 



Exhibit 10.1
CREDIT AGREEMENT
among
TOWN SPORTS INTERNATIONAL HOLDINGS, INC.,
TOWN SPORTS INTERNATIONAL, LLC,
VARIOUS LENDERS
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as ADMINISTRATIVE AGENT
 
Dated as of February 27, 2007
 
DEUTSCHE BANK SECURITIES INC.,
as SOLE LEAD ARRANGER and BOOK MANAGER

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. Amount and Terms of Credit
    1  
 
       
1.01 The Commitments
    1  
1.02 Minimum Amount of Each Borrowing
    3  
1.03 Notice of Borrowing
    4  
1.04 Disbursement of Funds
    5  
1.05 Notes
    5  
1.06 Conversions
    6  
1.07 Pro Rata Borrowings
    7  
1.08 Interest
    7  
1.09 Interest Periods
    8  
1.10 Increased Costs, Illegality, etc.
    9  
1.11 Compensation
    11  
1.12 Change of Lending Office
    11  
1.13 Replacement of Lenders
    11  
1.14 Incremental Term Loan Commitments
    13  
 
       
SECTION 2. Letters of Credit
    16  
 
       
2.01 Letters of Credit
    16  
2.02 Maximum Letter of Credit Outstandings; Final Maturities
    16  
2.03 Letter of Credit Requests; Minimum Stated Amount
    17  
2.04 Letter of Credit Participations
    18  
2.05 Agreement to Repay Letter of Credit Drawings
    20  
2.06 Increased Costs
    20  
 
       
SECTION 3. Commitment Commission; Fees; Reductions of Commitment
    21  
 
       
3.01 Fees
    21  
3.02 Voluntary Termination of Unutilized Revolving Loan Commitments
    22  
3.03 Mandatory Reduction of Commitments
    23  
 
       
SECTION 4. Prepayments; Payments; Taxes
    23  
 
       
4.01 Voluntary Prepayments
    23  
4.02 Mandatory Repayments
    25  
4.03 Method and Place of Payment
    29  
4.04 Net Payments
    30  
 
       
SECTION 5. Conditions Precedent to Credit Events on the Initial Borrowing Date
    32  
 
       
5.01 Effective Date; Notes
    32  
5.02 Officer’s Certificate
    32  
5.03 Opinions of Counsel
    32  

 



--------------------------------------------------------------------------------



 



              Page  
5.04 Corporate Documents; Proceedings; etc.
    32  
5.05 Shareholders’ Agreements; Management Agreements; Non-Compete Agreements;
Tax Sharing Agreements; and Existing Indebtedness Agreements
    33  
5.06 Existing Senior Notes Tender Offer/Consent Solicitation; Redemption and
Discharge of any remaining Existing Senior Notes
    34  
5.07 Refinancing
    35  
5.08 Adverse Change, Approvals
    35  
5.09 Litigation
    35  
5.10 Pledge Agreements
    36  
5.11 Security Agreement
    36  
5.12 Subsidiaries Guaranty
    37  
5.13 Financial Statements; Pro Forma Financials; Projections; etc
    37  
5.14 Solvency Certificate; Insurance Certificates
    37  
5.15 Fees, etc.
    38  
 
       
SECTION 6. Conditions Precedent to All Credit Events
    38  
 
       
6.01 No Default; Representations and Warranties
    38  
6.02 Notice of Borrowing; Letter of Credit Request
    38  
6.03 No Excess Cash
    38  
 
       
SECTION 7. Representations, Warranties and Agreements
    39  
 
       
7.01 Organizational Status
    39  
7.02 Power and Authority
    39  
7.03 No Violation
    40  
7.04 Approvals
    40  
7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Holdings’ Projections
    40  
7.06 Litigation
    42  
7.07 True and Complete Disclosure
    42  
7.08 Use of Proceeds; Margin Regulations
    42  
7.09 Tax Returns and Payments
    43  
7.10 Compliance with ERISA
    43  
7.11 The Security Documents
    44  
7.12 Properties
    45  
7.13 Capitalization
    45  
7.14 Subsidiaries
    45  
7.15 Compliance with Statutes, etc.
    45  
7.16 Investment Company Act
    46  
7.17 Environmental Matters
    46  
7.18 Labor Relations
    46  
7.19 Intellectual Property, etc.
    47  
7.20 Indebtedness
    47  
7.21 Insurance
    47  
7.22 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.
    47  

 



--------------------------------------------------------------------------------



 



              Page  
7.23 Subordination
    47  
 
       
SECTION 8. Affirmative Covenants
    47  
 
       
8.01 Information Covenants
    48  
(a)     Monthly Reports
    48  
(b)     Quarterly Financial Statements
    48  
(c)     Annual Financial Statements
    48  
(d)     Management Letters
    49  
(e)     Budgets
    49  
(f)     Officer’s Certificates
    49  
(g)     Notice of Default, Litigation and Material Adverse Effect
    50  
(h)     Other Reports and Filings
    50  
(i)     Environmental Matters
    50  
(j)     Other Information
    51  
8.02 Books, Records and Inspections; Annual Meetings
    51  
8.03 Maintenance of Property; Insurance
    51  
8.04 Existence; Franchises
    52  
8.05 Compliance with Statutes, etc.
    52  
8.06 Compliance with Environmental Laws
    52  
8.07 ERISA
    53  
8.08 End of Fiscal Years; Fiscal Quarters
    54  
8.09 Performance of Obligations
    55  
8.10 Payment of Taxes
    55  
8.11 Use of Proceeds
    55  
8.12 Additional Security; Further Assurances; etc.
    55  
8.13 Foreign Subsidiaries Security
    56  
8.14 Ownership of Subsidiaries; etc.
    57  
8.15 Maintenance of Corporate Separateness
    57  
8.16 Permitted Acquisitions
    57  
8.17 Cash on Hand at the Captive Insurance Company and the License Subsidiary
    59  
8.18 Existing Senior Notes Redemption
    59  
8.19 Contributions
    59  
 
       
SECTION 9. Negative Covenants
    59  
 
       
9.01 Liens
    59  
9.02 Consolidation, Merger, Purchase or Sale of Assets, etc.
    62  
9.03 Dividends
    64  
9.04 Indebtedness
    65  
9.05 Advances, Investments and Loans
    68  
9.06 Transactions with Affiliates
    70  
9.07 Maximum Total Leverage Ratio
    71  
9.08 Limitations on Payments of Existing Holdings Notes, Replacement Holdings
Notes and Borrower Notes; Modifications of Existing Holdings Note Documents,
Replacement Holdings Note Documents, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc.
    71  

 



--------------------------------------------------------------------------------



 



              Page  
9.09 Limitation on Certain Restrictions on Subsidiaries
    72  
9.10 Limitation on Issuance of Capital Stock
    72  
9.11 Business, etc.
    73  
9.12 Limitation on Creation of Subsidiaries, etc.
    74  
9.13 Change of Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization etc.
    74  
9.14 Certain Deposit Accounts
    75  
 
       
SECTION 10. Events of Default
    75  
 
       
10.01 Payments
    75  
10.02 Representations, etc.
    75  
10.03 Covenants
    75  
10.04 Default Under Other Agreements
    75  
10.05 Bankruptcy, etc.
    76  
10.06 ERISA
    76  
10.07 Security Documents
    77  
10.08 Subsidiaries Guaranty
    77  
10.09 Judgments
    77  
10.10 Change of Control
    77  
 
       
SECTION 11. Definitions and Accounting Terms
    78  
 
       
11.01 Defined Terms
    78  
 
       
SECTION 12. The Administrative Agent
    107  
 
       
12.01 Appointment
    107  
12.02 Nature of Duties
    108  
12.03 Lack of Reliance on the Administrative Agent
    108  
12.04 Certain Rights of the Administrative Agent
    109  
12.05 Reliance
    109  
12.06 Indemnification
    109  
12.07 The Administrative Agent in its Individual Capacity
    110  
12.08 Holders
    110  
12.09 Resignation by the Administrative Agent
    110  
 
       
SECTION 13. Miscellaneous
    111  
 
       
13.01 Payment of Expenses, etc.
    111  
13.02 Right of Setoff
    112  
13.03 Notices
    113  
13.04 Benefit of Agreement; Assignments; Participations
    113  
13.05 No Waiver; Remedies Cumulative
    115  
13.06 Payments Pro Rata
    115  
13.07 Calculations; Computations
    116  
13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    116  

 



--------------------------------------------------------------------------------



 



              Page  
13.09 Counterparts
    118  
13.10 Effectiveness
    118  
13.11 Headings Descriptive
    118  
13.12 Amendment or Waiver; etc.
    118  
13.13 Survival
    120  
13.14 Domicile of Loans
    120  
13.15 Register
    120  
13.16 Confidentiality
    121  

SCHEDULES

     
SCHEDULE I
  Commitments
SCHEDULE II
  Lender Addresses
SCHEDULE III
  Existing Letters of Credit
SCHEDULE IV
  Real Property
SCHEDULE V
  Plans
SCHEDULE VI
  Subsidiaries
SCHEDULE VII
  Existing Indebtedness
SCHEDULE VIII
  Insurance
SCHEDULE IX
  Legal Names, Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.
SCHEDULE X
  Existing Liens
SCHEDULE XI
  Existing Investments

EXHIBITS

     
EXHIBIT A-1
  Notice of Borrowing
EXHIBIT A-2
  Notice of Conversion/Continuation
EXHIBIT B-1
  Initial Term Note
EXHIBIT B-2
  Revolving Note
EXHIBIT B-3
  Swingline Note
EXHIBIT B-4
  Incremental Term Note
EXHIBIT C
  Letter of Credit Request
EXHIBIT D
  Section 4.04(b)(ii) Certificate
EXHIBIT E
  Opinion of Proskauer Rose LLP
EXHIBIT F
  Officers’ Certificate
EXHIBIT G-1
  Borrower/Sub Pledge Agreement
EXHIBIT G-2
  Holdings Pledge Agreement
EXHIBIT H
  Security Agreement
EXHIBIT I
  Subsidiaries Guaranty
EXHIBIT J
  Solvency Certificate
EXHIBIT K
  Compliance Certificate
EXHIBIT L
  Assignment and Assumption Agreement
EXHIBIT M
  Joinder Agreement
EXHIBIT N
  Subordination Provisions
EXHIBIT O
  Incremental Term Loan Commitment Agreement

 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of February 27, 2007, among TOWN SPORTS
INTERNATIONAL HOLDINGS, INC., a Delaware corporation (“Holdings”), TOWN SPORTS
INTERNATIONAL, LLC, a New York limited liability company (the “Borrower”), the
Lenders party hereto from time to time, and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent (in such capacity, the “Administrative
Agent”). All capitalized terms used herein and defined in Section 11 are used
herein as therein defined.
W I T N E S S E T H:
     WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;
     NOW, THEREFORE, IT IS AGREED:
     SECTION 1. Amount and Terms of Credit.
     1.01 The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender with an Initial Term Loan Commitment severally agrees
to make a term loan or term loans (each, an “Initial Term Loan” and,
collectively, the “Initial Term Loans”) to the Borrower, which Initial Term
Loans (i) shall be incurred pursuant to a single drawing on the Initial
Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that, (A) except as otherwise specifically provided in Section 1.10(b),
all Initial Term Loans comprising the same Borrowing shall at all times be of
the same Type, and (B) unless the Administrative Agent otherwise has agreed or
has determined that the Syndication Date has occurred (at which time this clause
(B) shall no longer be applicable), no more than one Borrowing of Initial Term
Loans to be maintained as Eurodollar Loans may be incurred prior to the 30th day
after the Initial Borrowing Date, which Borrowing of Eurodollar Loans may only
have an Interest Period of one month and which may only be made within five
Business Days after the Initial Borrowing Date, and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the Initial
Term Loan Commitment of such Lender on the Initial Borrowing Date. Once repaid,
Initial Term Loans incurred hereunder may not be reborrowed.
     (b) Subject to and upon the terms and conditions set forth herein, each
Lender with a Revolving Loan Commitment severally agrees to make, at any time
and from time to time on or after the Initial Borrowing Date and prior to the
Revolving Loan Maturity Date, a revolving loan or revolving loans (each a
“Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrower,
which Revolving Loans (i) shall be denominated in Dollars, (ii) shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or Eurodollar Loans, provided that, except as otherwise
specifically provided in Section 1.10(b), all Revolving Loans comprising the
same Borrowing shall at all times be of the same Type, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, and (iv) shall not exceed
for any such Lender at any time outstanding that aggregate principal amount
which,

 



--------------------------------------------------------------------------------



 



when added to the product of (x) such Lender’s RL Percentage and (y) the sum of
(I) the aggregate amount of all Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid with the proceeds of, and simultaneously with
the incurrence of, the respective incurrence of Revolving Loans) at such time
and (II) the aggregate principal amount of all Swingline Loans (exclusive of
Swingline Loans which are repaid with the proceeds of, and simultaneously with
the incurrence of, the respective incurrence of Revolving Loans) then
outstanding, equals the Revolving Loan Commitment of such Lender at such time.
     (c) Subject to and upon the terms and conditions set forth herein, each
Lender with an Incremental Term Loan Commitment for a given Tranche of
Incremental Term Loans severally agrees to make a term loan or term loans (each,
an “Incremental Term Loan” and, collectively, the “Incremental Term Loans”) to
the Borrower, which Incremental Term Loans (i) shall be incurred pursuant to a
single drawing of such Tranche on the applicable Incremental Term Loan Borrowing
Date, (ii) shall be denominated in Dollars, (iii) except as hereinafter
provided, shall, at the option of the Borrower, be incurred and maintained as,
and/or converted into, Base Rate Loans or Eurodollar Loans, provided that,
except as otherwise specifically provided in Section 1.10(b), all Incremental
Term Loans of a given Tranche made as part of the same Borrowing shall at all
times consist of Incremental Term Loans of the same Type, and (iv) shall not
exceed for any such Incremental Term Loan Lender at any time of any incurrence
thereof, the Incremental Term Loan Commitment of such Incremental Term Loan
Lender for such Tranche on the respective Incremental Term Loan Borrowing Date.
Once repaid, Incremental Term Loans incurred hereunder may not be reborrowed.
     (d) Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, at any time and from time to time on or after
the Initial Borrowing Date and prior to the Swingline Expiry Date, a revolving
loan or revolving loans (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be incurred
and maintained as Base Rate Loans, (ii) shall be denominated in Dollars,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not exceed in aggregate principal amount at any time outstanding,
when combined with the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Swingline
Loans) at such time, an amount equal to the Total Revolving Loan Commitment at
such time, and (v) shall not exceed in aggregate principal amount at any time
outstanding the Maximum Swingline Amount. Notwithstanding anything to the
contrary contained in this Section 1.01(d), (1) the Swingline Lender shall not
be obligated to make any Swingline Loans at a time when a Lender Default exists
with respect to an RL Lender unless the Swingline Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate the Swingline
Lender’s risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans, including by cash collateralizing such
Defaulting Lender’s or Defaulting Lenders’ RL Percentage of the outstanding
Swingline Loans, and (2) the Swingline Lender shall not make any Swingline Loan
after it has received written notice from the Borrower, any other Credit Party
or the Required Lenders stating that a Default or an Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders.

-2-



--------------------------------------------------------------------------------



 



     (e) On any Business Day, the Swingline Lender may, in its sole discretion,
give notice to the RL Lenders that the Swingline Lender’s outstanding Swingline
Loans shall be funded with one or more Borrowings of Revolving Loans (provided
that such notice shall be deemed to have been automatically given upon the
occurrence of a Default or an Event of Default under Section 10.05 or upon the
exercise of any of the remedies provided in the last paragraph of Section 10),
in which case one or more Borrowings of Revolving Loans constituting Base Rate
Loans (each such Borrowing, a “Mandatory Borrowing”) shall be made on the
immediately succeeding Business Day by all RL Lenders pro rata based on each
such RL Lender’s RL Percentage (determined before giving effect to any
termination of the Revolving Loan Commitments pursuant to the last paragraph of
Section 10) and the proceeds thereof shall be applied directly by the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
RL Lender hereby irrevocably agrees to make Revolving Loans upon one Business
Day’s notice pursuant to each Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the date specified in writing
by the Swingline Lender notwithstanding (i) the amount of the Mandatory
Borrowing may not comply with the Minimum Borrowing Amount otherwise required
hereunder, (ii) whether any conditions specified in Section 6 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Borrowing, and (v) the amount of the Total Revolving Loan
Commitment at such time. In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each RL Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
the RL Lenders to share in such Swingline Loans ratably based upon their
respective RL Percentages (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 10),
provided that (x) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing RL Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the overnight Federal Funds Rate for the first three days and
at the interest rate otherwise applicable to Revolving Loans maintained as Base
Rate Loans hereunder for each day thereafter.
     1.02 Minimum Amount of Each Borrowing. The aggregate principal amount of
each Borrowing of Loans under a respective Tranche shall not be less than the
Minimum Borrowing Amount applicable to such Tranche. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than 15
Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans
(unless a greater number of such Borrowings is agreed to by the Administrative
Agent).

-3-



--------------------------------------------------------------------------------



 



     1.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur
(x) Eurodollar Loans hereunder, it shall give the Administrative Agent at the
Notice Office at least three Business Days’ prior notice of each Eurodollar Loan
to be incurred hereunder or (y) Base Rate Loans hereunder (excluding Swingline
Loans and Revolving Loans made pursuant to a Mandatory Borrowing), it shall give
the Administrative Agent at the Notice Office at least one Business Day’s prior
notice of each Base Rate Loan to be incurred hereunder, provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 11:00 A.M. (New York time) on such day. Each such notice (each a
“Notice of Borrowing”), except as otherwise expressly provided in Section 1.10,
shall be irrevocable and shall be in writing, or by telephone promptly confirmed
in writing, in the form of Exhibit A-1, appropriately completed to specify:
(i) the aggregate principal amount of the Loans to be incurred pursuant to such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) whether the Loans being incurred pursuant to such Borrowing shall
constitute Initial Term Loans, Revolving Loans or Incremental Term Loans and, if
Incremental Term Loans, the specific Tranche thereof, (iv) whether the Loans
being incurred pursuant to such Borrowing are to be initially maintained as Base
Rate Loans or, to the extent permitted hereunder, Eurodollar Loans and, if
Eurodollar Loans, the initial Interest Period to be applicable thereto, and
(v) to the extent that the Existing Holdings Note Indenture is in effect and the
aggregate amount of the Revolving Obligations after giving effect to such
Borrowing would exceed $50,000,000, that the Borrower has confirmed that such
Borrowing is permitted to be incurred under, and does not violate the provisions
of, the Existing Holdings Note Indenture and the specific clause of the Existing
Holdings Note Indenture that the Borrower is relying on to incur such Borrowing.
The Administrative Agent shall promptly give each Lender which is required to
make Loans of the Tranche specified in the respective Notice of Borrowing,
written notice of such proposed Borrowing, of such Lender’s proportionate share
thereof and of the other matters required by the immediately preceding sentence
to be specified in the Notice of Borrowing.
     (b) (i) Whenever the Borrower desires to incur Swingline Loans hereunder,
the Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.
     (ii) Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(e), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 1.01(e).
     (c) Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline

-4-



--------------------------------------------------------------------------------



 



Lender’s record of the terms of such telephonic notice of such Borrowing or
prepayment of Loans, as the case may be, absent manifest error.
     1.04 Disbursement of Funds. No later than 1:00 P.M. (New York time) on the
date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 3:00 P.M. (New York time) on the date specified pursuant to
Section 1.03(b)(i) or (y) in the case of Mandatory Borrowings, no later than
1:00 P.M. (New York time) on the date specified in Section 1.01(e)), each Lender
with a Commitment of the respective Tranche will make available its pro rata
portion (determined in accordance with Section 1.07) of each such Borrowing
requested to be made on such date (or in the case of Swingline Loans, the
Swingline Lender will make available the full amount thereof). All such amounts
will be made available in Dollars and in immediately available funds at the
Payment Office, and the Administrative Agent will, except in the case of
Revolving Loans made pursuant to a Mandatory Borrowing, make available to the
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 1.08. Nothing in this Section 1.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.
     1.05 Notes. (a) The Borrower’s obligations to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.15 and shall, if
requested by such Lender, also be evidenced (i) in the case of Initial Term
Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each an “Initial Term Note” and, collectively, the “Initial
Term Notes”), (ii) in the case of Revolving Loans, by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit B-2,
with blanks appropriately completed in conformity herewith (each a “Revolving
Note” and, collectively, the “Revolving Notes”), (iii) in the case of Swingline
Loans, by a promissory note duly executed and delivered by the Borrower

-5-



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit B-3, with blanks appropriately completed in
conformity herewith (the “Swingline Note”), and (iv) in the case of Incremental
Term Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-4, with blanks appropriately completed in
conformity herewith (each, an “Incremental Term Note” and, collectively, the
“Incremental Term Notes”).
     (b) Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.
     (c) Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall (at its expense) promptly execute and deliver to the respective
Lender the requested Note in the appropriate amount or amounts to evidence such
Loans.
     1.06 Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans (other than Swingline Loans which may
not be converted pursuant to this Section 1.06) made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that,
(i) except as otherwise provided in Section 1.10(b), Eurodollar Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) Base Rate Loans may not be converted
into Eurodollar Loans if (x) any Event of Default under Section 10.05 is in
existence on the proposed date of conversion or (y) any other Event of Default
or any Specified Default is in existence on the proposed date of the conversion
and (in the case of this sub-clause (y) only) the Required Lenders determine (in
their sole discretion) that such conversion would be disadvantageous to the
Lenders at such time, (iii) unless the Administrative Agent otherwise has agreed
or has determined that the Syndication Date has occurred (at which time this
clause (iii) shall no longer be applicable), prior to the 30th day following the
Initial Borrowing Date, conversions of Initial Term Loans that are maintained as
Base Rate Loans into Eurodollar Loans may only be made if any such conversion is
effective on the first day of the first Interest Period referred to in clause
(B) of Section 1.01(a)(iii) and so long as such conversion does not result in a
greater number of Borrowings of Initial Term Loans that are maintained as
Eurodollar Loans prior to the 30th day after the Initial Borrowing Date than are
permitted under Section

-6-



--------------------------------------------------------------------------------



 



1.01(a)(iii), and (iv) no conversion pursuant to this Section 1.06 shall result
in a greater number of Borrowings of Eurodollar Loans than is permitted under
Section 1.02. Each such conversion shall be effected by the Borrower by giving
the Administrative Agent at the Notice Office prior to 11:00 A.M. (New York
time) (x) at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) in the case of a conversion into
Eurodollar Loans and (y) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) in the case of a conversion
into Base Rate Loans (in each case, a “Notice of Conversion/Continuation”) in
the form of Exhibit A-2, appropriately completed to specify the Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted into Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans.
     1.07 Pro Rata Borrowings. All Borrowings of Initial Term Loans, Incremental
Term Loans and Revolving Loans under this Agreement shall be incurred from the
Lenders pro rata on the basis of their Initial Term Loan Commitments, applicable
Incremental Term Loan Commitments or Revolving Loan Commitments, as the case may
be, provided that all Mandatory Borrowings shall be incurred from the RL Lenders
pro rata on the basis of their RL Percentages. It is understood that no Lender
shall be responsible for any default by any other Lender of its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.
     1.08 Interest. (a) The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 1.06 or 1.09, as applicable, at a rate per annum which
shall be equal to the sum of the relevant Applicable Margin plus the Base Rate,
each as in effect from time to time.
     (b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 1.06, 1.09 or 1.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin as in effect from time to time during such Interest
Period plus the Eurodollar Rate for such Interest Period.
     (c) Overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans of the respective Tranche from time to time, and
all other overdue amounts payable hereunder and under any other Credit Document
shall bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate applicable to Revolving Loans that are maintained as Base Rate Loans
from time to time. Interest that accrues under this Section 1.08(c) shall be
payable on demand.

-7-



--------------------------------------------------------------------------------



 



     (d) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, (x) quarterly in arrears on each Quarterly
Payment Date, (y) on the date of any repayment or prepayment in full of all
outstanding Base Rate Loans of any Tranche, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in
respect of each Eurodollar Loan, (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, (y) on the date of any repayment or prepayment (on the
amount repaid or prepaid), and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.
     (e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
     1.09 Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan (in the case of the initial Interest Period
applicable thereto) or prior to 11:00 A.M. (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to such Eurodollar
Loan (in the case of any subsequent Interest Period), the Borrower shall have
the right to elect the interest period (each, an “Interest Period”) applicable
to such Eurodollar Loan, which Interest Period shall, at the option of the
Borrower (but otherwise subject to the provisions of clause (B) of the proviso
in Section 1.01(a)(iii)), be a one, two, three or six month period, provided
that (in each case):
     (i) all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;
     (ii) the initial Interest Period for any Eurodollar Loan shall commence on
the date of Borrowing of such Eurodollar Loan (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
     (iii) if any Interest Period for a Eurodollar Loan begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;
     (iv) if any Interest Period for a Eurodollar Loan would otherwise expire on
a day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

-8-



--------------------------------------------------------------------------------



 



     (v) no Interest Period may be selected at any time if (x) an Event of
Default under Section 10.05 is then in existence or (y) any other Event of
Default or any Specified Default is then in existence and (in the case of this
sub-clause (y) only) the Required Lenders determine (in their sole discretion)
that such conversion would be disadvantageous to the Lenders at such time;
     (vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans; and
     (vii) no Interest Period in respect of any Borrowing of any Tranche of Term
Loans shall be selected which extends beyond any date upon which a mandatory
repayment of such Tranche of Term Loans will be required to be made under
Section 4.02(b) if the aggregate principal amount of such Tranche of Term Loans
which have Interest Periods which will expire after such date will be in excess
of the aggregate principal amount of such Tranche of Term Loans then outstanding
less the aggregate amount of such required repayment.
If by 11:00 A.M. (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.
          1.10 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to: (A) a change in the basis of taxation of payment to any Lender of
the principal of or interest on the Loans or the Notes or any other amounts
payable hereunder (except for changes in the rate of tax on, or determined by
reference to, the net income or net profits of such Lender pursuant to the laws
of the jurisdiction in which it is organized or in which its principal office or
applicable lending office is located or any subdivision thereof or therein) or
(B) a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate and/or (y) other circumstances arising since the
Effective Date

-9-



--------------------------------------------------------------------------------



 



affecting such Lender, the interbank Eurodollar market or the position of such
Lender in such market; or
     (iii) at any time, that the making or continuance of any Eurodollar Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 1.10(b) as promptly as possible and, in any event, within the time
period required by law.
     (b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 1.10(a)(iii),
the Borrower shall, either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if the affected Eurodollar
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such Eurodollar
Loan into a Base Rate Loan, provided that if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 1.10(b).
     (c) If any Lender determines that after the Effective Date the introduction
or effectiveness of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any governmental authority, central bank
or comparable agency, will have the effect of increasing the

-10-



--------------------------------------------------------------------------------



 



amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then the Borrower agrees to
pay to such Lender, upon its written demand therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 1.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 1.10(c),
will give prompt written notice thereof to the Borrower, which notice shall show
in reasonable detail the basis for calculation of such additional amounts.
     1.11 Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 1.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 4.01, Section 4.02 or as a result of an
acceleration of the Loans pursuant to Section 10) or conversion of any of its
Eurodollar Loans, or assignment of any of its Eurodollar Loans pursuant to
Section 1.13, occurs on a date which is not the last day of an Interest Period
with respect thereto; (iii) if any prepayment of any of its Eurodollar Loans is
not made on any date specified in a notice of prepayment given by the Borrower;
or (iv) as a consequence of (x) any other default by the Borrower to repay
Eurodollar Loans when required by the terms of this Agreement or any Note held
by such Lender or (y) any election made pursuant to Section 1.10(b).
     1.12 Change of Lending Office. Each Lender agrees that upon the occurrence
of any event giving rise to the operation of Section 1.10(a)(ii) or (iii),
Section 1.10(c), Section 2.06 or Section 4.04 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 1.12 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 1.10, 2.06 and 4.04.
     1.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender
or otherwise defaults in its obligations to make Loans, (y) upon the occurrence
of an event giving rise to the operation of Section 1.10(a)(ii) or (iii),
Section 1.10(c), Section 2.06 or Section 4.04

-11-



--------------------------------------------------------------------------------



 



with respect to any Lender which results in such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, if no Default or Event
of Default then exists (or, in the case of preceding clause (z), will exist
immediately after giving effect to such replacement), to replace such Lender
(the “Replaced Lender”) with one or more other Eligible Transferees, none of
whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent or, in the case of a
replacement as provided in Section 13.12(b) where the consent of the respective
Lender is required with respect to less than all Tranches of its Loans or
Commitments, to replace the Commitments and/or outstanding Loans of such Lender
in respect of each Tranche where the consent of such Lender would otherwise be
individually required, with identical Commitments and/or Loans of the respective
Tranche provided by the Replacement Lender, provided that:
     (a) at the time of any replacement pursuant to this Section 1.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans (or, in the case of the replacement of only (a) the Revolving Loan
Commitment, the Revolving Loan Commitment and outstanding Revolving Loans and
participations in Letter of Credit Outstandings and/or (b) the outstanding Term
Loans of a Tranche or Tranches, the outstanding Term Loans of such Tranche or
Tranches with respect to which such Lender is being replaced) of, and in each
case (except for the replacement of only the outstanding Term Loans of the
respective Lender) all participations in Letters of Credit by, the Replaced
Lender and, in connection therewith, shall pay to (x) the Replaced Lender in
respect thereof an amount equal to the sum of (I) an amount equal to the
principal of, and all accrued and unpaid interest on, all outstanding Loans of
the respective Replaced Lender under each Tranche with respect to which such
Replaced Lender is being replaced, (II) an amount equal to all Unpaid Drawings
(unless there are no Unpaid Drawings with respect to the Tranche being replaced)
that have been funded by (and not reimbursed to) such Replaced Lender, together
with all then accrued and unpaid interest with respect thereto at such time and
(III) an amount equal to all accrued, but theretofore unpaid, Fees owing to the
Replaced Lender (but only with respect to the relevant Tranche, in the case of
the replacement of less than all Tranches of Loans then held by the respective
Replaced Lender) pursuant to Section 3.01, (y) except in the case of the
replacement of only the outstanding Term Loans of a Replaced Lender, each
Issuing Lender an amount equal to such Replaced Lender’s RL Percentage of any
Unpaid Drawing relating to Letters of Credit issued by such Issuing Lender
(which at such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender to such Issuing Lender, together with
all then accrued and unpaid interest with respect thereto at such time, and
(z) in the case of any replacement of Revolving Loan Commitments, the Swingline
Lender an amount equal to such Replaced Lender’s RL Percentage of any Mandatory
Borrowing to the extent such amount was not

-12-



--------------------------------------------------------------------------------



 



theretofore funded by such Replaced Lender to the Swingline Lender, together
with all then accrued and unpaid interest thereon at such time; and
     (b) all obligations of the Borrower due and owing to the Replaced Lender at
such time (other than those (x) specifically described in clause (a) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid, but including all amounts, if any, owing under Section 1.11 or
(y) relating to any Tranche of Loans and/or Commitments of the respective
Replaced Lender which will remain outstanding after giving effect to the
respective replacement) shall be paid in full to such Replaced Lender
concurrently with such replacement.
     Upon the execution of the respective Assignment and Assumption Agreement,
the payment of amounts referred to in clauses (a) and (b) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, (x) the Replacement Lender
shall become a Lender hereunder and, unless the respective Replaced Lender
continues to have outstanding Term Loans and/or a Revolving Loan Commitment
hereunder, the Replaced Lender shall cease to constitute a Lender hereunder and,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 1.10, 1.11, 2.06, 4.04, 12.06 and
13.01), which shall survive as to such Replaced Lender and (y) except in the
case of the replacement of only outstanding Term Loans pursuant to this
Section 1.13, the RL Percentages of the Lenders shall be automatically adjusted
at such time to give effect to such replacement.
     1.14 Incremental Term Loan Commitments. (a) The Borrower shall have the
right, with the consent of, and in coordination with, the Administrative Agent
as to all of the matters set forth below in this Section 1.14, but without
requiring the consent of any of the Lenders, to request at any time after the
Initial Borrowing Date and prior to February 27, 2012, that one or more Lenders
(and/or one or more other Persons which are Eligible Transferees and which will
become Lenders) provide Incremental Term Loan Commitments to the Borrower and,
subject to the terms and conditions contained in this Agreement and in the
respective Incremental Term Loan Commitment Agreement, make Incremental Term
Loans pursuant thereto; it being understood and agreed, however, that (i) no
Lender shall be obligated to provide an Incremental Term Loan Commitment as a
result of any such request by the Borrower, and until such time, if any, as such
Lender has agreed in its sole discretion to provide an Incremental Term Loan
Commitment and executed and delivered to the Administrative Agent and the
Borrower an Incremental Term Loan Commitment Agreement as provided in clause
(b) of this Section 1.14, such Lender shall not be obligated to fund any
Incremental Term Loans, (ii) any Lender (including any Eligible Transferee who
will become a Lender) may so provide an Incremental Term Loan Commitment without
the consent of any other Lender, (iii) each Tranche of Incremental Term Loan
Commitments, and all Incremental Term Loans to be made pursuant thereto, shall
be denominated in Dollars, (iv) the amount of each Tranche of Incremental Term
Loan Commitments (whether constituting a new Tranche of Incremental Term Loans
or being added to (and thereafter constituting a part of) a then outstanding
Tranche of Term Loans) shall be in a minimum aggregate amount for all Lenders
which provide an Incremental Term Loan Commitment under such Tranche of
Incremental Term Loans (including Eligible Transferees who will become Lenders)
of at least $25,000,000 and in integral multiples of $5,000,000 in excess
thereof (or such other integral multiple as may be acceptable to the
Administrative

-13-



--------------------------------------------------------------------------------



 



Agent), (v) the aggregate amount of all Incremental Term Loan Commitments
provided pursuant to this Section 1.14 and the aggregate principal amount of all
Incremental Term Loans to be made pursuant thereto shall not exceed
$100,000,000, (vi) the up-front fees and, if applicable, any unutilized
commitment fees and/or other fees, payable to each Incremental Term Loan Lender
in respect of each Incremental Term Loan Commitment shall be separately agreed
to by the Borrower, the Administrative Agent and each such Incremental Term Loan
Lender, (vii) each Tranche of Incremental Term Loans shall (A) have an
Incremental Term Loan Maturity Date of no earlier than the Initial Term Loan
Maturity Date, (B) have a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for the Initial Term Loans
and (C) be subject to the Applicable Margins as are set forth in the Incremental
Term Loan Commitment Agreement governing such Tranche of Incremental Term Loans,
(viii) the proceeds of all Incremental Term Loans shall be used only for the
purposes permitted by Section 7.08(c), (ix) each Incremental Term Loan
Commitment Agreement shall specifically designate the Tranche or Tranches of the
Incremental Term Loan Commitments being provided thereunder (which Tranche shall
be a new Tranche (i.e., not the same as the Initial Term Loans or any other then
existing Tranche of Term Loans) unless the requirements of Section 1.14(c) are
satisfied), (x) all Incremental Term Loans (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
guaranteed under the Subsidiaries Guaranty, on a pari passu basis with all other
Obligations secured by the Security Documents and guaranteed under the
Subsidiaries Guaranty, and (xi) each Lender (including any Eligible Transferee
who will become a Lender) agreeing to provide an Incremental Term Loan
Commitment pursuant to an Incremental Term Loan Commitment Agreement shall,
subject to the satisfaction of the relevant conditions set forth in this
Agreement, make Incremental Term Loans under the Tranche specified in such
Incremental Term Loan Commitment Agreement as provided in Section 1.01(c) and
such Incremental Term Loans shall thereafter be deemed to be Incremental Term
Loans under such Tranche for all purposes of this Agreement and the other
applicable Credit Documents.
     (b) At the time of the provision of Incremental Term Loan Commitments
pursuant to this Section 1.14, the Borrower, the Administrative Agent and each
such Lender or other Eligible Transferee which agrees to provide an Incremental
Term Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement, with the effectiveness of the Incremental Term Loan Commitment
provided therein (and the making of the respective Incremental Term Loans
thereunder) to occur on the date set forth in such Incremental Term Loan
Commitment Agreement, which date in any event shall be no earlier than the date
on which (w) all fees required to be paid in connection therewith at the time of
such effectiveness shall have been paid (including, without limitation, any
agreed upon up-front or arrangement fees owing to the Administrative Agent (or
any affiliate thereof)), (x) all Incremental Term Loan Commitment Requirements
are satisfied, (y) all other conditions set forth in this Section 1.14 shall
have been satisfied, and (z) all other conditions precedent that may be set
forth in such Incremental Term Loan Commitment Agreement shall have been
satisfied. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Term Loan Commitment Agreement, and at such
time, (i) Schedule I shall be deemed modified to reflect the Incremental Term
Loan Commitments of the affected Lenders and (ii) to the extent requested by any
Incremental Term Loan Lender, Incremental Term Notes will be issued, at the
Borrower’s

-14-



--------------------------------------------------------------------------------



 



expense, to such Incremental Term Loan Lender in conformity with the
requirements of Section 1.05.
     (c) Notwithstanding anything to the contrary contained above in this
Section 1.14, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement (with a designation which may be made in letters
(i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e.,
A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2, C-3, etc.), provided that, with the
consent of the Administrative Agent, the parties to a given Incremental Term
Loan Commitment Agreement may specify therein that the respective Incremental
Term Loans made pursuant thereto shall constitute part of, and be added to, a
then outstanding Tranche of Term Loans so long as the following requirements are
satisfied:
     (i) the Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Maturity Date and shall have the
same Applicable Margins as the Tranche of Term Loans to which the new
Incremental Term Loans are being added;
     (ii) the new Incremental Term Loans to be made pursuant to such Incremental
Term Loan Commitment Agreement shall have the same Scheduled Term Loan Repayment
Dates as then remain with respect to the Tranche of Term Loans to which such new
Incremental Term Loans are being added (with the amount of each Scheduled Term
Loan Repayment applicable to such new Incremental Term Loans to be the same (on
a proportionate basis) as is theretofore applicable to the Tranche of Term Loans
to which such new Incremental Term Loans are being added, thereby increasing the
amount of each then remaining Scheduled Term Loan Repayments of the respective
Tranche of Term Loans proportionately); and
     (iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 1.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
will participate proportionately in each then outstanding Borrowing of Term
Loans of the respective Tranche.
     To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Eurodollar Loans of the respective Tranche of Term
Loans, it is acknowledged that the effect thereof may result in such new
Incremental Term Loans having short Interest Periods (i.e., an Interest Period
that began during an Interest Period then applicable to outstanding Eurodollar
Loans of the respective Tranche and which will end on the last day of such
Interest Period). In connection therewith, the Borrower hereby agrees to
compensate the Lenders making the new Incremental Term Loans of the respective
Tranche for funding Eurodollar Loans during an existing Interest Period on such
basis as may be agreed by the

-15-



--------------------------------------------------------------------------------



 



Borrower and the respective Lender or Lenders as may be provided in the
respective Incremental Term Loan Commitment Agreement
     SECTION 2. Letters of Credit.
     2.01 Letters of Credit. (a) Subject to and upon the terms and conditions
set forth herein, the Borrower may request that an Issuing Lender issue, at any
time and from time to time on and after the Initial Borrowing Date and prior to
the 60th day prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
such letter of credit, a “Letter of Credit” and, collectively, the “Letters of
Credit”). All Letters of Credit shall be denominated in Dollars and shall be
issued on a sight basis only.
     (b) Subject to and upon the terms and conditions set forth herein, each
Issuing Lender agrees that it will, at any time and from time to time on and
after the Initial Borrowing Date and prior to the 60th day prior to the
Revolving Loan Maturity Date, following its receipt of the respective Letter of
Credit Request, issue for account of the Borrower, one or more Letters of Credit
as are permitted to remain outstanding hereunder without giving rise to a
Default or an Event of Default, provided that no Issuing Lender shall be under
any obligation to issue any Letter of Credit of the types described above if at
the time of such issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or
     (ii) such Issuing Lender shall have received from the Borrower, any other
Credit Party or the Required Lenders prior to the issuance of such Letter of
Credit notice of the type described in the second sentence of Section 2.03(b).
     2.02 Maximum Letter of Credit Outstandings; Final Maturities.
(a) Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the

-16-



--------------------------------------------------------------------------------



 



respective Letter of Credit) at such time would exceed either (x) $25,000,000 or
(y) when added to the sum of (I) the aggregate principal amount of all Revolving
Loans then outstanding and (II) the aggregate principal amount of all Swingline
Loans then outstanding, an amount equal to the Total Revolving Loan Commitment
at such time, and (ii) each Letter of Credit shall by its terms terminate (x) in
the case of standby Letters of Credit, on or before the earlier of (A) the date
which occurs 12 months after the date of the issuance thereof (although any such
standby Letter of Credit shall be extendible for successive periods of up to
12 months, but, in each case, not beyond the fifth Business Day prior to the
Revolving Loan Maturity Date, on terms acceptable to the respective Issuing
Lender) and (B) five Business Days prior to the Revolving Loan Maturity Date,
and (y) in the case of trade Letters of Credit, on or before the earlier of
(A) the date which occurs 180 days after the date of issuance thereof and
(B) 30 days prior to the Revolving Loan Maturity Date.
     (b) Schedule III contains a description of all letters of credit issued by
each Issuing Lender pursuant to the Existing Credit Agreement and which are to
remain outstanding on the Initial Borrowing Date and sets forth, with respect to
each such letter of credit, (i) the name of the issuing lender, (ii) the letter
of credit number, (iii) the stated amount, (iv) the name of the beneficiary and
(v) the expiry date. Each such letter of credit, including any extension
thereof, shall constitute a “Letter of Credit” under, as defined in, and for all
purposes of, this Agreement and shall be deemed issued on the Initial Borrowing
Date.
     2.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the
Borrower desires that a Letter of Credit be issued for its account, the Borrower
shall give the Administrative Agent and the respective Issuing Lender at least
four Business Days’ (or such shorter period as is acceptable to such Issuing
Lender) written notice thereof (including by way of facsimile). Each notice
shall be in the form of Exhibit C, appropriately completed (each a “Letter of
Credit Request”).
     (b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 2.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 5 or 6
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 2.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written report (which may be transmitted via
facsimile) of the daily aggregate outstandings of trade Letters of Credit issued
by such Issuing Lender for the immediately preceding week. Notwithstanding
anything to the contrary contained in this Agreement, in the event that a Lender
Default exists with respect to an RL Lender, no Issuing

-17-



--------------------------------------------------------------------------------



 



Lender shall be required to issue any Letter of Credit unless such Issuing
Lender has entered into arrangements satisfactory to it and the Borrower to
eliminate such Issuing Lender’s risk with respect to the participation in
Letters of Credit by the Defaulting Lender or Lenders, including by cash
collateralizing such Defaulting Lender’s or Lenders’ RL Percentage of the Letter
of Credit Outstandings.
     (c) The initial Stated Amount of each Letter of Credit shall not be less
than $20,000 or such lesser amount as is acceptable to the respective Issuing
Lender.
     2.04 Letter of Credit Participations. (a) Immediately upon the issuance by
an Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed
to have sold and transferred to each RL Lender, and each such RL Lender (in its
capacity under this Section 2.04, a “Participant”) shall be deemed irrevocably
and unconditionally to have purchased and received from such Issuing Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Participant’s RL Percentage, in such Letter of Credit, each
drawing or payment made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 1.13 or 13.04(b), it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.
     (b) In determining whether to pay under any Letter of Credit, no Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit. Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
     (c) In the event that any Issuing Lender makes any payment under any Letter
of Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 2.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, on or prior to 1:00 P.M. (New York time) on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s RL Percentage of the amount of such payment on
such Business Day (or to the extent that the Administrative Agent so notifies
such Participant after 1:00 P.M. (New York time) on such Business Day, on the
immediately succeeding Business Day, in either case) in same day funds. If and
to the extent such Participant shall not have so made its RL Percentage of the
amount of such payment

-18-



--------------------------------------------------------------------------------



 



available to the respective Issuing Lender, such Participant agrees to pay to
such Issuing Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to such
Issuing Lender at the overnight Federal Funds Rate for the first three days and
at the interest rate applicable to Revolving Loans that are maintained as Base
Rate Loans for each day thereafter. The failure of any Participant to make
available to an Issuing Lender its RL Percentage of any payment under any Letter
of Credit issued by such Issuing Lender shall not relieve any other Participant
of its obligation hereunder to make available to such Issuing Lender its RL
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to such Issuing Lender such other
Participant’s RL Percentage of any such payment.
     (d) Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its RL Percentage thereof, in Dollars and in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.
     (e) Upon the request of any Participant, each Issuing Lender shall furnish
to such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.
     (f) The obligations of the Participants to make payments to each Issuing
Lender with respect to Letters of Credit shall be irrevocable and not subject to
any qualification or exception whatsoever (except in the case of an Issuing
Lender’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision)) and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which
Holdings or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between Holdings or any
Subsidiary of Holdings and the beneficiary named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

-19-



--------------------------------------------------------------------------------



 



     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
     2.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees
to reimburse each Issuing Lender, by making payment to the Administrative Agent
in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 10.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 1:00 P.M. (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum equal
to the Base Rate in effect from time to time plus the Applicable Margin as in
effect from time to time for Revolving Loans that are maintained as Base Rate
Loans; provided, however, to the extent such amounts are not reimbursed prior to
1:00 P.M. (New York time) on the third Business Day following the receipt by the
Borrower of notice of such payment or disbursement or following the occurrence
of a Default or an Event of Default under Section 10.05, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum equal to the Base
Rate as in effect from time to time plus the Applicable Margin for Revolving
Loans that are maintained as Base Rate Loans as in effect from time to time plus
2%, with such interest to be payable on demand. Each Issuing Lender shall give
the Borrower prompt written notice of each Drawing under any Letter of Credit
issued by it, provided that the failure to give any such notice shall in no way
affect, impair or diminish the Borrower’s obligations hereunder.
     (b) The obligations of the Borrower under this Section 2.05 to reimburse
each Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which Holdings or any Subsidiary of Holdings may have or have had
against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
     2.06 Increased Costs. If at any time after the Effective Date, the
introduction or effectiveness of or any change in any applicable law, rule,
regulation, order, guideline or request

-20-



--------------------------------------------------------------------------------



 



or in the interpretation or administration thereof by the NAIC or any
governmental authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by the NAIC or by any such governmental authority (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Issuing Lender
or such Participant pursuant to the laws of the jurisdiction in which it is
organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the Borrower by any Issuing Lender or any
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), the Borrower agrees to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable pursuant to this Section 2.06, will give
prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 2.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.
     SECTION 3. Commitment Commission; Fees; Reductions of Commitment.
     3.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting RL Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to the Applicable Commitment Commission Percentage of the Unutilized
Revolving Loan Commitment of such Non-Defaulting RL Lender as in effect from
time to time. Accrued Commitment Commission shall be due and payable quarterly
in arrears on each Quarterly Payment Date and on the date upon which the Total
Revolving Loan Commitment is terminated.
     (b) The Borrower agrees to pay to the Administrative Agent for distribution
to each RL Lender (based on such RL Lender’s respective RL Percentage) a fee in
respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin as in effect from
time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of

-21-



--------------------------------------------------------------------------------



 



Credit Fees shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the first day on or after the termination of the Total
Revolving Loan Commitment upon which no Letters of Credit remain outstanding.
     (c) The Borrower agrees to pay to each Issuing Lender, for its own account,
a facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/4 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than $500; it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if $500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Letters of Credit remain outstanding.
     (d) The Borrower agrees to pay to each Issuing Lender, for its own account,
upon each payment under, issuance of, or amendment to, any Letter of Credit
issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.
     (e) The Borrower agrees to pay to the Administrative Agent for distribution
to the respective Incremental Term Loan Lenders such fees as may be agreed to as
provided in Section 1.14(a).
     (f) The Borrower agrees to pay to the Administrative Agent and its
Affiliates such fees as may be agreed to in writing from time to time by
Holdings and/or any of its Subsidiaries and the Administrative Agent and such
Affiliates.
     3.02 Voluntary Termination of Unutilized Revolving Loan Commitments.
(a) Upon at least three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty to terminate
the Total Unutilized Revolving Loan Commitment in whole, or reduce it in part,
pursuant to this Section 3.02(a), in an integral multiple of $1,000,000 in the
case of partial reductions to the Total Unutilized Revolving Loan Commitment,
provided that each such reduction shall apply proportionately to permanently
reduce the Revolving Loan Commitment of each RL Lender.
     (b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the

-22-



--------------------------------------------------------------------------------



 



Borrower shall have the right, subject to obtaining the consents required by
Section 13.12(b), upon five Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), to terminate the entire
Revolving Loan Commitment of such Lender, so long as all Loans, together with
accrued and unpaid interest, Fees and all other amounts, owing to such Lender
(including all amounts, if any, owing pursuant to Section 1.11 but excluding the
payment of amounts owing in respect of Loans of any Tranche maintained by such
Lender, if such Loans are not being repaid pursuant to Section 13.12(b)) are
repaid concurrently with the effectiveness of such termination pursuant to
Section 4.01(b) (at which time Schedule I shall be deemed modified to reflect
such changed amounts) and such Lender’s RL Percentage of all outstanding Letters
of Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lenders, and at such time, unless the
respective Lender continues to have outstanding Term Loans hereunder, such
Lender shall no longer constitute a “Lender” for purposes of this Agreement,
except with respect to indemnifications under this Agreement (including, without
limitation, Sections 1.10, 1.11, 2.06, 4.04, 12.06 and 13.01), which shall
survive as to such repaid Lender.
     3.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on March 15, 2007,
unless the Initial Borrowing Date has occurred on or prior to such date.
     (b) In addition to any other mandatory commitment reductions pursuant to
this Section 3.03, the Total Initial Term Loan Commitment (and the Initial Term
Loan Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of Initial Term Loans on
such date).
     (c) In addition to any other mandatory commitment reductions pursuant to
this Section 3.03, the Total Incremental Term Loan Commitment under a given
Tranche shall terminate in its entirety on the Incremental Term Loan Borrowing
Date for such Tranche of Incremental Term Loans (after giving effect to the
incurrence of Incremental Term Loans of such Tranche on such date).
     (d) In addition to any other mandatory commitment reductions pursuant to
this Section 3.03, the Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each RL Lender) shall terminate in its entirety upon the earlier
of (i) the Revolving Loan Maturity Date and (ii) unless the Required Lenders
otherwise agree in writing, on the date on which a Change of Control occurs.
     SECTION 4. Prepayments; Payments; Taxes.
     4.01 Voluntary Prepayments. (a) The Borrower shall have the right to prepay
the Loans, without premium or penalty, in whole or in part at any time and from
time to time on the following terms and conditions: (i) the Borrower shall give
the Administrative Agent prior to 11:00 A.M. (New York time) at the Notice
Office (x) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Base Rate Loans
(or same day notice in the case of a prepayment of Swingline Loans) and (y) at
least two Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its

-23-



--------------------------------------------------------------------------------



 



intent to prepay Eurodollar Loans, which notice (in each case) shall specify
(I) whether Initial Term Loans, Incremental Term Loans under a given Tranche,
Revolving Loans or Swingline Loans shall be prepaid, (II) the amount of such
prepayment, (III) the Types of Loans to be prepaid, and (IV) in the case of
Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which such
Eurodollar Loans were made, and which notice the Administrative Agent shall,
except in the case of a prepayment of Swingline Loans, promptly transmit to each
of the Lenders; (ii) (x) each partial prepayment of Term Loans pursuant to this
Section 4.01(a) shall be in an aggregate principal amount of at least $500,000
(or such lesser amount as is acceptable to the Administrative Agent), (y) each
partial prepayment of Revolving Loans pursuant to this Section 4.01(a) shall be
in an aggregate principal amount of at least $500,000 (or such lesser amount as
is acceptable to the Administrative Agent) and (z) each partial prepayment of
Swingline Loans pursuant to this Section 4.01(a) shall be in an aggregate
principal amount of at least $50,000 (or such lesser amount as is acceptable to
the Administrative Agent), provided that if any partial prepayment of Eurodollar
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, then such Borrowing may
not be continued as a Borrowing of Eurodollar Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect; (iii) each prepayment pursuant to this Section 4.01(a) in
respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans, provided that at the Borrower’s election in connection with
any prepayment of Revolving Loans pursuant to this Section 4.01(a), such
prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Revolving Loan of a Defaulting Lender; (iv) each prepayment in
respect of any Tranche of Term Loans made pursuant to this Section 4.01(a) shall
be allocated among each of the outstanding Tranches of Term Loans on a pro rata
basis, with each Tranche of Term Loans to be allocated its Term Loan Percentage
of the amount of such prepayment; and (v) each prepayment of any Tranche of Term
Loans pursuant to this Section 4.01(a) shall reduce the then remaining Scheduled
Term Loan Repayments of such Tranche of Term Loans on a pro rata basis (based
upon the then remaining principal amount of each such Scheduled Term Loan
Repayment of such Tranche of Term Loans after giving effect to all prior
reductions thereto).
     (b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
to repay all Loans of such Lender, together with accrued and unpaid interest,
Fees, and all other amounts (including all amounts, if any, owing under
Section 1.11) then owing to such Lender (or owing to such Lender with respect to
each Tranche which gave rise to the need to obtain such Lender’s individual
consent) in accordance with, and subject to the requirements of, said
Section 13.12(b), so long as (A) in the case of the repayment of Revolving Loans
of any Lender pursuant to this clause (b), (x) the Revolving Loan Commitment of
such Lender is terminated concurrently with such repayment pursuant to
Section 3.02(b) (at which time Schedule I shall be deemed modified to reflect
the changed Revolving Loan Commitments), and (y) such Lender’s RL Percentage of
all outstanding Letters of Credit is cash collateralized in a manner
satisfactory to the Administrative Agent and the respective

-24-



--------------------------------------------------------------------------------



 



Issuing Lenders and (B) the consents, if any, required by Section 13.12(b) in
connection with the repayment pursuant to this clause (b) shall have been
obtained. Each prepayment of any Tranche of Term Loans pursuant to this
Section 4.01(b) shall reduce the then remaining Scheduled Term Loan Repayments
of such Tranche of Term Loans on a pro rata basis (based upon the then remaining
principal amount of each such Scheduled Term Loan Repayment of such Tranche of
Term Loans after giving effect to all prior reductions thereto).
     4.02 Mandatory Repayments . (a) On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall prepay on such day the principal of Swingline
Loans and, after all Swingline Loans have been repaid in full or if no Swingline
Loans are outstanding, Revolving Loans in an amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the aggregate amount of the Letter of Credit Outstandings
exceeds the Total Revolving Loan Commitment at such time, the Borrower shall pay
to the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash
and/or Cash Equivalents to be held as security for all Obligations of the
Borrower to the Issuing Lenders and the Lenders hereunder in a cash collateral
account to be established and controlled by the Administrative Agent.
     (b) (i) In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date set forth below (each, a “Scheduled Initial Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Initial Term Loans, to the extent then outstanding, as is set forth opposite
each such date below (each such repayment, as the same may be (x) reduced as
provided in Section 4.01(a), 4.01(b) or 4.02(g) or (y) increased as provided in
Section 1.14(c), a “Scheduled Initial Term Loan Repayment”):

          Scheduled Initial Term Loan Repayment Date   Amount
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2007
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2007
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2007
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2008
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2008
  $ 462,500  

-25-



--------------------------------------------------------------------------------



 



          Scheduled Initial Term Loan Repayment Date   Amount
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2008
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2008
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2009
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2009
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2009
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2009
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2010
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2010
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2010
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2010
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2011
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2011
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2011
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2011
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2012
  $ 462,500  

-26-



--------------------------------------------------------------------------------



 



          Scheduled Initial Term Loan Repayment Date   Amount
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2012
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2012
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2012
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending March 31, 2013
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending June 30, 2013
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending September 30, 2013
  $ 462,500  
The last Business Day of the Borrower’s fiscal quarter ending December 31, 2013
  $ 462,500  
Initial Term Loan Maturity Date
  $ 172,512,500  

     (ii) In addition to any other mandatory repayments pursuant to this
Section 4.02, the Borrower shall be required to make, with respect to each
Tranche of Incremental Term Loans, to the extent then outstanding, scheduled
amortization payments of such Tranche of Incremental Term Loans on the dates and
in the principal amounts set forth in the respective Incremental Term Loan
Commitment Agreement (each such date, a “Scheduled Incremental Term Loan
Repayment Date”, and each such repayment, as the same may be (x) reduced as
provided in Section 4.01(a), 4.01(b) or 4.02(g) or (y) increased as provided in
Section 1.14(c), a “Scheduled Incremental Term Loan Repayment”).
     (c) In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Initial Borrowing Date upon which
Holdings or any of its Subsidiaries receives any cash proceeds from any issuance
or incurrence by Holdings or any of its Subsidiaries of Indebtedness for
borrowed money (other than Indebtedness for borrowed money permitted to be
incurred pursuant to Section 9.04 as in effect on the Effective Date), an amount
equal to 100% of the Net Debt Proceeds of the respective incurrence of
Indebtedness shall be applied on such date as a mandatory repayment in
accordance with the requirements of Sections 4.02(g) and (h).

-27-



--------------------------------------------------------------------------------



 



     (d) In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date on or after the Initial Borrowing Date upon which
Holdings or any of its Subsidiaries receives any cash proceeds from any Asset
Sale, an amount equal to 100% of the Net Sale Proceeds therefrom shall be
applied on such date as a mandatory repayment in accordance with the
requirements of Sections 4.02(g) and (h); provided, however, that with respect
to no more than $25,000,000 in the aggregate of such Net Sale Proceeds received
by Holdings or its Subsidiaries in any fiscal year of Holdings, such Net Sale
Proceeds shall not be required to be so applied on such date so long as no
Default or Event of Default then exists and such Net Sale Proceeds shall be used
to purchase assets (other than working capital) used or to be used in the
businesses permitted pursuant to Section 9.11 within 359 days following the date
of such Asset Sale; and provided further, however, that if all or any portion of
such Net Sale Proceeds not required to be so applied as provided above in this
Section 4.02(d) are not so reinvested within such 359-day period (or such
earlier date, if any, as Holdings or the relevant Subsidiary determines not to
reinvest the Net Sale Proceeds from such Asset Sale as set forth above), such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 4.02(d)
without regard to the preceding proviso.
     (e) In addition to any other mandatory repayments pursuant to this
Section 4.02, on each Excess Cash Flow Payment Date, an amount equal to
remainder (if positive) of (A) the Applicable Excess Cash Flow Repayment
Percentage of the Excess Cash Flow for the related Excess Cash Flow Payment
Period minus (B) the aggregate amount of principal repayments of Loans to the
extent (and only to the extent) that such repayments were made as a voluntary
prepayment pursuant to Section 4.01 with internally generated funds (but in a
case of a voluntary prepayment of Revolving Loans or Swingline Loans, only to
the extent accompanied by a voluntary reduction to the Total Revolving Loan
Commitment in an amount equal to such prepayment) during the relevant Excess
Cash Flow Payment Period, shall be applied as a mandatory repayment in
accordance with the requirements of Sections 4.02(g) and (h).
     (f) In addition to any other mandatory repayments pursuant to this
Section 4.02, within 30 days following each date on or after the Initial
Borrowing Date upon which Holdings or any of its Subsidiaries receives any cash
proceeds from any Recovery Event (other than Recovery Events where the Net
Recovery Event Proceeds therefrom do not exceed $100,000), an amount equal to
100% of the Net Recovery Event Proceeds from such Recovery Event shall be
applied within such 30 day period as a mandatory repayment in accordance with
the requirements of Sections 4.02(g) and (h); provided, however that, so long as
no Default or Event of Default then exists and such Net Recovery Event Proceeds
do not exceed $15,000,000, such Net Recovery Event Proceeds shall not be
required to be so applied within such 30 day period to the extent that Holdings
has delivered a certificate to the Administrative Agent within such 30-day
period stating that such Net Recovery Event Proceeds shall be used to replace or
restore any properties or assets in respect of which such Net Recovery Event
Proceeds were paid within 180 days following the date of the receipt of such Net
Recovery Event Proceeds (which certificate shall set forth the estimates of the
Net Recovery Event Proceeds to be so expended); and provided further, that
(i) if the amount of such Net Recovery Event Proceeds exceeds $15,000,000, then
the entire amount of such Net Recovery Event Proceeds and not just the portion
in excess of $15,000,000 shall be applied as provided above in this
Section 4.02(f) without regard to the immediately preceding proviso and (ii) if
all or any portion of such Net

-28-



--------------------------------------------------------------------------------



 



Recovery Event Proceeds not required to be so applied pursuant to the preceding
proviso are not so used within 180 days after the date of the receipt of such
Net Recovery Event Proceeds (or such earlier date, if any, as Holdings or the
relevant Subsidiary determines not to reinvest the Net Recovery Event Proceeds
relating to such Recovery Event as set forth above), such remaining portion
shall be applied on the last day of such period (or such earlier date, as the
case may be) as provided above in this Section 4.02(f) without regard to the
immediately preceding proviso.
     (g) Each amount required to be applied pursuant to Sections 4.02(c), (d),
(e) and (f) in accordance with this Section 4.02(g) shall be applied to repay
the outstanding principal amount of Term Loans and shall be allocated among each
Tranche of outstanding Term Loans on a pro rata basis, with each Tranche of Term
Loans to be allocated its Term Loan Percentage of the amount of the respective
repayment. The amount of each principal repayment of each Tranche of Term Loans
made as required by Sections 4.02(c), 4.02(d), 4.02(e) and 4.02(f) shall be
applied to reduce the then remaining Scheduled Term Loan Repayments on a pro
rata basis (based upon the then remaining principal amounts of such Scheduled
Term Loan Repayments of such Tranche of Term Loans after giving effect to all
prior reductions thereto).
     (h) With respect to each repayment of Loans required by this Section 4.02,
the Borrower may designate the Types of Loans of the respective Tranche which
are to be repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which such Eurodollar Loans
were made, provided that: (i) repayments of Eurodollar Loans pursuant to this
Section 4.02 may only be made on the last day of an Interest Period applicable
thereto unless all Eurodollar Loans of the respective Tranche with Interest
Periods ending on such date of required repayment and all Base Rate Loans of the
respective Tranche have been paid in full; (ii) if any repayment of Eurodollar
Loans made pursuant to a single Borrowing shall reduce the outstanding
Eurodollar Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion with a view, but not an obligation,
to minimize breakage cost owing under Section 1.11.
     (i) In addition to any other mandatory repayments pursuant to this
Section 4.02, (i) notwithstanding anything to the contrary contained herein, all
then outstanding Loans of a respective Tranche shall be repaid in full on the
respective Maturity Date for such Tranche of Loans, and (ii) unless the Required
Lenders otherwise agree in writing, all then outstanding Loans shall be repaid
in full on the date on which a Change of Control occurs.
     4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 1:00 P.M. (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office;
provided that, written notice by the Borrower to the Administrative Agent
regarding the making of any payment from the Borrower’s account at the Payment
Office shall be deemed the making of such payment to the extent that a
sufficient amount of funds are available to be withdrawn from such account and
such funds are in fact

-29-



--------------------------------------------------------------------------------



 



transferred to the Payment Office. Any payments under this Agreement or under
any Note which are made later than 1:00 P.M. (New York time) on any day shall be
deemed to have been made on the next succeeding Business Day. Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.
     4.04 Net Payments. (a) All payments made by the Borrower hereunder and
under any Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 4.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any tax imposed
on or measured by the net income or net profits of a Lender pursuant to the laws
of the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such Note. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrower agrees to reimburse each Lender, upon the written request of such
Lender, for taxes imposed on or measured by the net income or net profits of
such Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence. The Borrower will
furnish to the Administrative Agent within 45 days after the date the payment of
any Taxes is due pursuant to applicable law certified copies of tax receipts (or
such other evidence reasonably satisfactory to the Administrative Agent)
evidencing such payment by the Borrower. The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Taxes so levied or imposed and paid by such Lender.
     (b) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees
to deliver to the Borrower and the Administrative Agent on or prior to the
Effective Date or, in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 1.13 or 13.04(b) (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form

-30-



--------------------------------------------------------------------------------



 



W-8BEN (with respect to a complete exemption under an income tax treaty) (or
successor forms) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if the Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect
to a complete exemption under an income tax treaty) (or any successor forms)
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit D (any such certificate, a “Section 4.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (with respect to the portfolio interest exemption) (or successor
form) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments of
interest to be made under this Agreement and under any Note. In addition, each
Lender agrees that from time to time after the Effective Date, when a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, such Lender will deliver to the Borrower and
the Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 4.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note, or such Lender shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 4.04(b). Notwithstanding anything to the
contrary contained in Section 4.04(a), but subject to Section 13.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, Fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the Borrower
U.S. Internal Revenue Service Forms that establish a complete exemption from
such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 4.04(a) to gross-up payments to be made to a Lender in
respect of income or similar taxes imposed by the United States if (I) such
Lender has not provided to the Borrower the Internal Revenue Service Forms
required to be provided to the Borrower pursuant to this Section 4.04(b) or
(II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such forms do not establish a complete
exemption from withholding of such taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 4.04
and except as set forth in Section 13.04(b), the Borrower agrees to pay any
additional amounts and to indemnify each Lender in the manner set forth in
Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
that are effective after the Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of such Taxes.

-31-



--------------------------------------------------------------------------------



 



     (c) If the Borrower pays any additional amount under this Section 4.04 to a
Lender and such Lender determines in its sole discretion that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its Tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), such Lender shall pay to
the Borrower an amount that the Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, which was obtained by such Lender in
such year as a consequence of such Tax Benefit; provided, however, that (i) any
Lender may determine, in its sole discretion consistent with the policies of
such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Lender that
otherwise would not have expired) of any Tax Benefit with respect to which such
Lender has made a payment to the Borrower pursuant to this Section 4.04(c) shall
be treated as a Tax for which the Borrower is obligated to indemnify such Lender
pursuant to this Section 4.04 without any exclusions or defenses, (iii) nothing
in this Section 4.04(c) shall require any Lender to disclose any confidential
information to the Borrower (including, without limitation, its tax returns),
and (iv) no Lender shall be required to pay any amounts pursuant to this Section
4.04(c) at any time when a Default or an Event of Default exists.
     SECTION 5. Conditions Precedent to Credit Events on the Initial Borrowing
Date. The obligation of each Lender to make Loans, and the obligation of each
Issuing Lender to issue Letters of Credit, on the Initial Borrowing Date, are
subject at the time of the making of such Loans or the issuance of such Letters
of Credit to the satisfaction of the following conditions:
     5.01 Effective Date; Notes. On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred as provided in Section 13.10 and
(ii) there shall have been delivered to the Administrative Agent for the account
of each of the Lenders that has requested same the appropriate Initial Term Note
and/or Revolving Note executed by the Borrower and, if requested by the
Swingline Lender, the Swingline Note executed by the Borrower, in each case in
the amount, maturity and as otherwise provided herein.
     5.02 Officer’s Certificate. On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate, dated the Initial
Borrowing Date and signed on behalf of the Borrower by the chairman of the
board, the chief executive officer, the president, the chief financial officer
or any vice president of the Borrower, certifying on behalf of the Borrower that
all of the conditions in Sections 5.06, 5.07, 5.08, 5.09 and 6.01 have been
satisfied on such date.
     5.03 Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received from Proskauer Rose LLP, special counsel to the Credit
Parties, an opinion addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Initial Borrowing Date covering the
matters set forth in Exhibit E.
     5.04 Corporate Documents; Proceedings; etc. (a) On the Initial Borrowing
Date, the Administrative Agent shall have received a certificate from each
Credit Party, dated the Initial Borrowing Date, signed by the chairman of the
board, the chief executive officer, the president, the chief financial officer
or any vice president of such Credit Party, and attested to by the secretary or
any assistant secretary of such Credit Party, in the form of Exhibit F with

-32-



--------------------------------------------------------------------------------



 



appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or other equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.
     (b) On the Initial Borrowing Date, all corporate, limited liability
company, partnership and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate, limited liability
company, partnership or governmental authorities.
     5.05 Shareholders’ Agreements; Management Agreements; Non-Compete
Agreements; Tax Sharing Agreements; and Existing Indebtedness Agreements. On or
prior to the Initial Borrowing Date, there shall have been delivered to the
Administrative Agent true and correct copies of the following documents,
certified as such by an Authorized Officer of Holdings or the Borrower, as
applicable:
     (i) all agreements entered into by Holdings or any of its Subsidiaries
governing the terms and relative rights of its Equity Interests and any
agreements entered into by its shareholders, members or partners relating to any
such entity with respect to its Equity Interests (collectively, the
“Shareholders’ Agreements”);
     (ii) all material agreements between Holdings or any of its Subsidiaries
and members of the management of Holdings or any of its Subsidiaries or with
respect to the management of Holdings or any of its Subsidiaries (collectively,
the “Management Agreements”);
     (iii) all non-compete agreements entered into by Holdings or any of its
Subsidiaries which restrict the activities of Holdings or any of its
Subsidiaries (collectively, the “Non-Compete Agreements”);
     (iv) all tax sharing, tax allocation and other similar agreements entered
into by Holdings or any of its Subsidiaries (collectively, the “Tax Sharing
Agreements”); and
     (v) all agreements evidencing or relating to Indebtedness of Holdings or
any of its Subsidiaries which is to remain outstanding after giving effect to
the Transaction (the “Existing Indebtedness Agreements”).
all of which Shareholders’ Agreements, Management Agreements, Non-Compete
Agreements, Tax Sharing Agreements and Existing Indebtedness Agreements shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall be in full force and effect on the Initial Borrowing Date.

-33-



--------------------------------------------------------------------------------



 



     5.06 Existing Senior Notes Tender Offer/Consent Solicitation; Redemption
and Discharge of any remaining Existing Senior Notes. (a) On or prior to the
Initial Borrowing Date, (i) the Borrower’s tender offer and consent solicitation
with respect to its outstanding Existing Senior Notes (the “Existing Senior
Notes Tender Offer/Consent Solicitation”), pursuant to which the Borrower shall
have (x) offered, subject to the terms and conditions contained in the Offer to
Purchase and Consent Solicitation Statement, dated January 29, 2007, as amended
from time to time with the consent of the Administrative Agent (the “Offer to
Purchase”) and related Letter of Transmittal and Consent, dated January 29,
2007, as amended from time to time with the consent of the Administrative Agent
(the “Letter of Transmittal”), to purchase any and all of the outstanding
Existing Senior Notes at the cash price set forth in the Offer to Purchase and
(y) solicited consents to certain proposed amendments to the Existing Senior
Notes Indenture, on terms and conditions set forth in the Offer to Purchase and
Letter of Transmittal, which proposed amendments shall have provided for the
substantial elimination of the operating covenants contained in the Existing
Senior Notes Indenture (including, without limitation, restrictions on the
incurrence of liens, restricted payments, transactions with affiliates and
indebtedness) and the amendment or elimination of certain other provisions in
the Existing Senior Notes Indenture, shall have expired, (ii) the Borrower shall
have received sufficient consents from the holders of the Existing Senior Notes
to authorize the execution and delivery of the Existing Senior Notes Indenture
Supplement, (iii) the Borrower, the Subsidiary Guarantors and the Existing
Senior Notes Trustee shall have duly executed and delivered the Existing Senior
Notes Indenture Supplement, (iv) concurrently with the funding of the Initial
Term Loans hereunder, the Borrower shall have accepted for purchase all of the
Existing Senior Notes validly tendered, and not theretofore withdrawn, pursuant
to the Offer to Purchase and Letter of Transmittal (which shall in no event be
less than a majority in aggregate principal amount of all outstanding Existing
Senior Notes), (v) the Administrative Agent shall have received true and correct
copies of the Offer to Purchase, Letter of Transmittal and Existing Senior Notes
Indenture Supplement delivered and/or entered into in connection with the
Existing Senior Notes Tender Offer/Consent Solicitation, and (vi) the
Administrative Agent shall be reasonably satisfied that upon (x) the purchase of
all of the Existing Senior Notes validly tendered, and not theretofore
withdrawn, pursuant to the Offer to Purchase and Letter of Transmittal and
(y) the execution and delivery of the Existing Senior Notes Indenture Supplement
by the Borrower and the Subsidiary Guarantors, the Existing Senior Notes Tender
Offer/Consent Solicitation shall have been consummated in accordance with the
terms of the Offer to Purchase, Letter of Transmittal, the Existing Senior Notes
Indenture and all applicable laws.
     (b) To the extent that any Existing Senior Notes remain outstanding on the
Initial Borrowing Date after giving effect to the Existing Senior Notes Tender
Offer/Consent Solicitation, (i) the Borrower shall have delivered to the
Existing Senior Notes Trustee an irrevocable notice of redemption for all
outstanding Existing Senior Notes, which redemption (the “Existing Senior Notes
Redemption”) shall be effected on April 15, 2007 (the “Existing Senior Notes
Redemption Date”) in accordance with the optional redemption provisions set
forth in Article Three of the Existing Senior Notes Indenture, (ii) either
(x) concurrently with the funding of the Initial Term Loans hereunder, (I) the
Borrower shall have irrevocably deposited with the Existing Senior Notes Trustee
cash in an amount sufficient to pay and discharge the entire Indebtedness on the
outstanding Existing Senior Notes for principal of, premium, if any, and
interest on such Existing Senior Notes through the Existing Senior Notes
Redemption Date, (II) the Borrower shall have paid all other sums that are then
payable by the Borrower under the

-34-



--------------------------------------------------------------------------------



 



Existing Senior Notes Indenture, and (III) the Borrower shall have irrevocably
instructed the Existing Senior Notes Trustee in writing to apply the funds
referred to in preceding sub-clause (x) (I) to the payment of the Existing
Senior Notes on the Existing Senior Notes Redemption Date, or (y) concurrently
with the funding of the Initial Term Loans hereunder, the Borrower shall have
deposited cash in an amount equal to that amount set forth in preceding
sub-clause (x) (I) with the Collateral Agent pursuant to cash collateral
arrangements reasonably satisfactory to the Administrative Agent to be held by
the Collateral Agent until the Existing Senior Notes Redemption Date and
(iii) the Administrative Agent shall have received evidence, in form and
substance reasonably satisfactory to it, that the matters set forth in preceding
clauses (i) through (iii) have been satisfied.
     5.07 Refinancing. On the Initial Borrowing Date and concurrently with the
funding of the Initial Term Loans hereunder, all Indebtedness under the Existing
Credit Agreement shall have been repaid in full (other than the Existing Letters
of Credit that are incorporated herein as Letters of Credit) and all commitments
in respect thereof shall have been terminated and all Liens and guaranties in
connection therewith shall have been terminated (and all appropriate releases,
termination statements or other instruments of assignment with respect thereto
shall have been obtained) to the reasonable satisfaction of the Administrative
Agent. The Administrative Agent shall have received satisfactory evidence
(including satisfactory pay-off letters, mortgage releases, intellectual
property releases and UCC-3 termination statements) that the matters set forth
in the immediately preceding sentence have been satisfied as of the Initial
Borrowing Date.
     5.08 Adverse Change, Approvals. (a) Since December 31, 2005 (but for this
purpose assuming that the Transaction had occurred prior to December 31, 2005),
nothing shall have occurred (and neither the Administrative Agent nor any Lender
shall have become aware of any facts or conditions not previously known) which
the Administrative Agent or the Required Lenders shall determine has had, or
could reasonably be expected to have, (i) a Material Adverse Effect or (ii) a
material adverse effect on the Transaction.
     (b) On or prior to the Initial Borrowing Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction, the other transactions contemplated hereby and
the granting of Liens under the Credit Documents shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
Documents or otherwise referred to herein or therein. On the Initial Borrowing
Date, there shall not exist any judgment, order, injunction or other restraint
issued or filed or a hearing seeking injunctive relief or other restraint
pending or notified prohibiting or imposing materially adverse conditions upon
the Transaction or the other transactions contemplated by the Documents or
otherwise referred to herein or therein.
     5.09 Litigation. On the Initial Borrowing Date, there shall be no actions,
suits, investigations or proceedings pending or threatened (i) with respect to
the Transaction, this Agreement or any other Document or (ii) which the
Administrative Agent or the Required

-35-



--------------------------------------------------------------------------------



 



Lenders shall determine has had, or could reasonably be expected to have, a
materially adverse effect on the Transaction or a Material Adverse Effect.
     5.10 Pledge Agreements. (a) On the Initial Borrowing Date, the Borrower and
each Subsidiary Guarantor shall have duly authorized, executed and delivered the
Pledge Agreement in the form of Exhibit G-1 (as amended, modified or
supplemented from time to time, the (“Borrower/Sub Pledge Agreement”) and shall
have delivered to the Collateral Agent, as pledgee thereunder, all of the Pledge
Agreement Collateral, if any, referred to therein and then owned by the Borrower
or such Subsidiary Guarantor, (x) endorsed in blank in the case of promissory
notes constituting Pledge Agreement Collateral and (y) together with executed
and undated endorsements for transfer in the case of Equity Interests
constituting certificated Pledge Agreement Collateral, along with evidence that
all other actions necessary or, in the reasonable opinion of the Collateral
Agent desirable, to perfect the security interests purported to be created by
the Borrower/Sub Pledge Agreement have been taken and the Borrower/Sub Pledge
Agreement shall be in full force and effect.
     (b) On the Initial Borrowing Date, Holdings shall have duly authorized,
executed and delivered the Pledge Agreement in the form of Exhibit G-2 (as
amended, modified, restated and/or supplemented from time to time, the “Holdings
Pledge Agreement”) and shall have delivered to the Collateral Agent, as pledgee
thereunder, all of the Pledge Agreement Collateral referred to therein and then
owned by Holdings, together with executed and undated endorsements for transfer
in the case of Equity Interests constituting certificated Pledge Agreement
Collateral, along with evidence that all other actions necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interests purported to be created by the Holdings Pledge Agreement have been
taken, and the Holdings Pledge Agreement shall be in full force and effect.
     5.11 Security Agreement. On the Initial Borrowing Date, the Borrower and
each Subsidiary Guarantor shall have duly authorized, executed and delivered the
Security Agreement in the form of Exhibit H (as amended, modified or
supplemented from time to time, the “Security Agreement”) covering all of the
Borrower’s or such Subsidiary Guarantor’s Security Agreement Collateral,
together with:
     (i) proper financing statements (Form UCC-1 or the equivalent) fully
authorized for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent desirable, to perfect the security interests purported to be created by
the Security Agreement;
     (ii) certified copies of requests for information or copies (Form UCC-11),
or equivalent reports as of a recent date, listing all effective financing
statements that name Holdings or any of its Subsidiaries as debtor and that are
filed in the jurisdictions referred to in clause (i) above and in such other
jurisdictions in which Collateral is located on the Initial Borrowing Date,
together with copies of such other financing statements that name Holdings or
any of its Subsidiaries as debtor (none of which shall cover any of the
Collateral except (x) to the extent evidencing Permitted Liens or (y) those in
respect of which the Collateral Agent shall have received termination statements
(Form UCC-3) or

-36-



--------------------------------------------------------------------------------



 



such other termination statements as shall be required by local law fully
executed for filing);
     (iii) evidence of the completion of all other recordings and filings of, or
with respect to, the Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent desirable, to perfect the security
interests intended to be created by the Security Agreement; and
     (iv) evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent desirable to perfect and protect the security
interests purported to be created by the Security Agreement have been taken, and
the Security Agreement shall be in full force and effect.
In addition, the Borrower shall have used its commercially reasonable efforts to
obtain “control agreements” in the form attached as Annex G to the Security
Agreement (with such modifications thereto as may be agreed to by the
Administrative Agent) from JP Morgan Chase Bank with respect to those deposit
accounts listed on Annex F-2 to the Security Agreement, and the Borrower shall
have delivered to the Administrative Agent fully executed counterparts of those
“control agreements” so obtained by the Initial Borrowing Date.
     5.12 Subsidiaries Guaranty. On the Initial Borrowing Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered the Subsidiaries
Guaranty in the form of Exhibit I (as amended, modified or supplemented from
time to time, the “Subsidiaries Guaranty”), and the Subsidiaries Guaranty shall
be in full force and effect.
     5.13 Financial Statements; Pro Forma Financials; Projections; etc. On or
prior to the Initial Borrowing Date, the Administrative Agent shall have
received true and correct copies of the historical financial statements, the pro
forma financial statements and the Projections referred to in Sections 7.05(a)
and (d), which historical financial statements, pro forma financial statements
and Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.
     (b) On the Initial Borrowing Date, the Administrative Agent shall have
received a certificate, dated the Initial Borrowing Date and signed on behalf of
Holdings by the chief financial officer of Holdings, (i) certifying on behalf of
Holdings that this Agreement and the incurrence of all Loans and the issuance of
all Letters of Credit, and the entering into of the Holdings Pledge Agreement,
on the Initial Borrowing Date are permitted under (and do not violate the
provisions of) the Existing Holdings Notes Indenture and (ii) containing
financial calculations (in reasonable detail) demonstrating that the
Consolidated Fixed Coverage Ratio (as defined in the Existing Holdings Notes
Indenture) of each of Holdings and the Borrower exceeds 2.0 to 1.0 (after giving
pro forma effect to the Transaction on the Initial Borrowing Date).
     5.14 Solvency Certificate; Insurance Certificates. On the Initial Borrowing
Date, the Administrative Agent shall have received:
     (i) a solvency certificate from the chief financial officer of Holdings in
the form of Exhibit J hereto; and

-37-



--------------------------------------------------------------------------------



 



     (ii) certificates of insurance complying with the requirements of
Section 8.03 for the business and properties of the Holdings and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent and naming the Collateral Agent as an additional insured
and/or as loss payee, and stating that such insurance shall not be canceled
without at least 30 days’ prior written notice by the insurer to the Collateral
Agent.
     5.15 Fees, etc. On the Initial Borrowing Date, the Borrower shall have paid
to the Administrative Agent and each Lender all costs, fees and expenses
(including, without limitation, reasonable legal fees and expenses) and other
compensation contemplated hereby payable to the Administrative Agent or such
Lender to the extent then due.
     SECTION 6. Conditions Precedent to All Credit Events. The obligation of
each Lender to make Loans (including Loans made on the Initial Borrowing Date),
and the obligation of each Issuing Lender to issue Letters of Credit (including
Letters of Credit issued on the Initial Borrowing Date), are subject, at the
time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:
     6.01 No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).
     6.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making
of each Loan (other than a Swingline Loan or Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 1.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 1.03(b)(i).
     (b) Prior to the issuance of each Letter of Credit (other than the Letters
of Credit referred to in Section 2.02(b)), the Administrative Agent and the
respective Issuing Lender shall have received a Letter of Credit Request meeting
the requirements of Section 2.03(a).
     6.03 No Excess Cash. The obligation of each Lender to make Revolving Loans,
and the obligation of the Swingline Lender to make Swingline Loans, in each
case, shall be subject to the satisfaction of the condition that at the time of
each such making of a Revolving Loan or Swingline Loan and immediately after
giving effect thereto the Borrower and its Domestic Subsidiaries shall not hold
cash and Cash Equivalents in an aggregate amount (after giving effect to the
incurrence of such Credit Event and the application of proceeds therefrom and
the application of any other cash or Cash Equivalents on hand (to the extent
such proceeds and/or other cash or Cash Equivalents are actually utilized by the
Borrower and/or any Domestic

-38-



--------------------------------------------------------------------------------



 



Subsidiary of the Borrower on the respective date of incurrence of the
respective Credit Event for a permitted purpose other than an investment in Cash
Equivalents)) in excess of $15,000,000.
     The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Holdings and the Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 5
(with respect to Credit Events on the Initial Borrowing Date) and in this
Section 6 (with respect to Credit Events on or after the Initial Borrowing Date)
and applicable to such Credit Event are satisfied as of that time. All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 5 and in this Section 6, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.
     SECTION 7. Representations, Warranties and Agreements. In order to induce
the Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each of Holdings (as
to itself only) and the Borrower (as to itself and each of its Subsidiaries)
makes the following representations, warranties and agreements, in each case
after giving effect to the Transaction, all of which shall survive the execution
and delivery of this Agreement and the Notes and the making of the Loans and the
issuance of the Letters of Credit, with the occurrence of each Credit Event on
or after the Initial Borrowing Date being deemed to constitute a representation
and warranty that the matters specified in this Section 7 are true and correct
in all material respects on and as of the Initial Borrowing Date and on the date
of each such other Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
     7.01 Organizational Status. Each of Holdings and each of its Subsidiaries
(i) is a duly organized and validly existing corporation, partnership or limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate, partnership or limited
liability company power and authority, as the case may be, to own its property
and assets and to transact the business in which it is engaged and presently
proposes to engage, and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications, except for failures to be so qualified or authorized which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     7.02 Power and Authority. Each Credit Party has the corporate, partnership
or limited liability company power and authority, as the case may be, to
execute, deliver and perform the terms and provisions of each of the Documents
to which it is a party and has taken all necessary corporate, partnership or
limited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of each of such Documents. Each Credit
Party has duly executed and delivered each of the Documents to which it is
party, and each of such Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting

-39-



--------------------------------------------------------------------------------



 



creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
     7.03 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject, or (iii) will violate any provision of the certificate or articles
of incorporation, certificate of formation, limited liability company agreement,
partnership agreement or by-laws (or equivalent organizational documents), as
applicable, of any Credit Party or any of its Subsidiaries.
     7.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date and
(y) filings which are necessary to perfect the security interests created under
the Security Documents, which filings will be made within ten days following the
Initial Borrowing Date), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Document or (ii) the legality,
validity, binding effect or enforceability of any such Document.
     7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Holdings’ Projections. (a) (i) The consolidated balance sheets of Holdings and
its Subsidiaries for Holdings’ fiscal years ended on December 31, 2004 and
December 31, 2005, respectively, and its fiscal quarter ended on September 30,
2006, and (in each case) the related consolidated statements of income, cash
flows and shareholders’ equity (or deficit, as the case may be) of Holdings and
its Subsidiaries for such fiscal years or fiscal quarter (as the case may be)
ended on such dates, copies of which have been furnished to the Lenders prior to
the Initial Borrowing Date, present fairly in all material respects the
consolidated financial position of Holdings and its Subsidiaries at the dates of
such balance sheets and the consolidated results of the operations of Holdings
and its Subsidiaries for the periods covered thereby. All of the foregoing
historical financial statements have been prepared in accordance with generally
accepted accounting principles consistently applied (except, in the case of such
interim financial statements, for the absence of footnotes and normal year-end
audit adjustments).
     (ii) The pro forma consolidated financial statements of Holdings and its
Subsidiaries at September 30, 2006 after giving effect to the Transaction and
the financing therefor, copies of which have been furnished to the Lenders prior
to the Initial Borrowing Date, present fairly in all material respects the pro
forma consolidated financial position of Holdings

-40-



--------------------------------------------------------------------------------



 



and its Subsidiaries as of September 30, 2006 and the pro forma consolidated
results of operations of Holdings and its Subsidiaries for the twelve-month
period ended on September 30, 2006. Such pro forma financial statements have
been prepared on a basis consistent with the historical financial statements set
forth in clause (i) of this Section 7.05(a).
     (b) On and as of the Initial Borrowing Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (i) the
sum of the assets, at a fair valuation, of the Borrower on a stand-alone basis,
of Holdings and its Subsidiaries taken as a whole and of the Borrower and its
Subsidiaries taken as a whole will exceed its or their respective debts,
(ii) the Borrower on a stand-alone basis, Holdings and its Subsidiaries taken as
a whole and the Borrower and its Subsidiaries taken as a whole has or have not
incurred and does or do not intend to incur, and does or do not believe that it
or they will incur, debts beyond its or their respective ability to pay such
debts as such debts mature, and (iii) the Borrower on a stand-alone basis,
Holdings and its Subsidiaries taken as a whole and the Borrower and its
Subsidiaries taken as a whole will have sufficient capital with which to conduct
their respective businesses. For purposes of this Section 7.05(b), “debt” means
any liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     (c) Except (i) as fully disclosed in the financial statements referred to
in Section 7.05(a) and (ii) for the Obligations, there were as of the Initial
Borrowing Date no liabilities or obligations with respect to Holdings or any of
its Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent
or otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. As of
the Initial Borrowing Date and except for the Obligations, neither Holdings nor
the Borrower knows of no reasonable basis for the assertion against it or any of
its Subsidiaries of any liability or obligation of any nature whatsoever that is
not fully disclosed in the financial statements or referred to in
Section 7.05(a) which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
     (d) The Projections delivered to the Administrative Agent and the Lenders
prior to the Initial Borrowing Date represent estimates of the performance of
the Borrower and its Subsidiaries for the periods stated therein based upon
assumptions which were believed by the Borrower in good faith to be reasonable
when made and continue to be reasonable as of the Initial Borrowing Date;
provided, however, that the foregoing is not a guarantee that such projections
will be achieved. The Projections are based upon estimates and assumptions
stated therein, all of which the Borrower believes in good faith to be
reasonable and fair in light of current conditions and current facts known to
the Borrower and, as of the Initial Borrowing Date, reflect the Borrower’s good
faith and reasonable estimates of the future financial performance of the
Borrower and its Subsidiaries and of the other information projected therein for
the periods

-41-



--------------------------------------------------------------------------------



 



set forth therein; it being understood that the Projections are subject to
significant risks and uncertainties, many of which are beyond the Borrower’s
control.
     (e) After giving effect to the Transaction (but for this purpose assuming
that the Transaction and the related financing had occurred prior to
December 31, 2005), since December 31, 2005, there has been no change in the
condition (financial or otherwise), business, operations, assets, liabilities or
prospects of Holdings or any of its Subsidiaries that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
     7.06 Litigation. There are no actions, suits or proceedings pending or, to
the knowledge of Holdings and the Borrower, threatened (i) with respect to the
Transaction or any Document or (ii) that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.
     7.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of Holdings or the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of Holdings or the Borrower in writing to
the Administrative Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided.
     7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Term
Loans will be used by the Borrower to (i) finance the Refinancing, (ii) finance
the Existing Senior Notes Tender Offer/Consent Solicitation and the Existing
Senior Notes Redemption, (iii) add up to approximately $4,000,000 in cash to the
Borrower’s balance sheet and (iv) pay the fees and expenses incurred in
connection with the Transaction.
     (b) All proceeds of the Revolving Loans and the Swingline Loans will be
used for the working capital, capital expenditures and other general corporate
purposes of the Borrower and its Subsidiaries; provided that no proceeds of
Revolving Loans or Swingline Loans may be used to effect the Transaction or to
pay any fees and expenses incurred in connection therewith.
     (c) All proceeds of Incremental Term Loans will be used for the working
capital, capital expenditures and other general corporate purposes of the
Borrower and its Subsidiaries.
     (d) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

-42-



--------------------------------------------------------------------------------



 



     7.09 Tax Returns and Payments. Each of Holdings and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all federal and state income tax returns and all other material
tax returns, domestic and foreign (the “Returns”) required to be filed by, or
with respect to the income, properties or operations of, Holdings and/or any of
its Subsidiaries. The Returns accurately reflect in all material respects all
liability for taxes of Holdings and its Subsidiaries for the periods covered
thereby. Each of Holdings and each of its Subsidiaries has paid all taxes and
assessments due and payable by it, other than those that are immaterial and
those that are being contested in good faith and adequately disclosed and fully
provided for on the financial statements of Holdings and its Subsidiaries in
accordance with generally accepted accounting principles. There is no action,
suit, proceeding, investigation, audit or claim now pending or, to the best
knowledge of Holdings or any of its Subsidiaries, threatened by any authority
regarding any taxes relating to Holdings or any of its Subsidiaries that, either
individually or in the aggregate, could reasonably be expected to result in a
material liability to Holdings and its Subsidiaries taken as a whole. As of the
Initial Borrowing Date, neither Holdings nor any of its Subsidiaries has entered
into an agreement or waiver or been requested to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of taxes of Holdings or any of its Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of
Holdings or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations.
     7.10 Compliance with ERISA. (a) Schedule V sets forth, as of the Initial
Borrowing Date, the name of each Plan. Except to the extent that a breach of any
of the following representations or warranties in this clause (a), either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: each Plan is in compliance with its terms and with all
applicable laws, including, without limitation, ERISA and the Code; each Plan
(and each related trust, if any) that is intended to be qualified under Section
401(a) of the Code has received a determination letter from the Internal Revenue
Service or has submitted or is within the remedial amendment period for
submitting an application for a determination letter with the Internal Revenue
Service, or is a prototype plan that has received an Internal Revenue Service
opinion letter with respect to the prototype plan document, to the effect that
it meets the requirements of Sections 401(a) and 501(a) of the Code, and, to
Holdings’ and the Borrower’s knowledge, no event has occurred and no condition
or circumstance has existed that has resulted, or would be likely to result, in
the revocation of any such determination or opinion, rejection of such an
application or the failure to issue such a favorable determination letter; no
Reportable Event has occurred; no Plan that is a multiemployer plan (as defined
in Section 4001(a)(3) of ERISA) is insolvent or in reorganization; no Plan has
an Unfunded Current Liability; no Plan that is subject to Section 412 of the
Code or Section 302 of ERISA has an accumulated funding deficiency, within the
meaning of such Sections of the Code or ERISA, or has applied for or received a
waiver of an accumulated funding deficiency or an extension of any amortization
period, within the meaning of Section 412 of the Code or Section 303 or 304 of
ERISA; all contributions required to be made with respect to a Plan have been
timely made; neither Holdings nor any Subsidiary of Holdings nor any ERISA
Affiliate has incurred any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA
or Section 401(a)(29), 4971 or 4975 of the Code or, to Holdings’ and the
Borrower’s knowledge, expects to incur any such liability under any of the
foregoing sections with respect to any Plan; no condition exists which presents
a material risk to Holdings or any Subsidiary of Holdings or any ERISA Affiliate
of incurring a liability to or on

-43-



--------------------------------------------------------------------------------



 



account of a Plan pursuant to the foregoing provisions of ERISA and the Code; no
proceedings have been instituted to terminate or appoint a trustee to administer
any Plan which is subject to Title IV of ERISA; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, or, to Holdings’ and the Borrower’s knowledge, expected or threatened;
using actuarial assumptions and computation methods consistent with Part 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of Holdings and its
Subsidiaries and its ERISA Affiliates to all Plans that are multiemployer plans
(as defined in Section 4001(a)(3) of ERISA) in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date hereof could not reasonably be expected,
either individually or in the aggregate, to be material; each group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which
covers or has covered employees or former employees of Holdings, any Subsidiary
of Holdings, or any ERISA Affiliate has at all times been operated in compliance
with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code; no lien imposed under the Code or ERISA on the assets
of Holdings or any Subsidiary of Holdings or any ERISA Affiliate exists or is
likely to arise on account of any Plan; and Holdings and its Subsidiaries do not
maintain or contribute to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan
the obligations with respect to which could reasonably be expected to be
material.
     (b) Except to the extent that a breach of any of the following
representations or warranties in this clause (b), either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
each Foreign Pension Plan has been maintained in substantial compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities; all contributions required to be made
with respect to a Foreign Pension Plan have been timely made; neither Holdings
nor any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan; the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of Holdings’ most recently ended fiscal
year on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities.
     7.11 The Security Documents. (a) The provisions of the Security Agreement
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the respective Credit Parties in the Security Agreement
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Creditors, has (or within 10 days (or 90 days in the case of filings to
be made with the United States Copyright Office or the United States Patent and
Trademark Office) following the Initial Borrowing Date will have) a fully
perfected security interest in all right, title and interest in all of the
Security Agreement Collateral described therein, subject to no other Liens other
than Permitted Liens. The recordation of (x) the Grant of Security Interest in
U.S. Patents, if applicable, and (y) the Grant of Security Interest in U.S.
Trademarks, if applicable, in the respective form attached to the Security
Agreement, in each case in the United States Patent and Trademark Office,
together with filings on Form UCC-1 made pursuant to the Security Agreement,
will create, as may be perfected by such filings and recordation, a perfected
security

-44-



--------------------------------------------------------------------------------



 



interest in the United States trademarks and patents covered by the Security
Agreement, and the recordation of the Grant of Security Interest in U.S.
Copyrights, if applicable, in the form attached to the Security Agreement with
the United States Copyright Office, together with filings on Form UCC-1 made
pursuant to the Security Agreement, will create, as may be perfected by such
filings and recordation, a perfected security interest in the United States
copyrights covered by the Security Agreement.
     (b) The security interests created under each Pledge Agreement in favor of
the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in each Pledge Agreement, subject to no security interests of any
other Person. No filings or recordings are required in order to perfect (or
maintain the perfection or priority of) the security interests created in the
Pledge Agreement Collateral under either Pledge Agreement other than with
respect to that portion of the Pledge Agreement Collateral constituting a
“general intangible” under the UCC which is not also a “certificated security”
(as defined in the UCC as in effect with New York).
     7.12 Properties. All Real Property owned or leased by Holdings or any of
its Subsidiaries as of the Initial Borrowing Date, and the nature of the
interest therein, is set forth in Schedule IV. Each of Holdings and each of its
Subsidiaries has good and marketable title to all material properties owned by
it, and a valid leasehold interest in all material property leased by it,
including (in each case) all material property reflected in the most recent
historical balance sheets referred to in Section 7.05(a) (except as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.
     7.13 Capitalization. On the Initial Borrowing Date, the authorized capital
stock of Holdings consists of (i) 100,000,000 shares of common stock, par value
$.001 per share (the “Holdings Common Stock”), and (ii) 5,000,000 shares of
preferred stock, par value $0.001 per share, no shares of which preferred stock
are issued or outstanding. All outstanding shares of capital stock of Holdings
have been duly and validly issued and are fully paid and non-assessable.
Holdings does not have outstanding any capital stock or other securities
convertible into or exchangeable for its capital stock or any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock, except
for options and warrants to purchase shares of Holdings common stock and/or
Qualified Preferred Stock which may be issued from time to time.
     7.14 Subsidiaries. Holdings has no Subsidiaries other than (i) those
Subsidiaries listed on Schedule VI (which Schedule identifies the direct owner
of each such Subsidiary on the Initial Borrowing Date and their percentage
ownership interest therein) and (ii) new Subsidiaries created in compliance with
Section 9.12.
     7.15 Compliance with Statutes, etc. Each of Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and

-45-



--------------------------------------------------------------------------------



 



controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     7.16 Investment Company Act. Neither Holdings nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
     7.17 Environmental Matters. (a) Each of Holdings and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of Holdings and the Borrower, threatened
Environmental Claims against Holdings or any of its Subsidiaries or any Real
Property owned, leased or operated by Holdings or any of its Subsidiaries
(including, to the knowledge of Holdings and the Borrower, any such claim
arising out of the ownership, lease or operation by Holdings or any of its
Subsidiaries of any Real Property formerly owned, leased or operated by Holdings
or any of its Subsidiaries but no longer owned, leased or operated by Holdings
or any of its Subsidiaries). There are no facts, circumstances, conditions or
occurrences with respect to the business or operations of Holdings or any of its
Subsidiaries, or any Real Property owned, leased or operated by Holdings or any
of its Subsidiaries (including, to the knowledge of Holdings and the Borrower,
any Real Property formerly owned, leased or operated by Holdings or any of its
Subsidiaries but no longer owned, leased or operated by Holdings or any of its
Subsidiaries) or, to the knowledge of Holdings and the Borrower, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against Holdings or any
of its Subsidiaries or any Real Property owned, leased or operated by Holdings
or any of its Subsidiaries or (ii) to cause any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by Holdings or any of its Subsidiaries under any applicable
Environmental Law.
     (b) Hazardous Materials have not at any time been generated, used, treated
or stored on, or transported to or from, or Released on or from, any Real
Property owned, leased or operated by Holdings or any of its Subsidiaries or, to
the knowledge of Holdings and the Borrower, any property adjoining or adjacent
to any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim
against Holdings or any of its Subsidiaries.
     (c) Notwithstanding anything to the contrary in this Section 7.17, the
representations and warranties made in this Section 7.17 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     7.18 Labor Relations. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. There is
(i) no unfair labor practice complaint pending against Holdings or any of its
Subsidiaries or, to the knowledge of Holdings and the Borrower, threatened
against any of them, before the National Labor Relations Board, and no

-46-



--------------------------------------------------------------------------------



 



grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Holdings or any of its Subsidiaries
or, to the knowledge of Holdings and the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against
Holdings or any of its Subsidiaries or, to the knowledge of Holdings and the
Borrower, threatened against Holdings or any of its Subsidiaries and (iii) no
union representation question exists with respect to the employees of Holdings
or any of its Subsidiaries, except (with respect to any matter specified in
clause (i), (ii) or (iii) above, either individually or in the aggregate) such
as could not reasonably be expected to have a Material Adverse Effect.
     7.19 Intellectual Property, etc. Each of Holdings and each of its
Subsidiaries owns or has the right to use all the domestic and foreign patents,
trademarks, permits, domain names, service marks, trade names, copyrights,
licenses, franchises, inventions, trade secrets, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs, databases and data collections) and formulas, or
has rights with respect to the foregoing, and has obtained assignments of all
licenses and other proprietary rights of whatever nature, necessary for the
present conduct of its business, without any known conflict with the rights of
others which, or the failure to obtain which, as the case may be, could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.
     7.20 Indebtedness. Schedule VII sets forth a true and complete list of all
Indebtedness (including Contingent Obligations) of Holdings and its Subsidiaries
as of the Initial Borrowing Date (excluding the Obligations and the Existing
Holdings Notes, the “Existing Indebtedness”) and which is to remain outstanding
after giving effect to the Transaction, in each case showing the aggregate
principal amount thereof and the name of the respective borrower and any Credit
Party or any of its Subsidiaries which directly or indirectly guarantees such
debt.
     7.21 Insurance. Schedule VIII sets forth a true and complete listing of all
insurance maintained by Holdings and its Subsidiaries as of the Initial
Borrowing Date, with the amounts insured (and any deductibles) set forth
therein.
     7.22 Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc. Schedule IX sets forth, as of
the Initial Borrowing Date, the legal name of each Credit Party, the type of
organization of each Credit Party, whether or not each Credit Party is a
registered organization (within the meaning of the New York UCC), the
jurisdiction of organization of each Credit Party, the location (within the
meaning of the New York UCC) of each Credit Party, and the organizational
identification number (if any) of each of Credit Party.
     7.23 Subordination. After the execution and delivery thereof, each Borrower
Note Document, to the extent that the Borrower Notes are issued on a
subordinated basis, is enforceable against the Borrower, the Subsidiary
Guarantors and the holders of the Borrower Notes evidenced thereby, and all
Obligations of the Borrower and the Subsidiary Guarantors hereunder and under
the other Credit Documents are within the definition of “Senior Debt” (or any
relevant similar term) included in such subordination provisions
     SECTION 8. Affirmative Covenants. Each of Holdings (as to itself only) and

-47-



--------------------------------------------------------------------------------



 



the Borrower (as to itself and each of its Subsidiaries) hereby covenants and
agrees that on and after the Effective Date and until the Total Commitment and
all Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings
(in each case together with interest thereon), Fees and all other Obligations
(other than indemnities described in Section 13.13 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:
     8.01 Information Covenants. Holdings will furnish to each Lender:
     (a) Monthly Reports. Within 30 days after the end of each fiscal month of
Holdings (commencing with its fiscal month ending on February 28, 2007), the
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal month and the related consolidated statements of income and retained
earnings (or accumulated deficit, as the case may be) and statement of cash
flows for such fiscal month and for the elapsed portion of the fiscal year ended
with the last day of such fiscal month, in each case setting forth comparative
figures for the corresponding fiscal month in the prior fiscal year and
comparable budgeted figures for such fiscal month as set forth in the respective
budget delivered pursuant to Section 8.01(e), all of which shall be certified by
an Authorized Financial Officer of Holdings that they fairly present in all
material respects in accordance with generally accepted accounting principles
the financial condition of Holdings and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes.
     (b) Quarterly Financial Statements. Within 45 days after the close of each
of the first three quarterly accounting periods in each fiscal year of Holdings,
(i) the consolidated balance sheet of Holdings and its Subsidiaries at the end
of such quarterly accounting period and the related consolidated statements of
income and retained earnings (or accumulated deficit, as the case may be) and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
quarterly accounting period in the prior fiscal year and comparable budgeted
figures for such quarterly accounting period as set forth in the respective
budget delivered pursuant to Section 8.01(e), all of which shall be certified by
an Authorized Financial Officer of Holdings that they fairly present in all
material respects in accordance with generally accepted accounting principles
the financial condition of Holdings and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period (it being
understood and agreed that any such management’s discussion and analysis set
forth in Holdings’ Form 10-Q filed with the SEC for the respective quarterly
accounting period shall satisfy the requirements of this sub-clause (ii) so long
as a copy of such Form 10-Q has been delivered to the Lenders pursuant to this
Section 8.01(b) or Section 8.01(h)).
     (c) Annual Financial Statements. Within 90 days after the close of each
fiscal year of Holdings (commencing with its fiscal year ended December 31,
2006), (i) the consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal year and the related consolidated statements of income
and retained earnings (or accumulated deficit, as the case may be) and statement
of cash flows for such fiscal year setting forth comparative

-48-



--------------------------------------------------------------------------------



 



figures for the preceding fiscal year and certified by PricewaterhouseCoopers
LLP or other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, together with a
report of such accounting firm stating that in the course of its regular audit
of the financial statements of Holdings and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or Event of Default
relating to financial or accounting matters which has occurred and is continuing
or, if in the opinion of such accounting firm such a Default or an Event of
Default has occurred and is continuing, a statement as to the nature thereof,
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year (it being understood and agreed
that any such management’s discussion and analysis set forth in Holdings’ Form
10-K filed with the SEC for the respective fiscal year shall satisfy the
requirements of this sub-clause (ii) so long as a copy of such Form 10-K has
been delivered to the Lenders pursuant to this Section 8.01(c) or
Section 8.01(h).
     (d) Management Letters. Promptly after Holdings’ or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.
     (e) Budgets. No later than 30 days following the first day of each fiscal
year of Holdings, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income, sources and uses of cash and
balance sheets for Holdings and its Subsidiaries on a consolidated basis) for
each of the twelve months of such fiscal year prepared in detail setting forth,
with appropriate discussion, the principal assumptions upon which such budget is
based.
     (f) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(b) and (c) (provided that the
compliance certificate delivered in connection with the annual financial
statements for Holdings’ fiscal year ended December 31, 2006 may be delivered
with 120 days after the close of such fiscal year), a compliance certificate
from an Authorized Financial Officer of Holdings in the form of Exhibit K
certifying on behalf of Holdings that, to such officer’s knowledge after due
inquiry, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (i) set forth in reasonable
detail the calculations required to establish whether Holdings and its
Subsidiaries were in compliance with the provisions of Sections 9.01(x),
9.01(xv), 9.02(iv), 9.03(iii), 9.03(v), 9.03(ix), 9.04(iii), 9.04(vi),
9.04(xiii), 9.05(vii) (in respect of Intercompany Loans outstanding to
Wholly-Owned Foreign Subsidiaries of the Borrower and to the Captive Insurance
Company and the License Subsidiary), 9.05(viii) (in respect of cash capital
contributions to the Captive Insurance Company and the License Subsidiary),
9.05(xiii) and 9.07, at the end of such fiscal quarter or year, as the case may
be, (ii) if delivered with the financial statements required by Section 9.01(c),
set forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the respective Excess Cash Flow
Payment Period as well as the Applicable Excess Cash Flow Repayment Percentage,
and (iii) certify that there have been no changes to Annexes C through F, and
Annexes I through K, in each case of the Security Agreement, Annexes A through F
of the Borrower/Sub Pledge Agreement and Annexes A through F of the Holdings
Pledge Agreement, in each case since the

-49-



--------------------------------------------------------------------------------



 



Initial Borrowing Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 8.01(f), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (iii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents).
     (g) Notice of Default, Litigation and Material Adverse Effect. Promptly,
and in any event within three Business Days after any officer of Holdings or the
Borrower obtains knowledge thereof, notice of (i) the occurrence of any event
which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation (including, without limitation, by the New York
Insurance Department) or proceeding pending against Holdings or any of its
Subsidiaries (x) which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (y) with respect to
any Credit Document, or (iii) any other event, change or circumstance that has
had, or could reasonably be expected to have, a Material Adverse Effect.
     (h) Other Reports and Filings. Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which Holdings or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
its material Indebtedness (including the Existing Holdings Notes, any
Replacement Holdings Notes or any Borrower Notes) pursuant to the terms of the
documentation governing such Indebtedness.
     (i) Environmental Matters. Promptly after any officer of Holdings or any of
its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, could reasonably be expected to have a Material Adverse Effect:
     (i) any pending or threatened Environmental Claim against Holdings or any
of its Subsidiaries or any Real Property owned, leased or operated by Holdings
or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Real Property
owned, leased or operated by Holdings or any of its Subsidiaries that
(a) results in noncompliance by Holdings or any of its Subsidiaries with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against Holdings or any of its Subsidiaries or
any such Real Property;
     (iii) any condition or occurrence on any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Holdings or any of its
Subsidiaries of such Real Property under any Environmental Law; and

-50-



--------------------------------------------------------------------------------



 



     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by Holdings or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event Holdings shall deliver to each Lender all notices received by
Holdings or any of its Subsidiaries from any government or governmental agency
under, or pursuant to, CERCLA which identify Holdings or any of its Subsidiaries
as potentially responsible parties for remediation costs or which otherwise
notify Holdings or any of its Subsidiaries of potential liability under CERCLA.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto.
     (j) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to Holdings or any of its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.
     8.02 Books, Records and Inspections; Annual Meetings. (a) Holdings and the
Borrower will, and the Borrower will cause each of its Subsidiaries to, keep
proper books of record and accounts in which full, true and correct entries in
conformity with (and to the extent required by) generally accepted accounting
principles and all applicable requirements of law shall be made in relation to
its business and activities. Holdings and the Borrower will, and the Borrower
will cause each of its Subsidiaries to, permit, upon reasonable notice to
Holdings, officers and designated representatives of the Administrative Agent or
the Required Lenders to visit and inspect, under guidance of officers of
Holdings or such Subsidiary, any of the properties of Holdings or such
Subsidiary, and to examine the books of account of Holdings or such Subsidiary
and discuss the affairs, finances and accounts of Holdings or such Subsidiary
with, and be advised as to the same by, its and their officers and independent
accountants, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may reasonably request.
     (b) At a date to be mutually agreed upon between the Administrative Agent
and the Borrower occurring on or prior to the 150th day after the close of each
fiscal year of the Borrower (commencing with Borrower’s fiscal year ending
December 31, 2007), the Borrower will, at the request of the Administrative
Agent, hold a meeting with all of the Lenders at which meeting will be reviewed
the financial results of Holdings and its Subsidiaries for the previous fiscal
year and the budgets presented for the current fiscal year of the Borrower.
     8.03 Maintenance of Property; Insurance. (a) Holdings and the Borrower
will, and the Borrower will cause each of its Subsidiaries to, (i) keep, in all
material respects, all material property necessary to the business of Holdings
and its Subsidiaries in good working order and condition, ordinary wear and tear
excepted, (ii) maintain with financially sound and reputable third party
insurance companies insurance on all such property and against all such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as Holdings
and its Subsidiaries,

-51-



--------------------------------------------------------------------------------



 



and (iii) furnish to the Administrative Agent, upon its written request
therefor, full information as to the insurance carried. The provisions of this
Section 8.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.
     (b) Holdings and the Borrower will, and the Borrower will cause each of its
Subsidiaries to, at all times keep its property insured in favor of the
Collateral Agent as loss payee and/or additional insured, as applicable, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by Holdings and/or such
Subsidiaries) (i) shall be endorsed to the Collateral Agent’s satisfaction for
the benefit of the Collateral Agent (including, without limitation, by naming
the Collateral Agent as loss payee and/or additional insured, as applicable),
(ii) shall state that such insurance policies shall not be canceled without at
least 30 days’ prior written notice thereof by the respective insurer to the
Collateral Agent, (iii) shall provide that the respective insurers irrevocably
waive any and all rights of subrogation with respect to the Collateral Agent and
the other Secured Creditors, and (iv) shall be deposited with the Collateral
Agent.
     (c) If Holdings or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 8.03, or if Holdings or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent for all reasonable costs and expenses of procuring such
insurance.
     8.04 Existence; Franchises. Holdings and the Borrower will, and the
Borrower will cause each of its Subsidiaries to, do or cause to be done, all
things necessary to preserve and keep in full force and effect its existence and
its material rights, franchises, licenses, permits, copyrights, trademarks and
patents; provided, however, that nothing in this Section 8.04 shall prevent
(i) sales of assets and other transactions by Holdings or any of its
Subsidiaries in accordance with Section 9.02 or (ii) the withdrawal by Holdings
or any of its Subsidiaries of its qualification as a foreign corporation,
partnership or limited liability company, as the case may be, in any
jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     8.05 Compliance with Statutes, etc. Holdings and the Borrower will, and the
Borrower will cause each of its Subsidiaries to, comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such noncompliances as could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     8.06 Compliance with Environmental Laws. (a) Holdings and the Borrower will
comply, and the Borrower will cause each of its Subsidiaries to comply, with all
Environmental Laws and permits applicable to, or required by, the ownership,
lease or use of its Real Property now or hereafter owned, leased or operated by
Holdings or any of its Subsidiaries, except such noncompliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and will promptly pay or cause to be paid all costs

-52-



--------------------------------------------------------------------------------



 



and expenses incurred in connection with such compliance, and will keep or cause
to be kept all such Real Property free and clear of any Liens imposed pursuant
to such Environmental Laws. Neither Holdings nor any of its Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by Holdings or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any such Real Property, except for Hazardous Materials generated,
used, treated, stored, Released or disposed of at any such Real Properties in
compliance in all material respects with all applicable Environmental Laws and
as required in connection with the normal operation, use and maintenance of the
business or operations of Holdings or any of its Subsidiaries.
     (b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 8.01(i), (ii) at any time that Holdings
or any of its Subsidiaries are not in compliance with Section 8.06(a) or
(iii) in the event that the Administrative Agent or the Lenders have exercised
any of the remedies pursuant to the last paragraph of Section 10, Holdings and
the Borrower will (in each case) provide, at the sole expense of Holdings and
the Borrower and at the request of the Administrative Agent, an environmental
site assessment report concerning any Real Property owned, leased or operated by
Holdings or any of its Subsidiaries, prepared by an environmental consulting
firm reasonably approved by the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the potential cost of any removal or remedial
action in connection with such Hazardous Materials on such Real Property. If
Holdings or the Borrower fails to provide the same within 30 days after such
request was made, the Administrative Agent may order the same, the cost of which
shall be borne by Holdings and the Borrower, and Holdings and the Borrower shall
grant and hereby grant to the Administrative Agent and the Lenders and their
respective agents access to such Real Property and specifically grant the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time upon reasonable notice to Holdings or the Borrower, all at the
sole expense of the Borrower.
     8.07 ERISA. As soon as possible and, in any event, within fifteen
(15) Business Days after Holdings, any Subsidiary of Holdings or any ERISA
Affiliate knows of the occurrence of any of the following to the extent that
same, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, Holdings will deliver to each of the Lenders a
certificate of an Authorized Financial Officer of Holdings setting forth the
full details as to such occurrence and the action, if any, that Holdings, such
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices required or proposed to be given or filed by Holdings, such
Subsidiary, the Plan administrator or such ERISA Affiliate to or with the PBGC
or any other governmental agency and any notices received by Holdings, such
Subsidiary or such ERISA Affiliate from the PBGC or any other government agency
with respect thereto: that a Reportable Event has occurred (except to the extent
that Holdings has previously delivered to the Lenders a certificate and notices
(if any) concerning such event pursuant to the next clause hereof); that a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; that an

-53-



--------------------------------------------------------------------------------



 



accumulated funding deficiency, within the meaning of Section 412 of the Code or
Section 302 of ERISA, has been incurred or an application may be or has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 of the Code or Section 303 or 304 of ERISA with respect to a Plan;
that any contribution required to be made with respect to a Plan or Foreign
Pension Plan has not been timely made; that a Plan has been or may be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA; that a Plan has an Unfunded Current Liability; that proceedings have been
or are reasonably expected to be instituted to terminate or appoint a trustee to
administer a Plan which is subject to Title IV of ERISA; that a proceeding has
been instituted pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan; that Holdings, any Subsidiary of Holdings or any ERISA
Affiliate will or is reasonably likely to incur any liability to or on account
of the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or
502(l) of ERISA or with respect to a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code; or that Holdings or any Subsidiary of Holdings may incur any
liability for retiree benefits pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by the severance pay plans of
Holdings or any of its Subsidiaries or Section 601 of ERISA) or any Plan or any
Foreign Pension Plan. In addition, Holdings will deliver to each of the Lenders
copies of any records, documents or other information that must be furnished to
the PBGC with respect to any Plan pursuant to Section 4010 of ERISA. At the
request of any Lender, Holdings will also deliver to such Lender a complete copy
of the annual report (on Internal Revenue Service Form 5500-series) of each Plan
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service. In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of annual reports and any records,
documents or other information required to be furnished to the PBGC, and any
material notices received by Holdings, any Subsidiary of Holdings or any ERISA
Affiliate with respect to any Plan or Foreign Pension Plan or received from any
governmental agency or plan administrator or sponsor or trustee with respect to
any multiemployer plan (as defined in Section 4001(a)(3) of ERISA), shall be
delivered to the Lenders no later than ten (10) days after the date such
records, documents and/or information has been furnished to the PBGC or any
other governmental agency or such notice has been received by Holdings, the
respective Subsidiary or the ERISA Affiliate, as applicable. Holdings will
ensure, and cause each of its applicable Subsidiaries to ensure, that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     8.08 End of Fiscal Years; Fiscal Quarters. Holdings and the Borrower will,
and the Borrower will cause (i) each of its, and each of its Domestic
Subsidiaries’, fiscal years to end on December 31 of each year and (ii) each of
its, and each of its Domestic Subsidiaries’, fiscal quarters to end on March 31,
June 30, September 30 and December 31, of each fiscal year.

-54-



--------------------------------------------------------------------------------



 



     8.09 Performance of Obligations. Holdings and the Borrower will, and the
Borrower will cause each of its Subsidiaries to, perform all of its obligations
under the terms of each mortgage, indenture, security agreement, loan agreement
or credit agreement and each other agreement, contract or instrument by which it
is bound, except such non-performances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     8.10 Payment of Taxes. Holdings and the Borrower will pay and discharge,
and the Borrower will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, might become a Lien or
charge upon any properties of Holdings or any of its Subsidiaries not otherwise
permitted under Section 9.01(i); provided that neither Holdings nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with generally
accepted accounting principles.
     8.11 Use of Proceeds. The Borrower will use the proceeds of the Loans only
as provided in Section 7.08.
     8.12 Additional Security; Further Assurances; etc. (a) Holdings and the
Borrower will, and the Borrower will cause each of the other Credit Parties to,
grant to the Collateral Agent for the benefit of the Secured Creditors security
interests in such assets and properties (leased or owned) of the Borrower and
the other Credit Parties as are not covered by the original Security Documents
and as may be reasonably requested from time to time by the Administrative Agent
or the Required Lenders (collectively, the “Additional Security Documents”);
provided, however, until such time as the Existing Holdings Notes have been
repaid in full (or the limitation on Liens covenant under the Existing Holdings
Note Indenture has been eliminated), Holdings only shall be required to pledge
the Equity Interests of its Subsidiaries pursuant to this Section 8.12. All such
security interests shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and shall
constitute valid and enforceable perfected security interests superior to and
prior to the rights of all third Persons and subject to no other Liens except
for Permitted Liens. The Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Additional
Security Documents and all taxes, fees and other charges payable in connection
therewith shall be paid in full.
     (b) Holdings and the Borrower will, and the Borrower will cause each of the
other Credit Parties to, at the expense of Holdings and the Borrower, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, real property surveys, reports and other assurances or instruments
and take such further steps relating to the Collateral covered by any of the
Security Documents as the Collateral Agent may reasonably require pursuant to
this Section 8.12. Additionally, upon the request of the Collateral Agent or the
Required Lenders, Holdings

-55-



--------------------------------------------------------------------------------



 



and the Borrower will take, or the Borrower will cause to be taken, such action
as may be requested in order to perfect (or maintain the perfection of) the
security interests (or take any analogous actions under the applicable
provisions of local law in order to protect such security interests) in any
Collateral located outside the U.S. owned by Holdings or the other Credit
Parties, in each case to the extent such actions are permitted to be taken under
the laws of the applicable jurisdictions. Furthermore, Holdings will cause to be
delivered to the Collateral Agent such opinions of counsel, title insurance,
flood certifications and other related documents as may be reasonably requested
by the Collateral Agent to assure itself that this Section 8.12 has been
complied with.
     (c) The Borrower agrees to cause each other Credit Party established or
created in accordance with Section 9.12 or acquired pursuant to Section 8.16,
within 10 Business Days after any such establishment, creation or acquisition,
to execute and deliver a counterpart of a Joinder Agreement pursuant to which
such Credit Party shall become a party to the Subsidiaries Guaranty, the
Borrower/Sub Pledge Agreement and the Security Agreement.
     (d) Except as otherwise provided in clause (c) of this Section 8.12,
Holdings and the Borrower agree that each action required above by this
Section 8.12 shall be completed as soon as reasonably practicable, but in no
event later than 30 days after such action is requested to be taken by the
Administrative Agent, the Collateral Agent or the Required Lenders.
     8.13 Foreign Subsidiaries Security. If following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, counsel for Holdings
or the Borrower, as applicable, reasonably acceptable to the Administrative
Agent does not within 30 days after a request from the Administrative Agent or
the Required Lenders deliver to the Administrative Agent evidence, in form and
substance reasonably satisfactory to the Administrative Agent, with respect to
any Foreign Subsidiary which has not already had all of its stock pledged
pursuant to either Pledge Agreement that (i) a pledge of 66-2/3% or more of the
total combined voting power of all classes of capital stock of such Foreign
Subsidiary entitled to vote or, in the case of a Foreign Subsidiary whose
capital stock is held by another Foreign Subsidiary, a pledge of any of the
capital stock of such Foreign Subsidiary, (ii) the entering into by such Foreign
Subsidiary of a security agreement in substantially the form of the Security
Agreement, (iii) the entering into by such Foreign Subsidiary of a pledge
agreement in substantially the form of the Borrower/Sub Pledge Agreement and
(iv) the entering into by such Foreign Subsidiary of a guaranty in substantially
the form of the Subsidiaries Guaranty, in any such case would cause (A) the
undistributed earnings of such Foreign Subsidiary (or such Foreign Subsidiary’s
parent or indirect parent to the extent that such parent is also a Foreign
Subsidiary) as determined for U.S. federal income tax purposes to be treated as
a deemed dividend to such Foreign Subsidiary’s United States parent for federal
income tax purposes or (B) other material adverse U.S. federal income tax
consequences to the Credit Parties, then in the case of a failure to deliver the
evidence described in clause (i) above, that portion of such Foreign
Subsidiary’s outstanding capital stock not theretofore pledged pursuant to the
applicable Pledge Agreement shall be pledged to the Collateral Agent for the
benefit of the Secured Creditors pursuant to such Pledge Agreement (or another
pledge agreement in substantially similar form, if needed), and in the case of a
failure to deliver the evidence described in clause (ii) or (iii) above, such
Foreign Subsidiary shall execute and deliver the Security Agreement (or another
security agreement in substantially similar form,

-56-



--------------------------------------------------------------------------------



 



if needed) or the Borrower/Sub Pledge Agreement (or another pledge agreement in
substantially similar form, if needed), as the case may be, granting to the
Collateral Agent for the benefit of the Secured Creditors a security interest in
all of such Foreign Subsidiary’s assets or the equity interests and promissory
notes owned by such Foreign Subsidiary, as the case may be, and securing the
Obligations of the Borrower under the Credit Documents and under any Interest
Rate Protection Agreement and, in the event the Subsidiaries Guaranty shall have
been executed by such Foreign Subsidiary, the obligations of such Foreign
Subsidiary thereunder, and in the case of a failure to deliver the evidence
described in clause (iv) above, such Foreign Subsidiary shall execute and
deliver the Subsidiaries Guaranty (or another guaranty in substantially similar
form, if needed), guaranteeing the Obligations of the Borrower under the Credit
Documents and under any Interest Rate Protection Agreement, in each case to the
extent that the entering into of such Security Agreement, Borrower/Sub Pledge
Agreement or Subsidiaries Guaranty (or substantially similar document) is
permitted by the laws of the respective foreign jurisdiction and with all
documents delivered pursuant to this Section 8.13 to be in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders.
     8.14 Ownership of Subsidiaries; etc. Except as otherwise permitted by
Section 9.05(xiii) and the definition of “Permitted Acquisition”, Holdings and
the Borrower will, and the Borrower will cause each of its Subsidiaries to, own
100% of the capital stock and other Equity Interests of each of their
Subsidiaries (other than, in the case of Foreign Subsidiaries, directors’
qualifying shares and other nominal amounts held by local nationals, in each
case to the extent required by applicable law).
     8.15 Maintenance of Corporate Separateness. Holdings and the Borrower will,
and the Borrower will cause each of its Subsidiaries to, satisfy in all material
respects customary corporate formalities, including the holding of regular board
of directors’ and shareholders’ meetings or action by directors or shareholders
without a meeting and the maintenance of corporate offices and records. Neither
Holdings nor any of its Subsidiaries will take any action, or conduct its
affairs in a manner, which is likely to result in the corporate existence of
Holdings or any of its Subsidiaries being ignored, or in the assets and
liabilities of Holdings or any of its Subsidiaries being substantively
consolidated with those of any other such Person in a bankruptcy, reorganization
or other insolvency proceeding.
     8.16 Permitted Acquisitions. (a) Subject to the provisions of this
Section 8.16 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and the Subsidiary Guarantors that are Wholly-Owned
Domestic Subsidiaries may from time to time effect Permitted Acquisitions, so
long as (in each case except to the extent the Required Lenders otherwise
specifically agree in writing in the case of a specific Permitted Acquisition):
(i) no Default or Event of Default shall have occurred and be continuing at the
time of the consummation of the proposed Permitted Acquisition or immediately
after giving effect thereto; (ii) the Borrower shall have given to the
Administrative Agent and the Lenders at least 10 Business Days’ (or such shorter
period of time as may be reasonably acceptable to the Administrative Agent)
prior written notice of any Permitted Acquisition, which notice shall describe
in reasonable detail the principal terms and conditions of such Permitted
Acquisition; (iii) the Borrower shall have provided to the Administrative Agent
and the Lenders as soon as available but not later than five Business Days (or
such shorter period of time as may be reasonably acceptable to the
Administrative Agent) after the execution thereof, a copy of any

-57-



--------------------------------------------------------------------------------



 



executed purchase agreement or similar agreement (and the exhibits and schedules
thereto) with respect to each such Permitted Acquisition; (iv) the Lenders shall
have received (x) in the case of a proposed Permitted Acquisition in which the
aggregate Maximum Permitted Consideration is at least $20,000,000, audited year
end financial statements for at least the previous fiscal year and, to the
extent available, interim unaudited quarterly financial statements for the then
current fiscal year of the Acquired Entity or Business being acquired pursuant
to such proposed Permitted Acquisition and (y) in the case of each proposed
Permitted Acquisition, a pro forma consolidated balance sheet of Holdings and
its Subsidiaries as of the last day of the most recently ended fiscal quarter of
Holdings and a pro forma consolidated statement of income of Holdings and its
Subsidiaries for the most recently ended four fiscal quarter period, in each
case on a Pro Forma Basis after giving effect to such proposed Permitted
Acquisition; (v) calculations are made by the Borrower showing compliance with
the financial covenant contained in Section 9.07 for the respective Calculation
Period on a Pro Forma Basis as if the respective Permitted Acquisition (as well
as all other Permitted Acquisitions theretofore consummated after the first day
of such Calculation Period) had occurred on the first day of such Calculation
Period (regardless of whether Section 9.07 is otherwise required to be complied
with at such time), and such recalculations shall show that such financial
covenant would have been complied with as of the last day of such Calculation
Period if the respective Permitted Acquisition had occurred on the first day of
such Calculation Period; (vi) all representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of the respective Permitted
Acquisition (both before and after giving effect thereto), unless stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date; (vii) the Maximum Permitted Consideration for the respective Permitted
Acquisition, when added to the aggregate Maximum Permitted Consideration paid
for all other Permitted Acquisitions theretofore or then being consummated, does
not exceed the Permitted Acquisition Basket Amount at such time; (viii) after
giving effect to such proposed Permitted Acquisition and the payment of all
amounts (including fees and expenses) owing in connection therewith, the Total
Unutilized Revolving Loan Commitment shall equal or exceed the sum of (x)
$15,000,000 plus (y) an amount equal to the aggregate amount reasonably likely
to be payable in respect of all post-closing purchase price adjustments required
or which will be required in connection with such Permitted Acquisition (and all
other Permitted Acquisitions for which such purchase price adjustments may be
required to be made) as determined by the Borrower in good faith; and (ix) the
Borrower shall have delivered to the Administrative Agent and each Lender a
certificate executed by an Authorized Financial Officer thereof, certifying to
the best of such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (viii), inclusive, and containing the calculations
(in reasonable detail) required by preceding clauses (v), (vi) and (viii).
     (b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors pursuant to (and to the extent
required by) the Borrower/Sub Pledge Agreement.
     (c) The Borrower will cause each Subsidiary which is formed to effect, or
is acquired pursuant to, a Permitted Acquisition to comply with, and to execute
and deliver all of

-58-



--------------------------------------------------------------------------------



 



the documentation as and to the extent required by, Sections 8.12 and 9.12, to
the reasonable satisfaction of the Administrative Agent.
     (d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each of Holdings and the Borrower that the
certifications pursuant to this Section 8.16 are true and correct and that all
conditions thereto have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 7 and 10.
     8.17 Cash on Hand at the Captive Insurance Company and the License
Subsidiary. (a) If at any time the Captive Insurance Company holds cash or Cash
Equivalents in excess of $2,000,000 in the aggregate for a period of more than
five consecutive Business Days, the Borrower will cause the Captive Insurance
Company to immediately pay a cash Dividend up to the Borrower in an amount equal
to such excess.
     (b) If at any time the License Subsidiary (to the extent that it is a
Subsidiary of the Captive Insurance Company) holds cash or Cash Equivalents in
excess of $500,000 in the aggregate for a period of more than five consecutive
Business Days, the Borrower will cause the License Subsidiary to immediately pay
a cash Dividend up to the Borrower in an amount equal to such excess.
     8.18 Existing Senior Notes Redemption. The Borrower will, on the Existing
Senior Notes Redemption Date, cause the Existing Senior Notes Redemption to
occur and the Existing Senior Notes Indenture to be satisfied and discharged in
accordance with the terms of Section 11.1 thereof.
     8.19 Contributions. Holdings will contribute as a common equity
contribution to the capital of the Borrower upon Holdings’ receipt thereof, any
cash proceeds received by Holdings from any asset sale, any incurrence of
Indebtedness (other than from the issuance or incurrence of Replacement Holdings
Notes the proceeds of which are used for the purposes described in Section
9.04(xi)), any Recovery Event, any issuance or sale of its equity (other than
any sale or issuance of its equity the proceeds of which are promptly used to
refinance, replace or redeem Existing Holdings Notes as permitted by
Section 9.08(i)), any cash capital contributions or any tax refunds (other than
any tax refunds that are repaid to the Borrower pursuant to the Holdings Tax
Sharing Agreement).
     SECTION 9. Negative Covenants. Each of Holdings (as to itself only) and the
Borrower (as to itself and each of its Subsidiaries) hereby covenants and agrees
that on and after the Effective Date and until the Total Commitment and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings (in
each case, together with interest thereon), Fees and all other Obligations
(other than any indemnities described in Section 13.13 which are not then due
and payable) incurred hereunder and thereunder, are paid in full:
     9.01 Liens. Neither Holdings nor the Borrower will, nor will the Borrower
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon or with respect to any property or assets (real or personal, tangible
or intangible) of Holdings or any of

-59-



--------------------------------------------------------------------------------



 



its Subsidiaries, whether now owned or hereafter acquired, or sell any such
property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to Holdings or any of its Subsidiaries), or assign any
right to receive income or permit the filing of any financing statement under
the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 9.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):
     (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with generally accepted accounting
principles;
     (ii) Liens in respect of property or assets of Holdings or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of Holdings’ or such Subsidiary’s
property or assets or materially impair the use thereof in the operation of the
business of Holdings or such Subsidiary or (y) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
     (iii) Liens in existence on the Initial Borrowing Date which are listed,
and the property subject thereto described, in Schedule X, but only to the
respective date, if any, set forth in such Schedule X for the removal,
replacement and termination of any such Liens without giving effect to any
renewals, replacements and extensions thereof;
     (iv) Liens created pursuant to the Security Documents;
     (v) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of Holdings and its
Subsidiaries taken as a whole;
     (vi) Liens upon assets of the Borrower or any of its Subsidiaries subject
to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 9.04(iii), provided that (x) such Liens
only serve to secure the payment of Indebtedness arising under such Capitalized
Lease Obligation and (y) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any asset of Holdings or any
other asset of the Borrower or any Subsidiary of the Borrower;
     (vii) Liens placed upon equipment or machinery acquired after the Initial
Borrowing Date and used in the ordinary course of business of the Borrower or
any of its Subsidiaries and placed at the time of the acquisition thereof by the
Borrower or such Subsidiary or within 90 days thereafter to secure Indebtedness
incurred to pay all or a

-60-



--------------------------------------------------------------------------------



 



portion of the purchase price thereof or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of any such equipment or machinery
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided that (x) the Indebtedness secured by such Liens is
permitted by Section 9.04(iii) and (y) in all events, the Lien encumbering the
equipment or machinery so acquired does not encumber any asset of Holdings or
any other asset of the Borrower or any Subsidiary of the Borrower;
     (viii) easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the ordinary conduct
of the business of Holdings or any of its Subsidiaries;
     (ix) Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;
     (x) Liens arising out of the existence of judgments or awards in respect of
which Holdings or any of its Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review and in respect of which there shall have been
secured a subsisting stay of execution pending such appeal or proceedings,
provided that the aggregate amount of all cash (including the stated amount of
all letters of credit supporting such judgments or awards) and the fair market
value of all other property subject to such Liens does not exceed $5,000,000 at
any time outstanding;
     (xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;
     (xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice (exclusive of appeal bonds and obligations in respect of the
payment for borrowed money);
     (xiii) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 9.04(vi), and (y) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any asset of Holdings or any other asset of the
Borrower or any of its Subsidiaries;
     (xiv) Liens on property or assets acquired pursuant to a Permitted
Acquisition (other than the capital stock or other Equity Interests of any
Subsidiary of the Borrower) securing any Seller Financing incurred by the
Borrower or a Subsidiary Guarantor to finance (in whole or in part) the
respective Permitted Acquisition, provided that (x) such

-61-



--------------------------------------------------------------------------------



 



Liens only serve to secure the Seller Financing incurred as part of such
Permitted Acquisition, (y) any Seller Financing that is secured by such Liens is
permitted to exist under Section 9.04(iii), and (z) such Liens do not attach to
any asset of Holdings or any other asset of the Borrower or any of its
Subsidiaries; and
     (xv) Liens not otherwise permitted pursuant to this Section 9.01 which
secure obligations of the Borrower or any of its Subsidiaries permitted under
this Agreement (other than Indebtedness for, or in respect of, borrowed money or
for the deferred purchase price of a Permitted Acquisition or an Investment) not
exceeding $20,000,000 in the aggregate at any time outstanding and which apply
to property and/or assets of the Borrower or any of its Subsidiaries with an
aggregate fair market value (as determined by the Borrower in good faith) not to
exceed at any time the amount referenced above in this clause (xv).
In connection with the granting of Liens of the type described in clauses (vi),
(vii), (xiii) and (xiv) of this Section 9.01 by the Borrower of any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).
          9.02 Consolidation, Merger, Purchase or Sale of Assets, etc. Neither
Holdings nor the Borrower will, nor will the Borrower permit any of its
Subsidiaries to, wind up, liquidate or dissolve its affairs or enter into any
partnership, joint venture, or transaction of merger or consolidation, or
convey, sell, lease or otherwise dispose of all or any part of its property or
assets, or enter into any sale-leaseback transactions, or purchase or otherwise
acquire (in one or a series of related transactions) any part of the property or
assets (other than purchases or other acquisitions of inventory, materials,
equipment and intellectual property in the ordinary course of business) of any
Person (or agree to do any of the foregoing at any future time), except that:
     (i) Capital Expenditures by the Borrower and its Subsidiaries shall be
permitted (other than Capital Expenditures constituting Permitted Acquisition
unless same are independently permitted by Section 8.16);
     (ii) each of the Borrower and its Subsidiaries may make sales of inventory
in the ordinary course of business;
     (iii) Investments may be made to the extent permitted by Section 9.05;
     (iv) the Borrower and its Subsidiaries may consummate the Swiss Clubs Sale
and may sell other assets (including the capital stock or other Equity Interests
of any Subsidiary but otherwise subject to the proviso to this clause (iv) in
the case of a Subsidiary Guarantor), so long as (v) no Default or Event of
Default then exists or would result therefrom, (w) each such sale is in an
arm’s-length transaction and the Borrower or the respective Subsidiary receives
at least fair market value (as determined in good faith by the Borrower or such
Subsidiary, as the case may be), (x) the consideration received by the Borrower
or such Subsidiary consists of at least 75% cash and is paid at the time

-62-



--------------------------------------------------------------------------------



 



of the closing of such sale, (y) the Net Sale Proceeds therefrom are applied
and/or reinvested as (and to the extent) required by Section 4.02(d) and (z) the
aggregate amount of the proceeds received from all assets sold pursuant to this
clause (iv) (exclusive of any proceeds received from the Swiss Clubs Sale) shall
not exceed $25,000,000 in any fiscal year of Holdings, provided that the sale of
the capital stock or other Equity Interests of any Subsidiary Guarantor shall
not be permitted pursuant to this clause (iv) unless such sale is for all of the
outstanding capital stock or other Equity Interests of such Subsidiary
Guarantor;
     (v) each of the Borrower and its Subsidiaries may lease (as lessee) or
license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 9.04(iii));
     (vi) each of the Borrower and its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;
     (vii) each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower and its Subsidiaries taken as a
whole, in each case so long as no such grant otherwise affects the Collateral
Agent’s security interest in the asset or property subject thereto;
     (viii) any Subsidiary of the Borrower (other than the Captive Insurance
Company and the License Subsidiary) may merge with and into, or be dissolved or
liquidated into, the Borrower or any Wholly-Owned Domestic Subsidiary of the
Borrower which is a Subsidiary Guarantor so long as (i) in the case of any such
merger, dissolution or liquidation involving the Borrower, the Borrower is the
surviving Person of any such merger, dissolution or liquidation, (ii) in all
other cases, a Wholly-Owned Domestic Subsidiary which is a Subsidiary Guarantor
is the surviving Person of any such merger, dissolution or liquidation, and
(iii) in all cases, the security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the Security Documents in the
assets of such Subsidiary shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such merger,
dissolution or liquidation);
     (ix) Permitted Acquisitions may be made to the extent permitted by Section
8.16;
     (x) the Borrower and its Subsidiaries may sell or exchange specific items
of equipment (including pursuant to trade up/trade in transactions), so long as
the purpose of each such sale or exchange is to acquire (and results within
90 days of such sale or exchange in the acquisition of) replacement items of
equipment which are the functional equivalent of the item of equipment so sold
or exchanged;

-63-



--------------------------------------------------------------------------------



 



     (xi) (A) the Borrower may transfer assets to any Wholly-Owned Domestic
Subsidiary of the Borrower which is a Subsidiary Guarantor (other than the
Captive Insurance Company and the License Subsidiary) and any Subsidiary of the
Borrower may transfer assets to the Borrower or to any Wholly-Owned Domestic
Subsidiary of the Borrower which is a Subsidiary Guarantor (other than the
Captive Insurance Company and the License Subsidiary) and (B) the Borrower and
its Subsidiaries may transfer intellectual property to the License Subsidiary,
in each case so long as the security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the assets so transferred shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such transfer);
and
     (xii) the Borrower and its Subsidiaries may, in the ordinary course of
business, sell, transfer or otherwise dispose of patents, trademarks, service
marks, trade names and copyrights which, in the reasonable judgment of the
Borrower or such Subsidiary, are determined to be uneconomical, negligible or
obsolete in the conduct of its business.
To the extent the Required Lenders (or all of the Lenders, as the case may be)
waive the provisions of this Section 9.02 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 9.02 (other
than to Holdings or a Subsidiary thereof), such Collateral shall be sold free
and clear of the Liens created by the Security Documents, and the Administrative
Agent and the Collateral Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
          9.03 Dividends. Neither Holdings nor the Borrower will, nor will the
Borrower permit any of its Subsidiaries to, authorize, declare or pay any
Dividends with respect to Holdings or any of its Subsidiaries, except that:
     (i) any Subsidiary of the Borrower may pay cash Dividends to the Borrower
or to any Wholly-Owned Domestic Subsidiary of the Borrower and any Foreign
Subsidiary of the Borrower also may pay cash Dividends to any Wholly-Owned
Foreign Subsidiary of the Borrower;
     (ii) any non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends
to its shareholders, partners or members generally so long as the Borrower or
its respective Subsidiary which owns the Equity Interest in the Subsidiary
paying such Dividends receives at least its proportionate share thereof (based
upon its relative holding of the Equity Interest in the Subsidiary paying such
Dividends and taking into account the relative preferences, if any, of the
various classes of Equity Interests of such Subsidiary;
     (iii) the Borrower may pay cash Dividends to Holdings so long as Holdings
promptly uses such proceeds solely to (and Holdings may) redeem or repurchase
outstanding shares of Holdings’ common stock (or options to purchase such common
stock) following the death, disability, retirement or termination of employment
of officers, directors or employees of Holdings or any of its Subsidiaries,
provided that (x) neither Holdings nor any of its Subsidiaries shall have any
obligations in respect of such redemptions or repurchases, (y) the aggregate
amount of Dividends pursuant to this

-64-



--------------------------------------------------------------------------------



 



Section 9.03(iii) shall not exceed (I) $750,000 in any fiscal year of Holdings
plus (II) the aggregate amount of cash proceeds received by Holdings after the
Initial Borrowing Date in connection with the issuance of Holdings’ common stock
(or options to purchase such common stock) to officers, directors or employees
of Holdings and its Subsidiaries plus (III) any cash proceeds received by
Holdings or the Borrower from key man life insurance policies obtained solely
for the purpose of making such redemptions or repurchases and (z) at the time of
any Dividend (including any such redemption or repurchase) permitted to be made
pursuant to this Section 9.03(iii), no Default or Event of Default shall then
exist or result therefrom;
     (iv) Holdings may pay regularly scheduled Dividends on its Qualified
Preferred Stock pursuant to the terms thereof solely through the issuance of
additional shares of such Qualified Preferred Stock rather than in cash;
     (v) the Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings solely to pay operating expenses incurred
in the ordinary course of business (including, without limitation, professional
fees and expenses) and other similar corporate overhead costs and expenses,
provided that the aggregate amount of all cash Dividends paid pursuant to this
clause (v) shall not exceed $1,000,000 in any fiscal year of Holdings;
     (vi) so long as no Default or Event of Default then exists or would result
therefrom, from and after February 1, 2009, the Borrower may pay cash Dividends
to Holdings at the times, and in the amounts, necessary to permit Holdings (and
Holdings shall use such proceeds solely) to pay regularly scheduled cash
interest on the Existing Holdings Notes;
     (vii) so long as no Default or Event of Default then exists or would result
therefrom, from and after the fifth anniversary of the issuance of any
Replacement Holdings Notes, the Borrower may pay cash Dividends to Holdings at
the times, and in the amounts, necessary to permit Holdings (and Holdings shall
use such proceeds solely) to pay regularly scheduled cash interest on any
Replacement Holdings Notes;
     (viii) the Borrower may use the Net Cash Proceeds received by it from the
issuance of any Borrower Notes to pay a Dividend to Holdings so long as Holdings
uses all of the proceeds therefrom on the date of receipt thereof to refinance,
redeem or purchase outstanding Existing Holdings Notes; and
     (ix) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may pay additional cash Dividends to Holdings, and
Holdings may pay cash Dividends promptly upon its receipt of such cash Dividends
from the Borrower, in an aggregate amount not to exceed $25,000,000 for all
Dividends paid pursuant to this clause (ix).
          9.04 Indebtedness. Neither Holdings nor the Borrower will, nor will
the Borrower permit any of its Subsidiaries to, contract, create, incur, assume
or suffer to exist any Indebtedness, except:

-65-



--------------------------------------------------------------------------------



 



     (i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (ii) Indebtedness of the Borrower under Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this
Section 9.04 so long as the entering into of such Interest Rate Protection
Agreements are bona fide hedging activities and are not for speculative
purposes;
     (iii) Indebtedness of the Borrower and its Subsidiaries evidenced by
Capitalized Lease Obligations, purchase money Indebtedness described in
Section 9.01(vii) and Seller Financing, provided that in no event shall the sum
of the aggregate principal amount of all Capitalized Lease Obligations, purchase
money Indebtedness and Seller Financing permitted by this clause (iii) exceed
$20,000,000 at any time outstanding;
     (iv) unsecured Indebtedness of Holdings under the Existing Holdings Note
Documents in an aggregate principal amount not to exceed that amount outstanding
on the Initial Borrowing Date (as such amount (x) may continue to accrete in
accordance with the terms thereof and (y) may be reduced by any repayments of
principal made after the Initial Borrowing Date);
     (v) Existing Indebtedness outstanding on the Initial Borrowing Date and
listed on Schedule VII (as reduced by any repayments thereof on or after the
Initial Borrowing Date), without giving effect to any subsequent extension,
renewal or refinancing thereof (provided that the Existing Senior Notes shall
only be permitted to remain outstanding through the Existing Senior Notes
Redemption Date);
     (vi) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition or Indebtedness assumed at the time of a Permitted
Acquisition involving the purchase of an asset or assets securing such
Indebtedness) (such Indebtedness, in either case, “Permitted Acquired Debt”),
provided that (x) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition and (y) the
aggregate principal amount of all Indebtedness permitted by this clause
(vi) shall not exceed $10,000,000 at any one time outstanding;
     (vii) intercompany Indebtedness among the Borrower and its Subsidiaries to
the extent permitted by Sections 9.05(vii) and (xiii);
     (viii) Indebtedness consisting of guaranties by the Borrower of lease
obligations of Wholly-Owned Subsidiaries of the Borrower;
     (ix) Contingent Obligations of the Borrower or any Subsidiary Guarantor
with respect to Indebtedness and lease obligations of the Borrower or any
Subsidiary Guarantor otherwise permitted under this Agreement;
     (x) Indebtedness of the Borrower or any of its Subsidiaries under any
foreign exchange contracts or currency swap agreements constituting Other
Hedging Agreements entered into in connection with the Borrower’s or any of its
Subsidiaries foreign

-66-



--------------------------------------------------------------------------------



 



operations so long as entering into of such Other Hedging Agreements are bona
fide hedging activities and are not for speculative purposes;
     (xi) unsecured Indebtedness of Holdings the proceeds of which are used to
refinance, redeem or purchase outstanding Existing Holdings Notes and to pay all
fees and expenses associated with the incurrence or issuance of such
Indebtedness so long as (i) no Default or Event of Default then exists or would
result therefrom, (ii) neither the Borrower nor any Subsidiary of the Borrower
shall guaranty such Indebtedness, (iii) the aggregate principal amount thereof
does not exceed the aggregate principal amount (or the then accreted value) of
the Existing Holdings Notes being refinanced, redeemed or purchased (plus any
accrued and unpaid interest thereon, any premiums required to be paid in
connection therewith and the reasonable fees and expenses associated with the
issuance or incurrence of such Indebtedness), (iv) the terms of such
Indebtedness do not require the payment of cash interest prior to the fifth
anniversary of the issuance or incurrence thereof, (v) such Indebtedness does
not have any scheduled amortization, maturity, redemption, sinking fund or
similar payment prior to the one year anniversary of the latest Maturity Date
and (vi) all of the terms and conditions thereof (other than interest rate) are
no more restrictive on Holdings and its Subsidiaries, or less favorable to the
Lenders, than the terms and conditions of the Existing Holdings Notes and are
otherwise reasonably satisfactory to the Administrative Agent (such Indebtedness
is referred to herein as “Replacement Holdings Notes”);
     (xii) unsecured senior or subordinated Indebtedness of the Borrower, which
may be guaranteed on a like basis by the Subsidiary Guarantors, the proceeds of
which are used to refinance, redeem or purchase outstanding Existing Holdings
Notes and to pay all fees and expenses associated with the incurrence or
issuance of such Indebtedness so long as (i) no Default or Event of Default then
exists or would result therefrom, (ii) the aggregate principal amount thereof
does not exceed the aggregate principal amount (or the then accreted value) of
the Existing Holdings Notes being refinanced, redeemed or purchased (plus any
accrued and unpaid interest thereon, any premiums required to be paid in
connection therewith and the reasonable fees and expenses associated with the
issuance or incurrence of such Indebtedness), (iii) calculations are made by
Holdings demonstrating compliance with the financial covenant contained in
Section 9.07 for the Calculation Period most recently ended, on a Pro Forma
Basis, as if such Indebtedness had been incurred, and the proceeds therefrom had
been applied, on the first day of such Calculation Period, (iv) Holdings shall
have delivered to the Administrative Agent on or prior to such date an officer’s
certificate executed by an Authorized Financial Officer of Holdings and
certifying as to compliance with preceding clauses (i), (ii) and (iii) and
containing the calculations (in reasonable detail) required by preceding clauses
(ii) and (iii), (v) such Indebtedness does not have any scheduled amortization,
maturity, redemption, sinking fund or similar payment prior to the one year
anniversary of the latest Maturity Date and (vi) all of the terms and conditions
thereof (other than interest rate) are no more restrictive on Holdings and its
Subsidiaries, or less favorable to the Lenders, than the terms and conditions of
the Existing Holdings Notes and are otherwise reasonably satisfactory to the
Administrative Agent (such Indebtedness is referred to herein as “Borrower
Notes”); and

-67-



--------------------------------------------------------------------------------



 



     (xiii) so long as no Default or Event of Default then exists or would
result therefrom, additional Indebtedness of the Borrower and its Subsidiaries
(other than Indebtedness owed to Holdings) not to exceed $50,000,000 in
aggregate principal amount at any time outstanding, which Indebtedness shall be
unsecured unless otherwise permitted under Section 9.01(xv).
          9.05 Advances, Investments and Loans. Neither Holdings nor the
Borrower will, nor will the Borrower permit any of its Subsidiaries to, directly
or indirectly, lend money or credit or make advances to any Person, or purchase
or acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, or hold
any cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:
     (i) the Borrower and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Borrower or such Subsidiary;
     (ii) Holdings and its Subsidiaries may acquire and hold cash and Cash
Equivalents, provided that during any time that Revolving Loans or Swingline
Loans are outstanding, the aggregate amount of cash and Cash Equivalents
permitted to be held by Holdings and its Subsidiaries shall not exceed
$15,000,000 for any period of five consecutive Business Days during any fiscal
year of Holdings;
     (iii) Holdings and its Subsidiaries may hold the Investments held by them
on the Initial Borrowing Date and described on Schedule XI, provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 9.05;
     (iv) the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (v) the Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate amount not to exceed $200,000 at any time (determined without regard
to any write-downs or write-offs of such loans and advances);
     (vi) the Borrower may enter into Interest Rate Protection Agreements to the
extent permitted by Section 9.04(ii);
     (vii) (A) the Borrower and the Subsidiary Guarantors that are Wholly-Owned
Domestic Subsidiaries may make intercompany loans and advances (I) between and
among one another and (II) to Wholly-Owned Foreign Subsidiaries of the Borrower
in an

-68-



--------------------------------------------------------------------------------



 



aggregate amount not to exceed $3,000,000 at any time (determined without regard
to any write-downs or write-offs of such loans and advances) and
(B) Wholly-Owned Foreign Subsidiaries of the Borrower may make intercompany
loans and advances between and among one another (all such intercompany loans
and advances referred to in preceding clauses (A) and (B), collectively, the
“Intercompany Loans”), so long as (x) any note held by a Credit Party and
evidencing any such Intercompany Loan is pledged to the Collateral Agent
pursuant to, and to the extent required by, the Borrower/Sub Pledge Agreement,
(y) the aggregate outstanding principal amount of all Intercompany Loans made
pursuant to this clause (vii) to the Captive Insurance Company and the License
Subsidiary, when added to the aggregate amount of all capital contributions made
to such Credit Parties pursuant to clause (viii) of this Section 9.05, shall not
exceed $2,500,000 at any time outstanding (determined without regard to any
write-downs or write-offs of any such Investments) and no such Intercompany
Loans may be made at a time when a Default or an Event of Default exists, and
(z) any Intercompany Loans made by the Captive Insurance Company or the License
Subsidiary to any other Credit Party shall be subject to the subordination
provisions set forth in Exhibit N;
     (viii) the Borrower and the Subsidiary Guarantors that are Wholly-Owned
Domestic Subsidiaries may make capital contributions to their respective
Subsidiaries that are also Subsidiary Guarantors that are Wholly-Owned Domestic
Subsidiaries, provided that (A) the aggregate amount of all capital
contributions made to the Captive Insurance Company and the License Subsidiary
pursuant to this clause (viii), when added to the aggregate outstanding
principal amount of all Intercompany Loans made to such Credit Parties pursuant
to clause (vii) of this Section 9.05, shall not exceed $2,500,000 at any time
outstanding (determined without regard to any write-downs or write-offs of any
such Investments), and (B) no such Investments may be made to the Captive
Insurance Company or the License Subsidiary pursuant to this clause (viii) at a
time when a Default or an Event of Default exists;
     (ix) Permitted Acquisitions shall be permitted in accordance with
Section 8.16;
     (x) the Borrower and its Subsidiaries may acquire and hold non-cash
consideration received from Asset Sales to the extent permitted pursuant to
Section 9.02(iv);
     (xi) Holdings may acquire and hold obligations of one or more officers,
directors or employees of Holdings or any of its Subsidiaries in connection with
such officers’, directors’ or employees’ acquisition of shares of capital stock
of Holdings so long as no cash is paid by Holdings or any of its Subsidiaries to
such officers, directors or employees in connection with the acquisition of any
such obligations;
     (xii) the Borrower and its Subsidiaries may enter into Other Hedging
Agreements to the extent permitted by Section 9.04(x); and
     (xiii) the Borrower and its Subsidiaries may make Investments not otherwise
permitted by this Section 9.05 (other than Investments in or to Holdings) in an
aggregate

-69-



--------------------------------------------------------------------------------



 



amount not to exceed $10,000,000 (determined without regard to any write-downs
or write-offs thereof), net of cash payments of principal in the case of loans
and cash equity returns (whether as a dividend or redemption) in the case of
equity investments.
          9.06 Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will the Borrower permit any of its Subsidiaries to, enter into any
transaction or series of related transactions with any Affiliate of Holdings or
any of its Subsidiaries, other than in the ordinary course of business and on
terms and conditions substantially as favorable to Holdings or such Subsidiary
as would reasonably be obtained by Holdings or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:
     (i) Dividends may be paid to the extent provided in Section 9.03;
     (ii) loans may be made and repaid and other transactions may be entered
into by Holdings and its Subsidiaries to the extent permitted by Sections 9.02,
9.04 and 9.05;
     (iii) customary fees may be paid to non-officer directors of Holdings and
its Subsidiaries;
     (iv) Holdings and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of Holdings and its Subsidiaries in the ordinary course of
business;
     (v) so long as no Default or Event of Default shall exist, the Borrower may
pay management fees to BRS and its Affiliates in any fiscal year of the Borrower
in an aggregate amount for all such Persons taken together not to exceed 1.5% of
Consolidated EBITDA for the immediately preceding fiscal year of the Borrower;
     (vi) (A) the Borrower and its Subsidiaries may make payments to (x) the
Captive Insurance Company for the sole purpose of paying insurance premiums owed
to the Captive Insurance Company and (y) the License Subsidiary for the sole
purpose of paying any license fees owed to the License Subsidiary, and (B)
(x) the Captive Insurance Company may pay out claims to (or on behalf of) the
Borrower and its Subsidiaries in respect of the Designated Insured Risks and
(y) the License Subsidiary may pay intellectual property maintenance fees to the
Borrower and its other Subsidiaries;
     (vii) the Borrower may enter into, and may make payments under, the
Holdings Tax Sharing Agreement; and
     (viii) Holdings may issue shares of its Equity Interests otherwise
permitted to be issued by it under this Agreement.
Notwithstanding anything to the contrary contained above in this Section 9.06,
(x) in no event shall Holdings or any of its Subsidiaries pay any management,
consulting or similar fee to any of

-70-



--------------------------------------------------------------------------------



 



their respective Affiliates (other than to the Borrower or a Wholly-Owned
Domestic Subsidiary thereof that is a Subsidiary Guarantor (other than the
Captive Insurance Company or the License Subsidiary)), except as specifically
provided in clause (v) of this Section 9.06 and (y) neither the Borrower nor any
Subsidiary of the Borrower shall make any payments to the Captive Insurance
Company and the License Subsidiary except as specifically provided in clause
(vi) of this Section 9.06 and as otherwise permitted by Section 9.05.
          9.07 Maximum Total Leverage Ratio. At any time that Revolving Loans,
Swingline Loans or Letters of Credit are outstanding, Holdings and the Borrower
will not permit the Total Leverage Ratio at any time to be greater than
4.25:1.00.
          9.08 Limitations on Payments of Existing Holdings Notes, Replacement
Holdings Notes and Borrower Notes; Modifications of Existing Holdings Note
Documents, Replacement Holdings Note Documents, Certificate of Incorporation,
By-Laws and Certain Other Agreements, etc. Neither Holdings nor the Borrower
will, nor will the Borrower permit any of its Subsidiaries to:
     (i) make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption, repurchase or acquisition for value of,
or any prepayment or redemption as a result of any asset sale, change of control
or similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due), any Existing Holdings Notes, Replacement
Holdings Notes or Borrower Notes, provided that Holdings may refinance, redeem
or purchase Existing Holdings Notes to the extent permitted by Section 9.04(xi)
or (xii) and/or with proceeds of equity issuances by Holdings after the Initial
Borrowing Date;
     (ii) amend or modify, or permit the amendment or modification of any
provision of, any Existing Holdings Note Document, any Replacement Holdings Note
Document or any Borrower Note Document other than any amendments or
modifications which could not reasonably be expected to be adverse to the
interests of the Lenders in any material respect and which do not require the
payment of any fees to the holders of the Existing Holdings Notes, Replacement
Holdings Notes or Borrower Notes in connection therewith, provided that the
prior written consent of the Administrative Agent is obtained in connection with
any such amendment or modification;
     (iii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any Shareholders’ Agreement), or
enter into any new agreement with respect to its capital stock or other Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (iii) could not reasonably be expected to be adverse
to the interests of the Lenders in any material respect;

-71-



--------------------------------------------------------------------------------



 



     (iv) amend, modify or change any provision of (x) any Management Agreement
unless such amendment, modification or change could not reasonably be expected
to be adverse to the interests of the Lenders in any material respect (although
no amendment, modification or change may be made to any monetary term thereof
other than to increase the annual fees thereof up to that amount permitted to be
paid by Section 9.06(v)) or (y) any Tax Sharing Agreement (including the
Holdings Tax Sharing Agreement) or enter into any new tax sharing agreement, tax
allocation agreement or similar agreement without the prior written consent of
the Administrative Agent (other than any Tax Sharing Agreement or similar tax
agreement entered into exclusively among Holdings and its Subsidiaries);
     (v) repay any Intercompany Loan owed to the Captive Insurance Company or
the License Subsidiary at any time that a Default or an Event of Default exists;
or
     (vi) increase in any material respect the basis on which the insurance
premiums and licensing fees paid to the Captive Insurance Company and the
License Subsidiary are calculated, as the case may be.
          9.09 Limitation on Certain Restrictions on Subsidiaries. Neither
Holdings nor the Borrower will, nor will the Borrower permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Subsidiary to (a) pay dividends or make any other distributions on its
capital stock or any other interest or participation in its profits owned by
Holdings or any of its Subsidiaries, or pay any Indebtedness owed to Holdings or
any of its Subsidiaries, (b) make loans or advances to Holdings or any of its
Subsidiaries or (c) transfer any of its properties or assets to Holdings or any
of its Subsidiaries, except for such encumbrances or restrictions existing under
or by reason of (i) applicable law (including, in the case of the Captive
Insurance Company, the New York Insurance Law and the regulations promulgated
thereunder), (ii) this Agreement and the other Credit Documents, (iii) the
Existing Holdings Note Documents, the Replacement Holdings Note Documents and
the Borrower Note Documents, (iv) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of Holdings or any of
its Subsidiaries, (v) customary provisions restricting assignment of any
licensing agreement (in which Holdings or any of its Subsidiaries is the
licensee) or other contract entered into by Holdings or any of its Subsidiaries
in the ordinary course of business, (vi) restrictions on the transfer of any
asset pending the close of the sale of such asset, (vii) restrictions on the
transfer of any asset subject to a Lien permitted by Section 9.01(iii), (vi),
(vii), (xiii) or (xiv), and (viii) restrictions or encumbrances with respect to
a Subsidiary of the Borrower imposed pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
capital stock or other Equity Interests or all or substantially all of the
assets of such Subsidiary, so long as such sale or disposition is permitted
under this Agreement and the other Credit Documents.
          9.10 Limitation on Issuance of Capital Stock. (a) Neither Holdings nor
the Borrower will, nor will the Borrower permit any of its Subsidiaries to,
issue (i) any preferred stock or other preferred Equity Interests other than
Qualified Preferred Stock or (ii) any redeemable common stock or other
redeemable common Equity Interests other than common

-72-



--------------------------------------------------------------------------------



 




stock or other redeemable common Equity Interests that are redeemable at the
sole option of Holdings or such Subsidiary, as the case may be.
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
issue any capital stock or other Equity Interests (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock or other Equity Interests, except (i) for
transfers and replacements of then outstanding shares of capital stock or other
Equity Interests, (ii) for stock splits, stock dividends and similar issuances
which do not decrease the percentage ownership of Holdings or any of its
Subsidiaries in any class of the capital stock or other equity interests of the
Borrower or such Subsidiary, (iii) in the case of Foreign Subsidiaries of the
Borrower, to qualify directors and for nominal shares required to be held by
local nationals, in each case to the extent required by applicable law or
(iv) for issuances by Subsidiaries of the Borrower which are newly created or
acquired in accordance with the terms of this Agreement.
          9.11 Business, etc. (a) Neither Holdings nor the Borrower will, nor
will the Borrower permit any of its Subsidiaries to, engage in any business
other than the businesses engaged in by Holdings and its Subsidiaries as of the
Effective Date and reasonable extensions thereof.
     (b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, (i) Holdings will not engage in any business or own any significant
assets or have any material liabilities other than (x) its ownership of the
capital stock or other Equity Interests of the Borrower, (y) its ownership of
those Investments permitted to be held by it under Section 9.05(xi), and
(z) those liabilities which it is responsible for under this Agreement, the
other Credit Documents to which it is a party, the Existing Holdings Note
Documents and the Replacement Holdings Note Documents, provided that Holdings
may engage in those activities that are incidental to the maintenance of its
existence in compliance with applicable law and legal, tax and accounting
matters in connection with any of the foregoing activities, and (ii) the
Borrower will not permit (I) the Captive Insurance Company to engage in any
business or own any significant assets or have any material liabilities other
than (x) its ownership of the capital stock or other Equity Interests of the
License Subsidiary and its holding of any Intercompany Loans owed to it as
permitted by this Agreement, (y) having those liabilities which it is
responsible for under this Agreement and the other Credit Documents to which it
is a party and in respect of any Intercompany Loans owed by it as permitted by
this Agreement and (z) providing insurance only to, and collecting related
premiums only from, the Borrower and its Subsidiaries with respect to the
Designated Insured Risks (it being understood that in no event shall the
Borrower permit the Captive Insurance Company to assume any reinsurance from any
other insurance company, including any reinsurance of the Borrower’s and its
Subsidiaries’ risks that are directly insured by any other insurance company)
and (II) the License Subsidiary to engage in any business or own any significant
assets or have any material liabilities other than (x) owning the intellectual
property owned by the License Subsidiary and its holding of any Intercompany
Loans owed to it as permitted by this Agreement, (y) the licensing of such
intellectual property to the Borrower, its other Subsidiaries and third Persons
as permitted by this Agreement pursuant to customary licensing arrangements and
the receipt of license fees from the Borrower, its Subsidiaries and such other
Persons with respect thereto, and (z) having those liabilities which it is
responsible for under this Agreement and the other Credit Documents to

-73-



--------------------------------------------------------------------------------



 



which it is a party and in respect of any Intercompany Loans and intellectual
property maintenance fees owed by it as permitted by this Agreement provided
that, in addition to the foregoing, each of the Captive Insurance Company and
the License Subsidiary may engage in those activities that are incidental to the
maintenance of its existence in compliance with applicable law and legal, tax
and accounting matters in connection with any of the foregoing activities.
          9.12 Limitation on Creation of Subsidiaries, etc. Neither Holdings nor
the Borrower will, nor will the Borrower permit any of its Subsidiaries to,
establish, create or acquire after the Initial Borrowing Date any additional
Subsidiaries; provided that the Borrower and its Wholly-Owned Subsidiaries
(other than the Captive Insurance Company and the License Subsidiary) shall be
permitted to establish, create and, to the extent permitted by this Agreement,
acquire Wholly-Owned Subsidiaries and, to the extent permitted by
Section 9.05(xiii) and the definition of Permitted Acquisition, non-Wholly-Owned
Subsidiaries, in each case so long as (i) the Equity Interests of each such new
Subsidiary (to the extent owned by a Credit Party) is pledged pursuant to, and
to the extent required by, the applicable Pledge Agreement, (ii) each such new
Domestic Subsidiary (and, to the extent required by Section 8.13, each such new
Foreign Subsidiary), within 10 Business Days after the establishment, creation
or acquisition thereof, executes a counterpart of a Joinder Agreement pursuant
to which such new Subsidiary shall become a party to the Subsidiaries Guaranty,
the Borrower/Sub Pledge Agreement and the Security Agreement, and (iii) each
such new Domestic Subsidiary (and, to the extent required by Section 8.13, each
such new Foreign Subsidiary), to the extent requested by the Administrative
Agent or the Required Lenders, takes all other actions required pursuant to
Section 8.12. In addition, each such new Subsidiary which is required to become
a Credit Party will execute and deliver, or cause to be executed and delivered,
all other relevant documentation of the type described in Section 5 as the
Administrative Agent may request and as such new Subsidiary would have had to
deliver if such new Subsidiary were a Credit Party on the Initial Borrowing
Date.
          9.13 Change of Legal Names; Type of Organization (and Whether a
Registered Organization); Jurisdiction of Organization etc. Neither Holdings nor
the Borrower will, nor will the Borrower permit any Subsidiary Guarantor to,
change its legal name, its type of organization, its status as a registered
organization (in the case of a registered organization), its jurisdiction of
organization, its location, or its organizational identification number (if
any), except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Security Documents and so long
as same do not involve (x) a registered organization ceasing to constitute the
same or (y) a Credit Party changing its jurisdiction of organization or location
from the United States or a State thereof to a jurisdiction of organization or
location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not more than 15 days’ written
notice after each change to the information listed on Schedule IX (as adjusted
for any subsequent changes thereto previously made in accordance with this
sentence), together with a supplement to Schedule IX which shall correct all
information contained therein for the respective Credit Party, and (ii) in
connection with the respective such change or changes, it shall have taken all
action reasonably requested by the Collateral Agent to maintain the security
interests of the Collateral Agent in the Collateral intended to be granted
hereby at all times fully perfected and in full force and effect.

-74-



--------------------------------------------------------------------------------



 



          9.14 Certain Deposit Accounts. Without limiting the provisions of
Sections 6.03 and 9.05(ii), the Borrower will not, and will not permit any of
its Domestic Subsidiaries to, maintain Deposit Accounts (as defined in the
Security Agreement) in which the Borrower or any such Domestic Subsidiary holds
more than an average daily balance of $1,000,000 measured on a rolling trailing
thirty (30) day basis for the Borrower or any such Domestic Subsidiary (on an
individual basis), unless such Deposit Account or Deposit Accounts are
(x) subject to a “control agreement” referred to in Section 3.9 of the Security
Agreement or (y) otherwise under the “control” (within the meaning of
Section 9-104 of the New York UCC) of the Collateral Agent.
          SECTION 10. Events of Default. Upon the occurrence of any of the
following specified events (each, an “Event of Default”):
          10.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or any Unpaid Drawing or (ii) default,
and such default shall continue unremedied for three or more Business Days, in
the payment when due of any interest on any Loan, Note or Unpaid Drawing or any
Fees or any other amounts owing hereunder or under any other Credit Document; or
          10.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or
          10.03 Covenants. Holdings or any of its Subsidiaries shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 8.01(g)(i), 8.08, 8.11, 8.16, 8.18, 8.19 or Section 9,
provided that any Revolver Event of Default shall not constitute an Event of
Default with respect to the Term Loans until the earlier of (x) the date that is
30 days after the date such Revolver Event of Default arises and (y) the date on
which the Administrative Agent, the Collateral Agent or the RL Lenders exercise
any remedies with respect to the Revolving Obligations in accordance with clause
(A) of the remedies paragraph immediately following Section 10.10; and provided,
further that any Revolver Event of Default may be waived, amended or otherwise
modified from time to time by the Majority Lenders holding Revolving Obligations
(or Revolving Loan Commitments with respect thereto) pursuant to Section
13.12(a), or (ii) default in the due performance or observance by it of any
other term, covenant or agreement contained in this Agreement or in any other
Credit Document (other than those set forth in Sections 10.01 and 10.02) and
such default shall continue unremedied for a period of 30 days after written
notice thereof to the defaulting party by the Administrative Agent or the
Required Lenders; or
          10.04 Default Under Other Agreements. (i) Holdings or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause

-75-



--------------------------------------------------------------------------------



 




(determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations) of Holdings or any of its Subsidiaries
shall be declared to be (or shall become) due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment, prior to the
stated maturity thereof, provided that it shall not be a Default or an Event of
Default under this Section 10.04 unless (A) the principal amount of any one
issue of such Indebtedness is at least $2,500,000 or (B) the aggregate principal
amount of all Indebtedness as described in preceding clauses (i) and (ii) is at
least $5,000,000; or
          10.05 Bankruptcy, etc. Holdings or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against
Holdings or any of its Subsidiaries, and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of Holdings or any of its
Subsidiaries, or Holdings or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Holdings or any of
its Subsidiaries (including, but not limited to, in the case of the Captive
Insurance Company, Article 74 of the New York Insurance Law), or there is
commenced against Holdings or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 60 days, or Holdings or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or Holdings or any
of its Subsidiaries suffers any appointment of any custodian or the like for it
or any substantial part of its property to continue undischarged or unstayed for
a period of 60 days; or Holdings or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any corporate, limited liability
company or similar action is taken by Holdings or any of its Subsidiaries for
the purpose of effecting any of the foregoing; or
          10.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is likely to have a trustee
appointed to administer such Plan, any Plan which is subject to Title IV of
ERISA is, shall have been or is likely to be terminated or to be the subject of
termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan or a
Foreign Pension Plan has not been timely made, Holdings or any Subsidiary of
Holdings or any ERISA Affiliate has incurred or is reasonably likely to incur
any liability to or on account of a Plan under Section 409, 502(i), 502(l),
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971
or 4975 of the Code or on account of a group health

-76-



--------------------------------------------------------------------------------



 




plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code)
under Section 4980B of the Code, or Holdings or any Subsidiary of Holdings has
incurred or is likely to incur liabilities pursuant to one or more employee
welfare benefit plans (as defined in Section 3(1) of ERISA) that provide
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or Plans or Foreign Pension Plans, a “default” within
the meaning of Section 4219(c)(5) of ERISA shall occur with respect to any Plan;
(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability, either
individually and/or in the aggregate, has had, or could reasonably be expected
to have, a Material Adverse Effect; or
          10.07 Security Documents. Any of the Security Documents shall cease to
be in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 9.01), and subject to no other Liens (except as
permitted by Section 9.01)), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document or, if no such period of
grace is provided in such Security Document, such default shall continue
unremedied for a period of 30 days after written notice to the Borrower by the
Administrative Agent or the Required Lenders; or
          10.08 Subsidiaries Guaranty. The Subsidiaries Guaranty or any
provision thereof shall cease to be in full force or effect as to any Subsidiary
Guarantor, or any Subsidiary Guarantor or any Person acting for or on behalf of
such Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty or any Subsidiary Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Subsidiaries Guaranty;
or
          10.09 Judgments. One or more judgments or decrees shall be entered
against Holdings or any Subsidiary of Holdings involving in the aggregate for
Holdings and its Subsidiaries a liability (to the extent not paid or fully
covered by a reputable and solvent third party insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and (I) any one such judgment or decree equals or exceeds
$2,500,000 or (II) the aggregate amount of all such judgments or decrees equals
or exceeds $5,000,000; or
          10.10 Change of Control. A Change of Control shall occur;
then, and in any such event, and at any time thereafter, (A) if any Revolver
Event of Default shall then be continuing solely with respect to the Revolving
Obligations, the Administrative Agent, upon the written request of the Majority
Lenders holding Revolving Obligations (or Revolving Loan Commitments with
respect thereto), shall by written notice to the Borrower, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any RL Lender or the holder of any Revolving Note or Swingline Note to
enforce its

-77-



--------------------------------------------------------------------------------



 



claims against any Credit Party: (i) declare the Total Revolving Loan Commitment
terminated, whereupon the Revolving Loan Commitments of each RL Lender shall
forthwith terminate immediately and any Commitment Commission shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest in respect of all Revolving Loans,
Swingline Loans, the Revolving Notes and the Swingline Notes and all Obligations
owing to the RL Lenders hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) direct the Borrower to pay (and the Borrower agrees that upon
receipt of such notice it will pay) to the Collateral Agent at the Payment
Office such additional amount of cash or Cash Equivalents, to be held as
security by the Collateral Agent, as is equal to the aggregate Stated Amount of
all Letters of Credit issued for the account of the Borrower and then
outstanding; (v) enforce, as Collateral Agent on behalf of all of the Lenders,
all of the Liens and security interests created pursuant to the Security
Documents; and (vi) apply any cash collateral held by the Administrative Agent
pursuant to Section 4.02 to the repayment of the Obligations owing to the RL
Lenders, and (B) if any Event of Default (other than a Revolver Event of Default
that exists solely with respect to the Revolving Obligations) shall then be
continuing, the Administrative Agent, upon the written request of the Required
Lenders, shall by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided that, if an Event of Default specified in Section 10.05 shall
occur with respect to the Borrower, the result which would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon the Commitments of each
Lender shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) terminate any Letter of Credit which may be terminated
in accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default specified in Section 10.05 with respect to the Borrower, it will pay) to
the Collateral Agent at the Payment Office such additional amount of cash or
Cash Equivalents, to be held as security by the Collateral Agent, as is equal to
the aggregate Stated Amount of all Letters of Credit issued for the account of
the Borrower and then outstanding; (v) enforce, as Collateral Agent, all of the
Liens and security interests created pursuant to the Security Documents; and
(vi) apply any cash collateral held by the Administrative Agent pursuant to
Section 4.02 to the repayment of the Obligations.
          SECTION 11. Definitions and Accounting Terms.
          11.01 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

-78-



--------------------------------------------------------------------------------



 



          “Acquired Entity or Business” shall mean either (x) the assets and
liabilities constituting a business, division or product line of any Person not
already a Subsidiary of the Borrower or (y) 100% of the capital stock or other
Equity Interests of any such Person, which Person shall, as a result of such
stock acquisition, become a Wholly-Owned Domestic Subsidiary of the Borrower (or
shall be merged with and into the Borrower or a Subsidiary Guarantor which is a
Wholly-Owned Domestic Subsidiary of the Borrower, with the Borrower or such
Subsidiary Guarantor which is a Wholly-Owned Domestic Subsidiary being the
surviving Person), provided that any foreign operations of any such Person may
be held by a Wholly-Owned Foreign Subsidiary of such Person to the extent
otherwise permitted under this Agreement.
          “Additional Security Documents” shall have the meaning provided in
Section 8.12.
          “Adjusted Consolidated Net Income” shall mean, for any period,
Consolidated Net Income for such period plus the sum of the amount of all net
non-cash charges (including, without limitation, depreciation, amortization,
deferred tax expense, non-cash interest expense and non-cash stock or stock
option compensation expense) and net non-cash losses which were included in
arriving at Consolidated Net Income for such period, less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.
          “Adjusted Consolidated Working Capital” shall mean, at any time,
Consolidated Current Assets (but excluding therefrom all cash and Cash
Equivalents) less Consolidated Current Liabilities at such time.
          “Administrative Agent” shall mean DBTCA, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.09.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including, but not limited to, all directors
and officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 5% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Affiliate thereof shall be
considered an Affiliate of the Borrower or any Subsidiary thereof.
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.
          “Applicable Commitment Commission Percentage” and “Applicable Margin”
shall mean: (A) from and after any Start Date to and including the corresponding
End Date described below, (i) with respect to Commitment Commission, the
respective per annum

-79-



--------------------------------------------------------------------------------



 



percentage set forth in the table below under the column “Applicable Commitment
Commission Percentage”, (ii) with respect to Initial Term Loans maintained as
(x) Base Rate Loans, a percentage per annum equal to 0.75%, and (y) Eurodollar
Loans, a percentage per annum equal to 1.75%, and (iii) with respect to
Revolving Loans and Swingline Loans, the respective percentage per annum set
forth in the table below under the respective Tranche and Type of Loans and (in
the case of preceding sub-clauses (i) and (iii)) opposite the respective Level
(i.e., Level 1, Level 2 or Level 3, as the case may be) indicated to have been
achieved on the respective Start Date (as shown in any respective Quarterly
Pricing Certificate delivered in accordance with the following sentences) and
(B) with respect to any Type of Incremental Term Loan of a given Tranche that is
not an Initial Term Loan, that percentage per annum set forth in, or calculated
in accordance with, Section 1.14 and the respective Incremental Term Loan
Commitment Agreement:

                                                              Applicable        
    Revolving Loans and           Commitment             Swingline Loans  
Revolving Loans   Commission Level   Secured Leverage Ratio   Base Rate Margin  
Eurodollar Margin   Percentage   3    
Greater than 1.50 to 1.00
    1.25 %     2.25 %     0.50 %        
 
                          2    
Greater than 1.00 to 1.00 but equal to or less than 1.50 to 1.00
    1.00 %     2.00 %     0.50 %        
 
                          1    
Equal to or less than 1.00 to 1.00
    0.75 %     1.75 %     0.375 %

          The Secured Leverage Ratio used in a determination of Applicable
Commitment Commission Percentage and Applicable Margins shall be determined
based on the delivery of a certificate of Holdings (each, a “Quarterly Pricing
Certificate”) by an Authorized Financial Officer of Holdings to the
Administrative Agent (with a copy to be sent by the Administrative Agent to each
Lender), within (i) 45 days after the last day of each of the first three fiscal
quarters in each fiscal year of Holdings and (ii) 90 days after the last day of
the fourth fiscal quarter of each fiscal year of Holdings, each of which
Quarterly Pricing Certificates shall set forth the calculation of the Secured
Leverage Ratio as at the last day of the Test Period ended immediately prior to
the relevant Start Date and the Applicable Commitment Commission Percentage and
Applicable Margins which shall be thereafter applicable (until same are changed
in accordance with the provisions of this definition). The Applicable Commitment
Commission Percentage and Applicable Margins so determined shall apply from the
relevant Start Date to the earlier of (x) the date on which the next Quarterly
Pricing Certificate is delivered to the Administrative Agent and (y) the date
which is 45 days following the last day of the Test Period (or 90 days following
the last day of the Test Period in respect of the fourth fiscal quarter of
Holdings, in either case) in which the previous Start Date occurred (such
earlier date, the “End Date”), at which time, if no Quarterly Pricing
Certificate has been delivered to the Administrative Agent indicating an
entitlement to new Applicable Commitment Commission Percentage and Applicable
Margins (and thus commencing a new Start Date), the Applicable

-80-



--------------------------------------------------------------------------------



 



Commitment Commission Percentage and Applicable Margins shall be those
applicable to a Secured Leverage Ratio based on a Level 3 until such time as a
new Start Date shall commence as provided above. Notwithstanding anything to the
contrary contained above in this definition, (x) the Applicable Commitment
Commission Percentage and Applicable Margins for Revolving Loans and Swingline
Loans shall be those applicable to a Secured Leverage Ratio based on a Level 3
at all times during the period from and including the Effective Date through the
first Start Date after the last day of Holdings’ fiscal quarter ending June 30,
2007 and (y) the Applicable Commitment Commission Percentage and Applicable
Margins for Revolving Loans and Swingline Loans shall be those applicable to a
Secured Leverage Ratio based on a Level 3 at all times during which any Default
or Event of Default shall occur and be continuing.
     “Applicable Excess Cash Flow Repayment Percentage” shall mean 50%; provided
that, so long as no Default or Event of Default exists on the respective Excess
Cash Flow Payment Date, if the Secured Leverage Ratio as of the last day of the
respective Excess Cash Flow Payment Period is equal to, or less than, 2.00:1.00,
then the Applicable Excess Cash Flow Repayment Percentage instead shall be 25%;
and provided further that, so long as no Default or Event of Default exists on
the respective Excess Cash Flow Payment Date, if the Secured Leverage Ratio as
of the last day of the respective Excess Cash Flow Payment Period is less than
1.00:1.00, then the Applicable Excess Cash Flow Repayment Percentage instead
shall be 0%.
     “Asset Sale” shall mean any sale, transfer or other disposition by Holdings
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to Holdings or a Wholly-Owned Subsidiary of Holdings of any
asset (including, without limitation, any capital stock or other securities of,
or Equity Interests in, another Person) other than sales of assets pursuant to
Sections 9.02(ii), (vi), (vii), (x) and (xii).
     “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit L (appropriately
completed).
     “Authorized Financial Officer” of any Person shall mean the chief financial
officer, the vice-president finance, the treasurer or assistant treasurer of
such Person or, if there is no chief financial officer, vice-president finance,
treasurer or assistant treasurer of such Person, any other senior executive
officer of such Person designated by the president of such Person as being a
financial officer authorized to deliver and certify financial information under
this Agreement.
     “Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent, the Swingline
Lender or the respective Issuing Lender, (ii) delivering financial information
and officer’s certificates pursuant to this Agreement, an Authorized Financial
Officer of Holdings, and (iii) any other matter in connection with this
Agreement or any other Credit Document, any officer (or a person or persons so
designated by any two officers) of Holdings or the Borrower.

-81-



--------------------------------------------------------------------------------



 



          “Bankruptcy Code” shall have the meaning provided in Section 10.05.
          “Base Rate” shall mean, at any time, the higher of (i) the Prime
Lending Rate at such time and (ii) 1/2 of 1% in excess of the overnight Federal
Funds Rate at such time.
          “Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each
other Loan designated or deemed designated as such by the Borrower at the time
of the incurrence thereof or conversion thereto.
          “Borrower” shall have the meaning set forth in the first paragraph of
this Agreement.
          “Borrower Note Documents” shall mean the Borrower Note Indenture, the
Borrower Notes and each other document or agreement relating to the issuance of
the Borrower Notes.
          “Borrower Note Indenture” shall mean the Indenture to be entered into
among the Borrower, one or more Subsidiary Guarantors and the trustee thereunder
pursuant to which the Borrower Notes are to be issued, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.
          “Borrower Notes” shall have the meaning provided in Section 9.04(xii).
          “Borrower/Sub Pledge Agreement” shall have the meaning provided in
Section 5.10(a)
          “Borrowing” shall mean the borrowing of one Type of Loan of a single
Tranche from all the Lenders having Commitments of the respective Tranche (or
from the Swingline Lender in the case of Swingline Loans) on a given date (or
resulting from a conversion or conversions on such date) having in the case of
Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section 1.10(b) shall be considered part of the related
Borrowing of Eurodollar Loans.
          “BRS” shall mean Bruckmann, Rosser, Sherrill & Co., L.P, a Delaware
limited partnership.
          “BRS Investors” shall mean collectively: BRS; Bruce Bruckmann, an
individual; Elizabeth McShane, an individual; Beverly Place, an individual; D.
Bruckmann, and individual, BCB Partnership; NAZ Partnership; Harold O. Rosser,
an individual; Virgil Sherrill, an individual; Stephen Sherrill, an individual,
Nancy Zweng, an individual; Paul D. Kaminski, an individual; and Merrill Lynch
Pierce Fenner & Smith, Custodian for the Benefit of Paul D. Kaminski IRA.
          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day except Saturday, Sunday and any day which shall be
in New York, New York, a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close and
(ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business

-82-



--------------------------------------------------------------------------------



 




Day described in clause (i) above and which is also a day for trading by and
between banks in U.S. dollar deposits in the interbank Eurodollar market.
          “Calculation Period” shall mean, with respect to any Permitted
Acquisition, any Significant Asset Sale, any incurrence or issuance of Borrower
Notes or any other event expressly required to be calculated on a Pro Forma
Basis pursuant to the terms of this Agreement, the Test Period most recently
ended prior to the date of any such Permitted Acquisition, Significant Asset
Sale, incurrence or issuance of Borrower Notes or other event for which
financial statements are available.
          “Capital Expenditures” shall mean, with respect to any Person, all
expenditures by such Person which should be capitalized in accordance with
generally accepted accounting principles and, without duplication, the amount of
Capitalized Lease Obligations incurred by such Person.
          “Capitalized Lease Obligations” shall mean, with respect to any
Person, all rental obligations of such Person which, under generally accepted
accounting principles, are or will be required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.
          “Captive Insurance Company” shall mean TSI Insurance, Inc., a New York
captive insurance company and a Wholly-Owned Domestic Subsidiary of the
Borrower.
          “Cash Equivalents” shall mean, as to any Person, (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
six months from the date of acquisition, (ii) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within six months from
the date of acquisition thereof and, at the time of acquisition, having one of
the two highest ratings obtainable from either S&P or Moody’s, (iii) Dollar
denominated time deposits, certificates of deposit and bankers acceptances of
any Lender or any commercial bank having, or which is the principal banking
subsidiary of a bank holding company having, a long-term unsecured debt rating
of at least “A” or the equivalent thereof from S&P or “A2” or the equivalent
thereof from Moody’s with maturities of not more than six months from the date
of acquisition by such Person, (iv) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (iii) above, (v) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than six months after the date of acquisition by such Person, and
(vi) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (v) above.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same has been amended and may
hereafter be amended from time to time, 42 U.S.C. § 9601 et seq.

-83-



--------------------------------------------------------------------------------



 



          “Change of Control” shall mean any of (i) from and after the Effective
Date (x) any “Person” or “Group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act as in effect on the Effective Date), other than BRS,
the BRS Investors and their Permissible Transferees, (A) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act as in effect on the Effective Date), directly or indirectly, of 35% or more
on a fully diluted basis of the Voting Equity Interests of Holdings or (B) shall
have obtained the power (whether or not exercised) to elect a majority of
Holdings’ directors or (y) the board of directors of Holdings shall cease to
consist of a majority of Continuing Directors, (ii) Holdings shall cease to own
100% of the capital stock and other Equity Interests of the Borrower, or (iii) a
“change of control” (or similar term) pursuant to, and as defined in, the
Existing Holdings Note Documents, any Replacement Holdings Note Document or any
Borrower Note Document shall occur.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document, including, without limitation, all
Pledge Agreement Collateral, all Security Agreement Collateral and all cash and
Cash Equivalents delivered as collateral pursuant to Section 4.02 or 10.
          “Collateral Agent” shall mean the Administrative Agent acting as
collateral agent for the Secured Creditors pursuant to the Security Documents.
          “Commitment” shall mean any of the commitments of any Lender, i.e., an
Initial Term Loan Commitment, an Incremental Term Loan Commitment or a Revolving
Loan Commitment.
          “Commitment Commission” shall have the meaning provided in
Section 3.01(a).
          “Consolidated Current Assets” shall mean, at any time, the
consolidated current assets of Holdings and its Subsidiaries at such time.
          “Consolidated Current Liabilities” shall mean, at any time, the
consolidated current liabilities of Holdings and its Subsidiaries at such time,
but excluding the current portion of any Indebtedness under this Agreement and
the current portion of any other long-term Indebtedness which would otherwise be
included therein.
          “Consolidated EBIT” shall mean, for any period, Consolidated Net
Income for such period before deducting therefrom consolidated interest expense
of Holdings and its Subsidiaries for such period and provision for taxes based
on income that were included in arriving at Consolidated Net Income for such
period and without giving effect (x) to any extraordinary gains or any
extraordinary non-cash losses (except to the extent that any such extraordinary
non-cash losses will require a cash payment in a future period) and (y) to any
gains

-84-



--------------------------------------------------------------------------------



 




or losses from sales of assets other than from sales of inventory in the
ordinary course of business.
          “Consolidated EBITDA” shall mean, for any period, Consolidated EBIT
for such period, adjusted by (x) adding thereto (i) the amount of all
amortization of intangibles and depreciation to the extent that same was
deducted in arriving at Consolidated Net Income for such period, (ii) the amount
of all Transaction Expenses to the extent that same were deducted in arriving at
Consolidated Net Income for such period, (iii) the amount of all deferred rent
expense to the extent that same was deducted in arriving at Consolidated Net
Income for such period, (iv) the amount of all non-cash deferred compensation
expense resulting from the issuance of capital stock, stock options or stock
appreciation rights to former or current directors, officers or employees of
Holdings or any Subsidiary of Holdings, or the exercise of such options or
rights, in each case, to the extent that same were deducted in arriving at
Consolidated Net Income for such period, (v) the amount of all non-cash deferred
compensation expense resulting from the repurchase of capital stock, options and
rights described in preceding clause (iv) of this definition to the extent that
same were deducted in arriving at Consolidated Net Income for such period,
(vi) the amount of all non-cash charges resulting from discontinued operations
to the extent otherwise permitted by FAS 141 to the extent that same were
deducted in arriving at Consolidated Net Income for such period, and (vii) the
amount of all transaction fees and expenses incurred in connection with the
issuance of any Replacement Holdings Notes or Borrower Notes and the related
refinancing of any Existing Holdings Notes to the extent that such fees and
expenses were deducted in arriving at Consolidated Net Income for such period
and were paid for with the proceeds from the issuance of such Replacement
Holdings Notes or Borrower Notes, and (y) subtracting therefrom (i) the amount
of any payment of rent during such period that was deferred in a previous period
to the extent not otherwise deducted in arriving at Consolidated Net Income for
such current period and (ii) the amount of all cash payments and cash charges
made during such period relating to any non-cash charges taken in a previous
period pursuant to preceding clause (x)(vi) to the extent not otherwise deducted
in arriving at the Consolidated Net Income for such current period; it being
understood that in determining the Total Leverage Ratio, Consolidated EBITDA for
any period shall be calculated on a Pro Forma Basis to give effect to any
Acquired Entity or Business acquired during such period pursuant to a Permitted
Acquisition and not subsequently sold or otherwise disposed of by Holdings or
any of its Subsidiaries during such period and to any Significant Asset Sale
during such period.
          “Consolidated Indebtedness” shall mean, at any time, the aggregate
amount of all Indebtedness of Holdings and its Subsidiaries at such time
determined on a consolidated basis (but excluding, to the extent otherwise
included therein, (i) Contingent Obligations in respect of operating leases of
Holdings and its Subsidiaries, (ii) the outstanding Existing Senior Notes and
(iii) the outstanding Existing Holdings Notes and any outstanding Replacement
Holdings Notes)).
          “Consolidated Net Income” shall mean, for any period, the net income
(or loss) of Holdings and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
(i) in determining Consolidated Net Income, the net income of any other Person
which is not a Subsidiary of Holdings or is accounted for by Holdings by the
equity method of accounting shall be included only to the extent of the payment
of cash dividends or cash distributions by such other Person to Holdings or a
Subsidiary thereof

-85-



--------------------------------------------------------------------------------



 



during such period, (ii) the net income of any Subsidiary of Holdings (other
than the Borrower) shall be excluded to the extent that the declaration or
payment of cash dividends or similar cash distributions by that Subsidiary of
that net income is not at the date of determination permitted by operation of
its charter or any agreement, instrument or law applicable to such Subsidiary
and (iii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or all or substantially all of the property
or assets of such Person are acquired by a Subsidiary of the Borrower.
          “Consolidated Secured Indebtedness” shall mean, at any time, the
aggregate amount of all Consolidated Indebtedness of Holdings and its
Subsidiaries at such time that is secured by a Lien on any asset of Holdings
and/or any of its Subsidiaries (including, without limitation, the Obligations).
          “Contingent Obligation” shall mean, as to any Person, without
duplication, any obligation of such Person as a result of such Person being a
general partner of any other Person, unless the underlying obligation is
expressly made non-recourse as to such general partner, and any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
          “Continuing Directors” shall mean the directors of Holdings on the
Effective Date and each other director of Holdings if such director’s nomination
for election to the board of directors of Holdings is recommended by a majority
of the then Continuing Directors.
          “Credit Documents” shall mean this Agreement and, after the execution
and delivery thereof pursuant to the terms of this Agreement, each Note, the
Subsidiaries Guaranty, each Security Document, each Joinder Agreement and each
Incremental Term Loan Commitment Agreement.
          “Credit Event” shall mean the making of any Loan or the issuance of
any Letter of Credit.

-86-



--------------------------------------------------------------------------------



 



          “Credit Party” shall mean Holdings, the Borrower and each Subsidiary
Guarantor.
          “DBTCA” shall mean Deutsche Bank Trust Company Americas, in its
individual capacity, and any successor corporation thereto by merger,
consolidation or otherwise.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Designated Insured Risks” shall mean those categories of risks that
are not covered by the Borrower’s and its Subsidiaries third party insurance
coverage required to be maintained pursuant to Section 8.03 (such as, but not
limited to, war, sabotage, terrorism, reputation and deceptive practices and
other coverages in excess of those amounts required to be maintained by such
Section 8.03) and which are not generally available at commercially reasonable
rates as determined in good faith by the Board of Directors of the Borrower.
          “Dividend” shall mean, with respect to any Person, that such Person
has declared or paid a dividend, distribution or returned any equity capital to
its stockholders, partners or members or authorized or made any other
distribution, payment or delivery of property (other than common equity of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any partnership or membership interests outstanding on or after the Effective
Date (or any options or warrants issued by such Person with respect to its
capital stock or other equity interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for a consideration any shares of any class of the capital
stock or any partnership or membership interests of such Person outstanding on
or after the Effective Date (or any options or warrants issued by such Person
with respect to its capital stock or other Equity Interests). Without limiting
the foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.
          “Documents” shall mean the Credit Documents and the Existing Senior
Notes Tender Offer/Consent Solicitation Documents.
          “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
          “Domestic Subsidiary” shall mean each Subsidiary of the Borrower
incorporated or organized in the United States or any State thereof.
          “Drawing” shall have the meaning provided in Section 2.05(b).
          “Effective Date” shall have the meaning provided in Section 13.10.

-87-



--------------------------------------------------------------------------------



 



          “Eligible Transferee” shall mean and include a commercial bank, an
insurance company, a finance company, a financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act), but excluding individuals and Holdings and its
Subsidiaries and Affiliates.
          “End Date” shall have the meaning set forth in the definition of
Applicable Margin.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, notices of noncompliance or violation, investigations or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence of Hazardous Materials.
          “Environmental Law” shall mean any federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guideline, policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C § 6901
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and
local or foreign counterparts or equivalents, in each case as amended from time
to time.
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, any preferred stock, any limited or general
partnership interest and any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with Holdings or a Subsidiary of Holdings is deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.
          “Eurodollar Loan” shall mean each Loan (other than a Swingline Loan)
designated as such by the Borrower at the time of the incurrence thereof or
conversion thereto.

-88-



--------------------------------------------------------------------------------



 



          “Eurodollar Rate” shall mean (a) the offered quotation to first-class
banks in the New York interbank Eurodollar market by the Administrative Agent
for Dollar deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Eurodollar Loan of the Administrative Agent
(in its capacity as a Lender) with maturities comparable to the Interest Period
applicable to such Eurodollar Loan commencing two Business Days thereafter as of
11:00 A.M. (New York time) on the applicable Interest Determination Date,
divided (and rounded upward to the nearest 1/16 of 1%) by (b) a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).
          “Event of Default” shall have the meaning provided in Section 10.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          “Excess Cash Flow” shall mean, for any period, the remainder of
(a) the sum of, without duplication, (i) Adjusted Consolidated Net Income for
such period and (ii) the decrease, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period, minus (b) the sum of,
without duplication, (i) the aggregate amount of all Capital Expenditures made
by Holdings and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
asset sale proceeds (other than sales of inventory in the ordinary course of
business), insurance proceeds or Indebtedness (other than Revolving Loans and
Swingline Loans)), (ii) the aggregate amount of permanent principal payments of
Indebtedness for borrowed money of Holdings and its Subsidiaries and the
permanent repayment of the principal component of Capitalized Lease Obligations
of Holdings and its Subsidiaries during such period (other than (1) repayments
made with the proceeds of asset sales (other than sales of inventory in the
ordinary course of business), sales or issuances of Equity Interests, insurance
or Indebtedness and (2) payments of Loans and/or other Obligations, provided
that repayments of Loans shall be deducted in determining Excess Cash Flow to
the extent such repayments were required as a result of a Scheduled Term Loan
Repayment pursuant to Section 4.02(b)), (iii) the increase, if any, in Adjusted
Consolidated Working Capital from the first day to the last day of such period,
and (iv) the aggregate amount of all cash payments made in respect of all
Permitted Acquisitions consummated by Holdings and its Subsidiaries during such
period (other than any such payments to the extent financed with equity
proceeds, asset sale proceeds, insurance proceeds or Indebtedness).
          “Excess Cash Flow Payment Date” shall mean the date occurring 90 days
after the last day of each fiscal year of Holdings (commencing with the fiscal
year of Holdings ending December 31, 2008).
          “Excess Cash Flow Payment Period” shall mean, with respect to the
repayment required on each Excess Cash Flow Payment Date, the immediately
preceding fiscal year of Holdings.

-89-



--------------------------------------------------------------------------------



 



          “Existing Credit Agreement” shall mean the Credit Agreement, dated as
of April 16, 2003, as heretofore amended or supplemented, among the Borrower,
the lenders party thereto and DBTCA, as administrative agent (as amended through
and including the Initial Borrowing Date).
          “Existing Holdings Note Documents” shall mean the Existing Holdings
Note Indenture, the Existing Holdings Notes and each other document or agreement
relating to the issuance of the Existing Holdings Notes.
          “Existing Holdings Note Indenture” shall mean the Indenture, dated as
of February 4, 2004, as heretofore amended or supplemented, between Holdings and
The Bank of New York, as the trustee thereunder, as the same hereafter may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof and hereof.
          “Existing Holdings Notes” shall mean Holdings’ 11% Senior Discount
Notes due February 4, 2014 issued pursuant to the Existing Holdings Note
Indenture, as the same may be amended or supplemented from time to time in
accordance with the terms thereof and hereof.
          “Existing Indebtedness” shall have the meaning provided in
Section 7.20.
          “Existing Indebtedness Agreements” shall have the meaning provided in
Section 5.05.
          “Existing Senior Notes” shall mean the Borrower’s 9-5/8% Senior Notes
due 2011 issued pursuant to the Existing Senior Note Indenture, as the same may
be amended or supplemented from time to time in accordance with the terms
thereof and hereof.
          “Existing Senior Note Indenture” shall mean the Indenture, dated as of
April 16, 2003, among the Borrower, the Subsidiary Guarantors and The Bank of
New York, as the trustee thereunder, as in effect on the Initial Borrowing Date
(after giving effect to the Transaction), as the same may be amended or
supplemented from time to time in accordance with the terms thereof and hereof.
          “Existing Senior Notes Indenture Supplement” shall mean the
Supplemental Indenture, dated as of February 27, 2007, to the Existing Senior
Notes Indenture entered into by the Borrower, the Subsidiary Guarantors and The
Bank of New York, as trustee, in connection with the Existing Senior Notes
Tender Offer/Consent Solicitation
          “Existing Senior Notes Redemption” shall have the meaning provided in
Section 5.06(b)
          “Existing Senior Notes Redemption Date” shall have the meaning
provided in Section 5.06(b)
          “Existing Senior Notes Tender Offer/Consent Solicitation” shall have
the meaning provided in Section 5.06(a).

-90-



--------------------------------------------------------------------------------



 



          “Existing Senior Notes Tender Offer/Consent Solicitation Documents”
shall mean the Offer to Purchase, the Letter of Transmittal and Consent
Solicitation Statement dated January 29, 2007, the Existing Senior Notes
Indenture Supplement and the other documents entered into as part of the
Existing Senior Notes Tender Offer/Consent Solicitation, as the same may be
amended or supplemented from time to time in accordance with the terms thereof
and hereof.
          “Existing Senior Notes Trustee” shall mean The Bank of New York, as
trustee under the Existing Senior Notes Indenture.
          “Facing Fee” shall have the meaning provided in Section 3.01(c).
          “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.
          “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by Holdings or any one or more
of its Subsidiaries primarily for the benefit of employees of Holdings or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “Foreign Subsidiary” shall mean each Subsidiary of Holdings that is
incorporated or organized under the laws of any jurisdiction other than the
United States of America or any State thereof.
          “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, dielectric fluid containing levels
of polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
governmental authority.
          “Holdings” shall have the meaning set forth in the first paragraph of
this Agreement.
          “Holdings Common Stock” shall have the meaning provided in
Section 7.13.

-91-



--------------------------------------------------------------------------------



 



          “Holdings Pledge Agreement” shall have the meaning provided in Section
5.10(b).
          “Holdings Tax Sharing Agreement” shall mean the Tax Sharing Agreement
entered into between the Borrower and Holdings, in the form delivered to the
Administrative Agent pursuant to Section 5.05, as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
          “Incremental Term Loan” shall have the meaning provided in
Section 1.01(c).
          “Incremental Term Loan Borrowing Date” shall mean, with respect to
each Tranche of Incremental Term Loans, each date on which Incremental Term
Loans of such Tranche are incurred pursuant to Section 1.01(c) and as otherwise
permitted by Section 1.14.
          “Incremental Term Loan Commitment” shall mean, for each Lender, any
commitment to make Incremental Term Loans provided by such Lender pursuant to
Section 1.14, in such amount as agreed to by such Lender in the respective
Incremental Term Loan Commitment Agreement and as set forth opposite such
Lender’s name in Schedule I (as modified in accordance with Section 1.14)
directly below the column entitled “Incremental Term Loan Commitment”, as the
same may be terminated pursuant to Section 3.03 or 10.
          “Incremental Term Loan Commitment Agreement” shall mean each
Incremental Term Loan Commitment Agreement in the form of Exhibit O
(appropriately completed) executed in accordance with Section 1.14.
          “Incremental Term Loan Commitment Requirements” shall mean, with
respect to any provision of Incremental Term Loan Commitments on an Incremental
Term Loan Borrowing Date, the satisfaction of each of the following conditions
on such date: (i) no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Incremental
Term Loans in an aggregate principal amount equal to the full amount of
Incremental Term Loan Commitments then provided had been incurred, and the
proceeds of such Incremental Term Loans had been applied, on such date) and all
of the representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); (ii) calculations are made by Holdings demonstrating
(I) compliance with the financial covenant contained in Section 9.07 and (II) a
Secured Leverage Ratio of no greater than 2.75:1.00, in each case for the
Calculation Period most recently ended prior to the respective Incremental Term
Loan Borrowing Date, on a Pro Forma Basis, as if the Incremental Term Loans to
be made pursuant to the Incremental Term Loan Commitments (assuming the full
utilization thereof), and the proceeds of such Incremental Term Loans had been
applied, on the first day of such Calculation Period; (iii) calculations are
made by Holdings demonstrating that the full amount of such Incremental Term
Loans may be incurred under the Existing Holding Note Documents, the Replacement
Holdings Note Documents or the Borrower Note Documents, as applicable; (iv) the
delivery by the Holdings to the Administrative Agent on or prior to such date of
an officer’s certificate executed by an Authorized Financial Officer of the
Borrower and certifying as to compliance with preceding clauses (i), (ii) and
(iii) and containing the

-92-



--------------------------------------------------------------------------------



 




calculations (in reasonable detail) required by preceding clauses (ii) and
(iii); (v) the delivery by the Borrower to the Administrative Agent on or prior
to such date of an acknowledgement in form and substance reasonably satisfactory
to the Administrative Agent and executed by Holdings and each Subsidiary
Guarantor, acknowledging that such Incremental Term Loan Commitments and all
Incremental Term Loans to be incurred pursuant thereto shall constitute (and be
included in the definition of) “Guaranteed Obligations” under the Subsidiaries
Guaranty; (vi) the delivery by the Borrower to the Administrative Agent of an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Credit Parties reasonably satisfactory
to the Administrative Agent and dated such date, covering such of the matters
set forth in the opinions of counsel delivered to the Administrative Agent on
the Initial Borrowing Date pursuant to Section 5.03 as may be reasonably
requested by the Administrative Agent, and such other matters incident to the
transactions contemplated thereby as the Administrative Agent may reasonably
request; (vii) the delivery by the Borrower to the Administrative Agent of such
officers’ certificates, board of director resolutions and evidence of good
standing as the Administrative Agent shall reasonably request; and (viii) the
completion by the Borrower and the other Credit Parties by such date of such
other actions as the Administrative Agent may reasonably request in connection
with such Incremental Term Loan Commitments.
          “Incremental Term Loan Lender” shall have the meaning provided in
Section 1.14(b).
          “Incremental Term Loan Maturity Date” shall mean, for any Tranche of
Incremental Term Loans, the final maturity date set forth for such Tranche of
Incremental Term Loans in the respective Incremental Term Loan Commitment
Agreement, provided that the final maturity date for all Incremental Term Loans
of a given Tranche shall be the same date.
          “Incremental Term Note” shall have the meaning provided in
Section 1.05(a).
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person, and
(vii) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement or under any similar type of agreement. Notwithstanding the
foregoing, Indebtedness shall not include trade payables and accrued expenses
incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.

-93-



--------------------------------------------------------------------------------



 



          “Initial Borrowing Date” shall mean the date occurring on or after the
Effective Date on which the initial Borrowing of Loans occurs.
          “Initial Term Loan” shall have the meaning provided in
Section 1.01(a).
          “Initial Term Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I directly below the column
entitled “Initial Term Loan Commitment,” as the same may be terminated pursuant
to Section 3.03 or 10.
          “Initial Term Loan Maturity Date” shall mean February 27, 2014;
provided, however, if any Existing Holdings Notes are outstanding on August 1,
2013, the Initial Term Loan Maturity Date instead shall be August 1, 2013.
          “Initial Term Note” shall have the meaning provided in
Section 1.05(a).
          “Intercompany Loan” shall have the meaning provided in
Section 9.05(vii).
          “Interest Determination Date” shall mean, with respect to any
Eurodollar Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Loan.
          “Interest Period” shall have the meaning provided in Section 1.09.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
          “Investments” shall have the meaning provided in Section 9.05.
          “Issuing Lender” shall mean each of DBTCA (except as otherwise
provided in Section 12.09) and any other Lender reasonably acceptable to the
Administrative Agent which agrees to issue Letters of Credit hereunder. Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Issuing Lender.
          “Joinder Agreement” shall mean a Joinder Agreement substantially in
the form of Exhibit M (appropriately completed).
          “L/C Supportable Obligations” shall mean (i) obligations of the
Borrower or any of its Subsidiaries with respect to workers’ compensation,
surety bonds and other similar statutory obligations, (ii) rental obligations of
the Borrower or any of its Subsidiaries under Real Property leases to which the
Borrower or any of its Subsidiaries are a party to and (iii) such other
obligations of the Borrower or any of its Subsidiaries as are reasonably
acceptable to the respective Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(u) Seller Financing, (v) the Existing Holdings Notes, (w) the Replacement
Holdings Notes, (x) the Borrower Notes, (y) any Indebtedness that is
subordinated to any of the Obligations and (z) and any capital stock or other
Equity Interests).

-94-



--------------------------------------------------------------------------------



 



          “Leaseholds” of any Person shall mean all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
          “Lender” shall mean each financial institution listed on Schedule I,
as well as any Person that becomes a “Lender” hereunder pursuant to Section 1.13
or 13.04(b).
          “Lender Default” shall mean (i) the refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment under Section 2.04(c) or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Section 1.01(a), 1.01(b), 1.01(c)
1.01(e) or 2.
          “Letter of Credit” shall have the meaning provided in Section 2.01(a).
          “Letter of Credit Fee” shall have the meaning provided in
Section 3.01(b).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit.
          “Letter of Credit Request” shall have the meaning provided in
Section 2.03(a).
          “Letter of Transmittal” shall have the meaning provided in
Section 5.06.
          “License Subsidiary” shall mean TSI Holdings (IP), LLC, a Delaware
limited liability company and a Wholly-Owned Domestic Subsidiary of the
Borrower.
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “Loan” shall mean each Term Loan, Revolving Loan and each Swingline
Loan.
          “Majority Lenders” of any Tranche shall mean those Non-Defaulting
Lenders which would constitute the Required Lenders under, and as defined in,
this Agreement if all outstanding Obligations under the other Tranches under
this Agreement were repaid in full and all Commitments with respect thereto were
terminated.
          “Management Agreements” shall have the meaning provided in
Section 5.05.
          “Mandatory Borrowing” shall have the meaning provided in
Section 1.01(e).
          “Margin Stock” shall have the meaning provided in Regulation U.

-95-



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” shall mean (i) a material adverse effect on
the business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of Holdings and its Subsidiaries taken as a whole or the
Borrower and its Subsidiaries taken as a whole or (ii) a material adverse effect
(x) on the rights or remedies of the Lenders or the Administrative Agent
hereunder or under any other Credit Document or (y) on the ability of the Credit
Parties taken as a whole to perform their obligations to the Lenders or
Administrative Agent hereunder or under any other Credit Document.
          “Maturity Date” shall mean, with respect to the relevant Tranche of
Loans, the Initial Term Loan Maturity Date, each Incremental Term Loan Maturity
Date, the Revolving Loan Maturity Date or the Swingline Expiry Date, as the case
may be.
          “Maximum Permitted Consideration” shall mean, with respect to any
Permitted Acquisition, the sum (without duplication) of (i) the fair market
value of Holdings Common Stock (based on (x) the closing and/or trading price of
Holdings Common Stock on the date of such Permitted Acquisition on the stock
exchange on which Holdings Common Stock is listed or the automated quotation
system on which Common Stock is quoted, or (y) if Holdings Common Stock is not
listed on an exchange or quoted on a quotation system, the bid and asked prices
of Holdings Common Stock in the over-the-counter market at the close of trading
or (z) if Holdings Common Stock is not so listed, based on a good faith
determination of the Board of Directors of Holdings) issued (or to be issued) as
consideration in connection with such Permitted Acquisition, (ii) the fair
market value of all Qualified Preferred Stock of Holdings (based on a good faith
determination of the Board of Directors of Holdings) issued (or to be issued) as
consideration in connection with such Permitted Acquisition, (iii) the aggregate
principal amount of, and other obligations due under, all Seller Financing and
Permitted Acquired Debt incurred, issued, acquired and/or assumed by the
Borrower or any of its Subsidiaries in connection with such Permitted
Acquisition, (iv) the aggregate amount of all cash paid (or to be paid) by the
Borrower or any of its Subsidiaries in connection with such Permitted
Acquisition (including payments of fees, costs, expenses and taxes in connection
therewith), (v) the aggregate principal amount of, and other obligations due
under, all other Indebtedness assumed, incurred and/or issued by the Borrower or
any of its Subsidiaries in connection with such Permitted Acquisition to the
extent permitted by Section 9.04, (vi) the aggregate amount that could
reasonably be expected to be paid (based on good faith projections prepared by
Holdings) pursuant to any earn-out, non-compete, consulting or deferred
compensation or purchase price adjustment) for such Permitted Acquisition and
(vii) the fair market value (based on good faith projections prepared by the
Borrower) of all other consideration payable in connection with such Permitted
Acquisition.
          “Maximum Swingline Amount” shall mean $2,000,000.
          “Minimum Borrowing Amount” shall mean (i) for Term Loans, $1,000,000,
(ii) for Revolving Loans, $500,000, and (iii) for Swingline Loans, $100,000.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “NAIC” shall mean the National Association of Insurance Commissioners.

-96-



--------------------------------------------------------------------------------



 



          “Net Debt Proceeds” shall mean with respect to any incurrence of
Indebtedness for borrowed money, the cash proceeds (net of underwriting
discounts and commissions and other reasonable costs associated therewith)
received by the respective Person from the respective incurrence of such
Indebtedness for borrowed money.
          “Net Recovery Event Proceeds” shall mean, with respect to any Recovery
Event, the cash proceeds (net of reasonable costs, expenses and taxes incurred
in connection with such Recovery Event) received by the respective Person in
connection with such Recovery Event.
          “Net Sale Proceeds” shall mean, for any Asset Sale, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such sale of assets, net of the reasonable costs and expenses of
such sale (including fees and commissions, payments of unassumed liabilities
relating to the assets sold and required payments of any Indebtedness (other
than Indebtedness secured pursuant to the Security Documents) which is secured
by the respective assets which were sold), and the incremental taxes paid or
payable as a result of such Asset Sale.
          “Non-Compete Agreements” shall have the meaning provided in
Section 5.05.
          “Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and
include each Lender or RL Lender, as the case may be, other than a Defaulting
Lender.
          “Note” shall mean each Initial Term Note, each Incremental Term Note,
Revolving Note and the Swingline Note.
          “Notice of Borrowing” shall have the meaning provided in
Section 1.03(a).
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.
          “Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Carin Keegan, Telephone No.: (212) 250-6083, and Telecopier No.:
(212) 797-5690, and (ii) for operational notices, the office of the
Administrative Agent located at 90 Hudson Street, 5th Floor, Jersey City, New
Jersey 07302, Attention: Sandra Friedman, Telephone No.: (201) 593-2445, and
Telecopier No.: (201) 593-2309, or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
          “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent, any Issuing Lender, the Swingline Lender or any
Lender pursuant to the terms of this Agreement or any other Credit Document.
          “Offer to Purchase” shall have the meaning provided in Section 5.06.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

-97-



--------------------------------------------------------------------------------



 



          “Participant” shall have the meaning provided in Section 2.04(a).
          “Payment Office” shall mean the office of the Administrative Agent
located at 90 Hudson Street, 5th Floor, Jersey City, New Jersey or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Permissible Transferees” shall mean in the case of BRS or any BRS
Investor, (A) any Affiliate of BRS, (B) any managing director, general partner,
limited partner (but, in the case of any limited partner, only to the extent
that such limited partner receives its shares of equity in Holdings through a
pro rata in-kind distribution from the existing fund through which such limited
partner’s investment in Holdings is held), director, officer or employee of BRS
or any Affiliate thereof (collectively, “BRS Associates”), and his or her
spouse, parents, siblings, members of his or her immediate family (including
adopted children) and/or direct lineal descendants or (C) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any BRS
Associate and (D) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a BRS
Associate, his or her spouse, parents, siblings, or direct lineal descendants.
          “Permitted Acquired Debt” shall have the meaning provided in
Section 9.04(vi).
          “Permitted Acquisition” shall mean the acquisition by the Borrower or
a Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary
Guarantor of an Acquired Entity or Business (including by way of merger of such
Acquired Entity or Business with and into the Borrower (so long as the Borrower
is the surviving Person) or a Wholly-Owned Domestic Subsidiary of the Borrower
which is a Subsidiary Guarantor (so long as a Wholly-Owned Domestic Subsidiary
that is a Subsidiary Guarantor is the surviving Person)), provided that (in each
case) (A) the consideration paid or to be paid by the Borrower or such
Wholly-Owned Domestic Subsidiary consists solely of the type of consideration
set forth in the definition of “Maximum Permitted Consideration”, (B) in the
case of the acquisition of 100% of the capital stock or other Equity Interests
of any Person (including way of merger), such Person shall own no capital stock
or other Equity Interests of any other Person (excluding de minimis amounts)
unless either (x) such Person owns 100% of the capital stock or other Equity
Interests of such other Person or (y) (1) such Person and/or its Wholly-Owned
Subsidiaries own at least 80% of the consolidated assets of such Person and its
Subsidiaries and (2) any non-Wholly Owned Subsidiary of such Person was
non-Wholly Owned prior to the date of such Permitted Acquisition of such Person,
(C) at least 90% of the consolidated assets and consolidated revenues of the
business, division or product line acquired pursuant to the respective Permitted
Acquisition, or of the business of the Person acquired pursuant to the
respective Permitted Acquisition and its Subsidiaries taken as a whole, is in
the United States, (D) the Acquired Entity or Business acquired pursuant to the
respective Permitted Acquisition is in a business permitted by Section 9.11 and
(E) all requirements of Sections 8.16, 9.02 and 9.12 applicable to Permitted
Acquisitions are satisfied. Notwithstanding anything to the contrary contained
in the immediately preceding sentence, an acquisition which does not otherwise
meet the requirements set forth above in the definition of “Permitted
Acquisition” shall constitute a Permitted

-98-



--------------------------------------------------------------------------------



 




Acquisition if, and to the extent, the Required Lenders agree in writing, prior
to the consummation thereof, that such acquisition shall constitute a Permitted
Acquisition for purposes of this Agreement.
          “Permitted Acquisition Basket Amount” shall mean the remainder of
(A) initially, $100,000,000, provided that on the first day of each fiscal year
of the Holdings, commencing on January 1, 2008, such amount shall be increased
by $25,000,000 above the amount theretofore in effect, minus (B) the aggregate
Maximum Permitted Consideration theretofore paid in respect of other Permitted
Acquisitions.
          “Permitted Liens” shall have the meaning provided in Section 9.01.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) Holdings or a Subsidiary of Holdings or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which Holdings, a Subsidiary of Holdings or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
          “Pledge Agreement” shall mean each of the Holdings Pledge Agreement
and the Borrower/Sub Pledge Agreement, as applicable.
          “Pledge Agreement Collateral” shall mean all “Collateral” as defined
in each Pledge Agreement.
          “Pledgee” shall have the meaning provided in the Pledge Agreement.
          “Prime Lending Rate” shall mean the rate which the Administrative
Agent announces from time to time as its prime lending rate, the Prime Lending
Rate to change when and as such prime lending rate changes. The Prime Lending
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer by the Administrative Agent, which may
make commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
          “Pro Forma Basis” shall mean, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to (x) the incurrence of any
Indebtedness (other than revolving Indebtedness, except to the extent same is
incurred to refinance other outstanding Indebtedness or to finance a Permitted
Acquisition) after the first day of the relevant Calculation Period or Test
Period, as the case may be, as if such Indebtedness had been incurred (and the
proceeds thereof applied) on the first day of such Test Period or Calculation
Period, as the case may be, (y) the permanent repayment of any Indebtedness
(other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) after the first day of the
relevant Test Period or Calculation Period, as the case

-99-



--------------------------------------------------------------------------------



 




may be, as if such Indebtedness had been retired, repaid or redeemed on the
first day of such Test Period or Calculation Period, as the case may be, and
(z) any Permitted Acquisition or any Significant Asset Sale then being
consummated as well as any other Permitted Acquisition or any other Significant
Asset Sale if consummated after the first day of the relevant Test Period or
Calculation Period, as the case may be, and on or prior to the date of the
respective Permitted Acquisition or Significant Asset Sale, as the case may be,
then being effected, with the following rules to apply in connection therewith:
     (i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, and remain
outstanding through the date of determination and (y) (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) permanently retired, repaid or redeemed after the first
day of the relevant Test Period or Calculation Period, as the case may be, shall
be deemed to have been retired, repaid or redeemed on the first day of such Test
Period or Calculation Period, as the case may be, and remain retired through the
date of determination;
     (ii) all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and
     (iii) in making any determination of Consolidated EBITDA, pro forma effect
shall be given to any Permitted Acquisition or any Significant Asset Sale
effected during the respective Calculation Period or Test Period as if same had
occurred on the first day of the respective Calculation Period or Test Period,
as the case may be, taking into account, in the case of any Permitted
Acquisition, factually supportable and identifiable cost savings and expenses
which would otherwise be permitted to be accounted for as an adjustment pursuant
to Article 11 of Regulation S-X under the Securities Act, as if such cost
savings or expenses were realized on the first day of the respective period.
          “Projections” shall mean the projections that are contained in the
Confidential Information Memorandum dated January 2007 and that were prepared by
or on behalf of the Borrower in connection with the Transaction and delivered to
the Administrative Agent and the Lenders prior to the Initial Borrowing Date.
          “Qualified Preferred Stock” shall mean any preferred stock of Holdings
so long as (A) in each case the terms of any such preferred stock (i) do not
contain any mandatory put, redemption, repayment, sinking fund or other similar
provision, (ii) do not require the cash payment of dividends, (iii) do not
contain any covenants (other than financial reporting

-100-



--------------------------------------------------------------------------------



 




covenants), (iv) do not grant the holders thereof any voting rights except for
(x) voting rights required to be granted to such holders under applicable law
and (y) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of Holdings, or
liquidations involving Holdings, and (v) are otherwise reasonably satisfactory
to the Administrative Agent.
          “Quarterly Payment Date” shall mean the last Business Day of each
September, December, March and June occurring after the Initial Borrowing Date,
commencing on March 31, 2007.
          “Quarterly Pricing Certificate” shall have the meaning set forth in
the definition of “Applicable Commitment Commission Percentage” and “Applicable
Margin”.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Recovery Event” shall mean the receipt by Holdings or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of Holdings or any of its
Subsidiaries and (ii) under any policy of insurance required to be maintained
under Section 8.03 (in either case, excluding any business interruption
insurance proceeds).
          “Refinancing” shall mean the repayment of all outstanding loans and
all other obligations (and the termination of all commitments) under the
Existing Credit Agreement.
          “Register” shall have the meaning provided in Section 13.15.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Release” shall mean actively or passively disposing, discharging,
injecting, spilling, pumping, leaking, leaching, dumping, emitting, escaping,
emptying, pouring, seeping, migrating or the like, into or upon any land or
water or air, or otherwise entering into the environment.

-101-



--------------------------------------------------------------------------------



 



          “Replacement Holdings Note Documents” shall mean the Replacement
Holdings Note Indenture, the Replacement Holdings Notes and each other document
or agreement relating to the issuance of the Replacement Holdings Notes.
          “Replacement Holdings Note Indenture” shall mean the Indenture to be
entered into between Holdings and the trustee thereunder pursuant to which the
Replacement Holdings Notes are to be issued, as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
          “Replacement Holdings Notes” shall have the meaning provided in
Section 9.04(xi), as the same may be amended or supplemented from time to time
in accordance with the terms thereof and hereof.
          “Replaced Lender” shall have the meaning provided in Section 1.13.
          “Replacement Lender” shall have the meaning provided in Section 1.13.
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.
          “Required Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose outstanding Term Loans and Revolving Loan Commitments at such time
(or, after the termination thereof, outstanding Revolving Loans and RL
Percentages of (x) outstanding Swingline Loans at such time and (y) Letter of
Credit Outstandings at such time) represents at least 50.1% of the sum of
(i) all outstanding Term Loans of Non-Defaulting Lenders of such time and
(ii) the Total Revolving Loan Commitment in effect at such time less the
Revolving Loan Commitments of all Defaulting Lenders at such time (or, after the
termination thereof, the sum of then total outstanding Revolving Loans of
Non-Defaulting Lenders and the aggregate RL Percentages of all Non-Defaulting
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time).
          “Returns” shall have the meaning provided in Section 7.09.
          “Revolver Event of Default” shall mean any Event of Default under
Section 10.03 as a result of Holdings and the Borrower failing to be in
compliance with Section 9.07.
          “Revolving Loan” shall have the meaning provided in Section 1.01(b).
          “Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 3.02, 3.03 and/or 10, as applicable, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.13 or 13.04(b).
          “Revolving Loan Maturity Date” shall mean February 27, 2012.

-102-



--------------------------------------------------------------------------------



 



          “Revolving Note” shall have the meaning provided in Section 1.05(a).
          “Revolving Obligations” shall mean and include all Obligations
relating to the Total Revolving Loan Commitment and to the Revolving Loans,
Swingline Loans and Letters of Credit.
          “RL Lender” shall mean each Lender with a Revolving Loan Commitment or
with outstanding Revolving Loans.
          “RL Percentage” of any RL Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Lender at such time and the denominator of which is the Total
Revolving Loan Commitment at such time, provided that if the RL Percentage of
any RL Lender is to be determined after the Total Revolving Loan Commitment has
been terminated, then the RL Percentage of such RL Lender shall be determined
immediately prior (and without giving effect) to such termination.
          “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.
          “Scheduled Incremental Term Loan Repayment” shall have the meaning
provided in Section 4.02(b)(ii).
          “Scheduled Incremental Term Loan Repayment Date” shall have the
meaning provided in Section 4.02(b)(ii).
          “Scheduled Initial Term Loan Repayment” shall have the meaning
provided in Section 4.02(b)(i).
          “Scheduled Initial Term Loan Repayment Date” shall have the meaning
provided in Section 4.02(b)(i).
          “Scheduled Term Loan Repayment” shall mean each Scheduled Initial Term
Loan Repayment and each Scheduled Incremental Term Loan Repayment of a given
Tranche, as the context may require.
          “Scheduled Term Loan Repayment Date” shall mean each Scheduled Initial
Term Loan Repayment Date and each Scheduled Incremental Term Loan Repayment Date
of a given Tranche, as the context may require.
          “SEC” shall have the meaning provided in Section 8.01(h).
          “Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).
          “Secured Creditors” shall have the meaning assigned that term in the
respective Security Documents.

-103-



--------------------------------------------------------------------------------



 



          “Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of Consolidated Secured Indebtedness on such date to Consolidated EBITDA
for the Test Period last ended on or prior to such date.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Security Agreement” shall have the meaning provided in Section 5.11.
          “Security Agreement Collateral” shall mean all “Collateral” as defined
in the Security Agreement.
          “Security Document” shall mean and include each of the Security
Agreement, the Borrower/Sub Pledge Agreement, the Holdings Pledge Agreement and,
after the execution and delivery thereof, each Additional Security Document.
          “Seller Financing” shall mean Indebtedness of the Borrower or a
Subsidiary Guarantor issued as consideration to a seller of assets (including
equity) pursuant to a Permitted Acquisition.
          “Shareholders’ Agreements” shall have the meaning provided in
Section 5.05.
          “Significant Asset Sale” shall mean each Asset Sale (or series of
related Asset Sales) which generates Net Sale Proceeds of at least $5,000,000.
          “Specified Default” shall mean any Default under Section 10.01 or
10.05.
          “Start Date” shall mean each date of delivery of a Quarterly Pricing
Certificate pursuant to the definition of “Applicable Commitment Commission
Percentage” and “Applicable Margin” contained herein.
          “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).
          “Subsidiaries Guaranty” shall have the meaning provided in
Section 5.12.
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.
          “Subsidiary Guarantor” shall mean each Domestic Subsidiary of the
Borrower and, to the extent required by Section 8.13, each Foreign Subsidiary of
the Borrower.

-104-



--------------------------------------------------------------------------------



 



          “Swingline Expiry Date” shall mean that date which is five Business
Days prior to the Revolving Loan Maturity Date.
          “Swingline Lender” shall mean DBTCA for so long as DBTCA is the
Administrative Agent hereunder and thereafter shall mean the successor
Administrative Agent in its individual capacity.
          “Swingline Loan” shall have the meaning provided in Section 1.01(d).
          “Swingline Note” shall have the meaning provided in Section 1.05(a).
          “Swiss Clubs Sale” shall mean either (x) the sale of any or all of the
clubs owned by the Swiss Subsidiary on the Effective Date or (y) the sale of all
the capital stock of the Swiss Subsidiary so long as the only clubs included in
such sale are those clubs owned by the Swiss Subsidiary on the Effective Date
(it being understood that, in the case of this clause (y), to the extent that
clubs other than those owned by the Swiss Subsidiary on the Effective date are
included in such sale, the sale of such clubs shall only be permitted to the
extent such clubs could be sold at such time pursuant to (and utilize the basket
under) Section 9.02(iv)).
          “Swiss Subsidiary” shall mean Town Sports, A.G., a corporation
organized under the laws of Switzerland and a Wholly Owned Foreign Subsidiary of
the Borrower.
          “Syndication Date” shall mean that date upon which the Administrative
Agent determines in its sole discretion (and notifies the Borrower) that the
primary syndication (and resultant addition Persons as Lenders pursuant to
Section 13.04(b)) has been completed.
          “Tax Benefit” shall have the meaning provided in Section 4.04(c).
          “Tax Sharing Agreements” shall have the meaning provided in
Section 5.05.
          “Taxes” shall have the meaning provided in Section 4.04(a).
          “Term Loan” shall mean each Initial Term Loan and each Incremental
Term Loan.
          “Term Loan Commitments” shall mean, collectively, the Initial Term
Loan Commitments and the Incremental Term Loan Commitments.
          “Term Loan Percentage” of a Tranche of Term Loans shall mean, at any
time, a fraction (expressed as a percentage), the numerator of which is equal to
the aggregate outstanding principal amount of all Term Loans of such Tranche at
such time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.
          “Test Period” shall mean each period of four consecutive fiscal
quarters of Holdings then last ended (in each case taken as one accounting
period).

-105-



--------------------------------------------------------------------------------



 



          “Total Commitment” shall mean, at any time, the sum of the Commitments
of each of the Lenders at such time.
          “Total Initial Term Loan Commitment” shall mean, at any time, the sum
of the Initial Term Loan Commitments of each of the Lenders at such time.
          “Total Incremental Term Loan Commitment” of any Tranche of Incremental
Term Loans shall mean, at any time, the sum of the Incremental Term Loan
Commitments of such Tranche of each of the Lenders at such time.
          “Total Leverage Ratio” shall mean, at any date of determination, the
ratio of Consolidated Indebtedness on such date to Consolidated EBITDA for the
Test Period last ended on or prior to such date.
          “Total Revolving Loan Commitment” shall mean, at any time, the sum of
the Revolving Loan Commitments of each of the Lenders at such time.
          “Total Unutilized Revolving Loan Commitment” shall mean, at any time,
an amount equal to the remainder of (x) the Total Revolving Loan Commitment then
in effect less (y) the sum of the aggregate principal amount of all Revolving
Loans and Swingline Loans then outstanding plus the aggregate amount of all
Letter of Credit Outstandings.
          “Tranche” shall mean the respective facility and commitments utilized
in making Loans hereunder, with there being three separate Tranches on the
Effective Date, i.e., Initial Term Loans, Revolving Loans and Swingline Loans.
In addition, and notwithstanding the foregoing, any Incremental Term Loans
extended after the Initial Borrowing Date shall, except to the extent provided
in Section 1.14(c), be made pursuant to one or more additional Tranches of Term
Loans which shall be designated pursuant to the respective Incremental Term Loan
Commitment Agreement in accordance with the relevant requirements specified in
Section 1.14.
          “Transaction” shall mean, collectively, (i) the consummation of the
Refinancing, (ii) the consummation of the Existing Senior Notes Tender
Offer/Consent Solicitation and the Existing Senior Notes Redemption, (iii) the
entering into of the Credit Documents on the Initial Borrowing Date and the
incurrence of Initial Term Loans on such date and (iv) the payment of all fees
and expenses in connection with the foregoing.
          “Transaction Expenses” shall mean all fees and expenses incurred in
connection with, and payable prior to or in connection with the closing of, the
Transaction and the transactions contemplated in connection with the
Transaction, including all closing fees paid to any of the Lenders and the
Administrative Agent hereunder, attorney’s fees, accountants’ fees, placement
agents’ fees, discounts, commissions and brokerage fees and consultant fees.
          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a
Eurodollar Loan.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.

-106-



--------------------------------------------------------------------------------



 



          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the actuarial present value of the accumulated benefits under the
Plan as of the close of its most recent plan year exceeds the fair market value
of the assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided in Section 2.05(a).
          “Unutilized Revolving Loan Commitment” shall mean, with respect to any
Lender at any time, such Lender’s Revolving Loan Commitment at such time less
the sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Lender at such time and (ii) such Lender’s RL Percentage of the
Letter of Credit Outstandings at such time.
          “Voting Equity Interests” shall mean, as to any Person, any class or
classes of outstanding Equity Interests of such Person pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the board of directors of such Person.
          “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the then
outstanding principal amount of such Indebtedness into (ii) the product obtained
by multiplying (x) the amount of each then remaining installment or other
required scheduled payments of principal, including payment at final maturity,
in respect thereof, by (y) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment.
          “Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary of
such Person.
          “Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Foreign Subsidiary of
such Person.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than, in the case of a Foreign
Subsidiary, director’s qualifying shares and nominal amount of shares held by
local nationals, in each case to the extent required by applicable law) is at
the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time. Unless otherwise indicated herein, or the context otherwise requires, all
references herein to any Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries
shall mean and be deemed to be references to a Wholly-Owned Subsidiary or
Wholly-Owned Subsidiaries, as the case may be, of the Borrower.
          SECTION 12. The Administrative Agent.
          12.01 Appointment. The Lenders hereby irrevocably designate and
appoint DBTCA as Administrative Agent (for purposes of this Section 12 and
Section 13.01, the term

-107-



--------------------------------------------------------------------------------



 




“Administrative Agent” also shall include (x) DBTCA in its capacity as
Collateral Agent pursuant to the Security Documents and (y) Deutsche Bank
Securities Inc., an affiliate of DBTCA, in its capacity as the Lead Arranger and
Book Manager in connection with this Agreement and the financings contemplated
hereby) to act as specified herein and in the other Credit Documents. Each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.
          12.02 Nature of Duties. (a) The Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents. Neither the Administrative Agent
nor any of its officers, directors, agents, employees or affiliates shall be
liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
          (b) Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Lead Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, the Lead Arranger shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.
          12.03 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of Holdings and its Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Holdings and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming

-108-



--------------------------------------------------------------------------------



 




into its possession before the making of the Loans or at any time or times
thereafter. The Administrative Agent shall not be responsible to any Lender or
the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of Holdings or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of Holdings or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.
          12.04 Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders or the
Majority Lenders of the relevant Tranche (as applicable) with respect to any act
or action (including failure to act) in connection with this Agreement or any
other Credit Document, the Administrative Agent shall be entitled to refrain
from such act or taking such action unless and until the Administrative Agent
shall have received instructions from the Required Lenders or such Majority
Lenders (as applicable); and the Administrative Agent shall not incur liability
to any Lender by reason of so refraining. Without limiting the foregoing,
neither any Lender nor the holder of any Note shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders or the
Majority Lenders of the respective Tranche (as applicable).
          12.05 Reliance. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the Administrative Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.
          12.06 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature (including, without limitation, any customary indemnifications
provided to a deposit account bank pursuant to a “control agreement” referred to
in the Security Agreement) which may be imposed on, asserted against or incurred
by the Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document (including with respect to any
agreements or other instruments referred to herein or therein) or in any way
relating to or arising out of this Agreement or any other Credit Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the

-109-



--------------------------------------------------------------------------------



 



Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
          12.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Required Lenders,” “Majority Lenders” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          12.09 Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 10.05 then exists, the Borrower. Any such
resignation by an Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Lender or Swingline Lender, as the case
may be, with respect to any Letters of Credit issued by it, or Swingline Loans
made by it, in either case, prior to the date of such resignation. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower

-110-



--------------------------------------------------------------------------------



 




(which consent shall not be unreasonably withheld or delayed, provided that the
Borrower’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          (e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.
          SECTION 13. Miscellaneous.
          13.01 Payment of Expenses, etc. The Borrower hereby agrees to:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP and the Administrative Agent’s other counsel and consultants) in
connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein and any amendment, waiver or consent relating hereto or thereto, of
the Administrative Agent in connection with its syndication efforts and
administration functions with respect to this Agreement and of the
Administrative Agent and, after the occurrence of an Event of Default, each of
the Issuing Lenders and Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and, after
the occurrence of an Event of Default, counsel for each of the Issuing Lenders
and Lenders); (ii) pay and hold the Administrative Agent, each of the Issuing
Lenders and each of the Lenders harmless from and against any and all present
and future stamp, excise and other similar documentary taxes with respect to the
foregoing matters and save the Administrative Agent, each of the Issuing Lenders
and each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to the Administrative Agent, such Issuing Lender or such Lender) to
pay such taxes; and (iii) indemnify the Administrative Agent, each Issuing
Lender and each Lender, and each of their respective officers, directors,
employees, representatives, agents, affiliates, trustees and investment advisors
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions,

-111-



--------------------------------------------------------------------------------



 




judgments, suits, costs, expenses and disbursements (including reasonable
attorneys’ and consultants’ fees and disbursements) incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not the Administrative Agent, any Issuing Lender or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property at any time owned, leased or
operated by Holdings or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by Holdings or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
Holdings or any of its Subsidiaries, the non-compliance by Holdings or any of
its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against Holdings, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by Holdings or any of its Subsidiaries, including, in
each case, without limitation, the reasonable fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding (but excluding any losses, liabilities, claims,
damages or expenses to the extent incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative
Agent, any Issuing Lender or any Lender set forth in the preceding sentence may
be unenforceable because it is violative of any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.
          13.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of the Borrower or any of its Subsidiaries against
and on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent, such Issuing Lender or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

-112-



--------------------------------------------------------------------------------



 



          13.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered: if to any Credit Party,
at the address specified opposite its signature below or in the other relevant
Credit Documents; if to any Lender, at its address specified on Schedule II; and
if to the Administrative Agent, at the Notice Office; or, as to any Credit Party
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to (x) each Lender in the case of Sections 1.01(d), 1.03(a) and
2.04(c) and (y) the Administrative Agent and the Borrower (in either case) shall
not be effective until received by such Lender, the Administrative Agent or the
Borrower, as the case may be.
          13.04 Benefit of Agreement; Assignments; Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, neither Holdings nor the Borrower may assign or transfer any of its
rights, obligations or interest hereunder or under the other Credit Documents
without the prior written consent of the Lenders and, provided further, that,
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments and outstanding
Loans hereunder except as provided in Sections 1.13 and 13.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and, provided further, that no Lender shall transfer or grant
any participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Revolving Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by Holdings or
the Borrower of any of its rights and obligations under this Agreement,
(iii) release all or substantially all of the Collateral under all of the
Security Documents (except as expressly provided in the Credit Documents)
supporting the Loans or Letters of Credit hereunder in which such participant is
participating or (iv) release all or substantially all of the Subsidiary
Guarantors under the Subsidiaries Guaranty (except as expressly provided in the
Credit Documents) supporting the Loans or Letters of Credit hereunder in which
such participant is participating. In the case of any such participation, the
participant

-113-



--------------------------------------------------------------------------------



 



shall not have any rights under this Agreement or any of the other Credit
Documents (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to (i)(A) its parent company and/or any affiliate of such Lender which
is at least 50% owned by such Lender or its parent company or (B) to one or more
other Lenders or any affiliate of any such other Lender which is at least 50%
owned by such other Lender or its parent company (provided that any fund that
invests in loans and is managed or advised by the same investment advisor of
another fund which is a Lender (or by an Affiliate of such investment advisor)
shall be treated as an affiliate of such other Lender for the purposes of this
sub-clause (x)(i)(B)), or (ii) in the case of any Lender that is a fund that
invests in loans, any other fund that invests in loans and is managed or advised
by the same investment advisor of any Lender or by an Affiliate of such
investment advisor or (y) assign all, or if less than all, a portion equal to at
least $1,000,000 in the aggregate for the assigning Lender or assigning Lenders,
of such Commitments and related outstanding Obligations (or, if the Commitments
with respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule I shall be deemed modified
to reflect the Commitments and/or outstanding Loans, as the case may be, of such
new Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrower for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 1.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, as the case may be, (iii) the consent of
the Administrative Agent and, so long as no Default or Event of Default then
exists, the consent of the Borrower in each case shall be required in connection
with any such assignment pursuant to clause (y) above (each of which consents
shall not be unreasonably withheld or delayed), (iv) the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500 and
(v) no such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.15. To the extent of
any assignment pursuant to this Section 13.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Commitments
and outstanding Loans. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to the Borrower the appropriate
Internal Revenue Service Forms (and, if applicable, a Section 4.04(b)(ii)
Certificate) described in

-114-



--------------------------------------------------------------------------------



 



Section 4.04(b). To the extent that an assignment of all or any portion of a
Lender’s Commitments and related outstanding Obligations pursuant to
Section 1.13 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 1.10, 2.06 or 4.04 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.
          13.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower or any other
Credit Party and the Administrative Agent, the Collateral Agent, any Issuing
Lender or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights,
powers and remedies herein or in any other Credit Document expressly provided
are cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.
          13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Commitment Commission or Letter of Credit Fees,
of a

-115-



--------------------------------------------------------------------------------



 



sum which with respect to the related sum or sums received by other Lenders is
in a greater proportion than the total of such Obligation then owed and due to
such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by Holdings to the Lenders);
provided that, (i) except as otherwise specifically provided herein, all
computations and all definitions (including accounting terms) used in
determining the Applicable Commitment Fee Percentage, the Applicable Margins and
the Incremental Term Loan Commitment Requirements and compliance with
Sections 8.16, 9.04(xii) and 9.07 shall utilize generally accepted accounting
principles and policies in conformity with those used to prepare the
December 31, 2005 year-end historical financial statements of Holdings and its
Subsidiaries referred to in Section 7.05(a), (ii) to the extent expressly
provided herein, certain calculations shall be made on a Pro Forma Basis, and
(iii) for the period from the Initial Borrowing Date through and including the
earlier of the Existing Senior Notes Redemption Date, all computations and all
definitions (including accounting terms) used in determining the Applicable
Commitment Fee Percentage, the Applicable Margins and the Incremental Term Loan
Commitment Requirements and compliance with Sections 8.16, 9.04(xii) and 9.07,
shall be calculated as if the Existing Senior Notes were not outstanding and as
if there was no interest expense associated therewith.
          (b) All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day; except that in the
case of Letter of Credit Fees and Facing Fees, the last day shall be included)
occurring in the period for which such interest, Commitment Commission or Fees
are payable.
          13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT

-116-



--------------------------------------------------------------------------------



 




DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN
THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OF HOLDINGS AND
THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER. EACH OF
HOLDINGS AND THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
HOLDINGS OR THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF HOLDINGS
AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST HOLDINGS OR THE BORROWER IN ANY OTHER
JURISDICTION.
          (b) EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

-117-



--------------------------------------------------------------------------------



 



          13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          13.10 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which Holdings, the Borrower, the Administrative Agent
and each of the Lenders shall have signed a counterpart hereof (whether the same
or different counterparts) and shall have delivered the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it. The Administrative Agent will give Holdings, the
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.
          13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by (A) in the case of (x) any amendment, modification or
waiver of Section 9.07 or any of the financial definitions used in determining
compliance with Section 9.07 or (y) any waiver of any Revolver Event of Default,
the Majority Lenders holding outstanding Revolving Obligations (or Revolving
Loan Commitments in respect thereof) and (B) in the case of any other change,
waiver, discharge or termination of any other term or provision of this
Agreement or any other Credit Document, the respective Credit Parties party
hereto or thereto and the Required Lenders (although additional parties may be
added to (and annexes may be modified to reflect such additions), and
Subsidiaries of the Borrower may be released from, the Subsidiaries Guaranty and
the Security Documents in accordance with the provisions hereof and thereof
without the consent of the other Credit Parties party thereto or the Required
Lenders), provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than a Defaulting Lender) (with
Obligations being directly affected in the case of following clauses (i) and
(vi)), (i) extend the final scheduled maturity of any Loan or Note or extend the
stated expiration date of any Letter of Credit beyond the Revolving Loan
Maturity Date, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (i)),
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) under all the Security Documents,
(iii) release all or substantially all of the Subsidiary Guarantors (except as
expressly provided in the Credit Documents) from the Subsidiaries Guaranty,
(iv) amend, modify or waive any provision of this Section 13.12(a) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Term Loans and the Revolving Loan Commitments
on the Effective

-118-



--------------------------------------------------------------------------------



 




Date), (v) reduce the percentage specified in the definition of Required Lenders
(it being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Effective Date), (vi) amend, modify or waive Section 13.06(a) in a manner that
would alter the pro rata sharing of payments required thereby, or (vii) consent
to the assignment or transfer by Holdings or the Borrower of any of its rights
and obligations under this Agreement; provided further, that no such change,
waiver, discharge or termination shall (1) increase the Commitments of any
Lender over the amount thereof then in effect without the consent of such Lender
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Total Commitment shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase of the Commitment of such Lender),
(2) except in cases where additional extensions of term loans and/or revolving
loans are being afforded substantially the same treatment afforded to the Term
Loans and Revolving Loans pursuant to this Agreement as originally in effect,
(x) without the consent of the Majority Lenders of each Tranche which is being
allocated a lesser prepayment, repayment or commitment reduction as a result of
the actions described below in this sub-clause (x), alter the required
application of any prepayments or repayments (or commitment reduction), as
between the various Tranches, pursuant to Section 4.01(a) or 4.02 (excluding
Section 4.02(b)) (although the Required Lenders may waive, in whole or in part,
any such prepayment, repayment or commitment reduction, so long as the
application, as amongst the various Tranches, of any such prepayment, repayment
or commitment reduction which is still required to be made is not altered) or
(y) without the consent of the Majority Lenders of each Tranche which is
adversely affected by such amendment, amend the definition of Majority Lenders
(it being understood that with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Majority Lenders on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Effective Date), (3) without the consent of each Issuing Lender, amend, modify
or waive any provision of Section 2 or alter its rights or obligations with
respect to Letters of Credit, (4) without the consent of the Swingline Lender,
alter the Swingline Lender’s rights or obligations with respect to Swingline
Loans, (5) without the consent of the Administrative Agent, amend, modify or
waive any provision of Section 12 or any other provision as same relates to the
rights or obligations of the Administrative Agent, (6) without the consent of
the Collateral Agent, amend, modify or waive any provision relating to the
rights or obligations of the Collateral Agent, or (7) without the consent of the
Majority Lenders under the affected Tranche of Term Loans, reduce the amount of,
or extend the date of, any Scheduled Term Loan Repayment in respect of such
Tranche of Term Loans.
          (b) If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (B) (i) through (vii), inclusive, of the first proviso to
Section 13.12(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clauses (A) or (B) below, to either (A) replace each such non-consenting Lender
or Lenders (or, at the option of the Borrower, if the respective Lender’s
consent is required with respect to less than all Tranches of

-119-



--------------------------------------------------------------------------------



 



Loans (or related Commitments), to replace only the Revolving Loan Commitments
and/or Loans of the respective non-consenting Lender which gave rise to the need
to obtain such Lender’s individual consent) with one or more Replacement Lenders
pursuant to Section 1.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such non-consenting Lender’s Revolving Loan
Commitment (if such Lender’s consent is required as a result of its Revolving
Loan Commitment) and/or repay each Tranche of outstanding Loans of such Lender
which gave rise to the need to obtain such Lender’s consent and/or cash
collateralize its applicable RL Percentage of the Letter of Credit of
Outstandings in accordance with Sections 3.02(b) and/or 4.01(b), provided that,
unless the Commitments which are terminated and Loans which are repaid pursuant
to preceding clause (B) are immediately replaced in full at such time through
the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B), the Required Lenders (determined after giving effect to the proposed
action) shall specifically consent thereto, provided further, that in any event
the Borrower shall not have the right to replace a Lender, terminate its
Commitment or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the further proviso to Section 13.12(a).
          13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.10, 1.11, 2.06, 4.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
          13.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.10, 1.11, 2.06 or 4.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
          13.15 Register. The Borrower hereby designates the Administrative
Agent to serve as its agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the Commitments
from time to time of each of the Lenders, the Loans made by each of the Lenders
and each repayment in respect of the principal amount of the Loans of each
Lender. Failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower’s obligations in respect of such Loans. With
respect to any Lender, the transfer of the Commitments of such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitments and Loans and prior to such recordation all amounts owing to
the transferor with respect to such Commitments and Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
13.04(b). Coincident with the delivery of such an Assignment

-120-



--------------------------------------------------------------------------------



 



and Assumption Agreement to the Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 13.15, provided that the Borrower will
not be liable for any portion of such losses, claims, damages or liabilities to
the extent resulting from the Administrative Agent’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
          13.16 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees that it will not disclose without the
prior consent of Holdings and the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any information with respect to Holdings or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document, provided that any Lender may disclose any such information
(i) as has become generally available to the public other than by virtue of a
breach of this Section 13.16(a) by the respective Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this
Section 13.16, and (vii) to any prospective or actual transferee or participant
in connection with any contemplated transfer or participation of any of the
Notes or Commitments or any interest therein by such Lender otherwise permitted
by this Agreement, provided that such prospective transferee agrees to be bound
by the confidentiality provisions contained in this Section 13.16.
          (b) Each of Holdings and the Borrower hereby acknowledges and agrees
that each Lender may share with any of its affiliates, and such affiliates may
share with such Lender, any information related to Holdings or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of Holdings and its Subsidiaries), provided such
Persons shall be subject to the provisions of this Section 13.16 to the same
extent as such Lender.
*  *  *

-121-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.

             
Address
           
 
           
888 Seventh Avenue
            25th Floor   TOWN SPORTS INTERNATIONAL HOLDINGS, INC.    
New York, New York 10106
           
Attention: Richard Pyle
           
Tel. No.: (212) 246-6700
           
Fax No.: (212) 664-8906
  By:   /s/ Richard Pyle    
 
           
 
      Name: Richard Pyle    
 
      Title:   Chief Financial Officer    
 
            888 Seventh Avenue   TOWN SPORTS INTERNATIONAL, LLC    
25th Floor
           
New York, New York 10106
           
Attention: Richard Pyle
           
Tel. No.: (212) 246-6700
           
Fax No.: (212) 664-8906
  By:   /s/ Richard Pyle    
 
           
 
      Name: Richard Pyle    
 
      Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
AMERICAS, Individually and as
Administrative Agent
      By:   /s/ Carin Keegan         Name:   Carin Keegan        Title:   Vice
President     

                  By:   /s/ Mary Kay Coyle         Name:   Mary Kay Coyle       
Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG TOWN SPORTS INTERNATIONAL HOLDINGS, INC., TOWN SPORTS
INTERNATIONAL, LLC, THE LENDERS PARTY HERETO FROM TIME TO TIME, AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

            NAME OF INSTITUTION:

SOVEREIGN BANK
      By:   /s/ Christine Gerula         Name:   Christine Gerula       
Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG TOWN SPORTS INTERNATIONAL HOLDINGS, INC., TOWN SPORTS
INTERNATIONAL, LLC, THE LENDERS PARTY HERETO FROM TIME TO TIME, AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

            KEYBANK NATIONAL ASSOCIATION:
      By:   /s/ Brendan A. Lawlor         Name:   Brendan A. Lawlor       
Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG TOWN SPORTS INTERNATIONAL HOLDINGS, INC., TOWN SPORTS
INTERNATIONAL, LLC, THE LENDERS PARTY HERETO FROM TIME TO TIME, AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

            NAME OF INSTITUTION:


CITIBANK, N.A.
      By:   /s/ Steve T. Zuvich         Name:   Steve T. Zuvich             

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG TOWN SPORTS INTERNATIONAL HOLDINGS, INC., TOWN SPORTS
INTERNATIONAL, LLC, THE LENDERS PARTY HERETO FROM TIME TO TIME, AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

            NAME OF INSTITUTION:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH
      By:   /s/ Sarah Wu         Name:   Sarah Wu        Title:   Director     

                  By:   /s/ Laurence Lapeyre         Name:   Laurence Lapeyre   
    Title:   Associate     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG TOWN SPORTS INTERNATIONAL HOLDINGS, INC., TOWN SPORTS
INTERNATIONAL, LLC, THE LENDERS PARTY HERETO FROM TIME TO TIME, AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

            NAME OF INSTITUTION:

WACHOVIA BANK, N.A.
      By:   /s/ Tyrone J. Williams         Name:   Tyrone J. Williams       
Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG TOWN SPORTS INTERNATIONAL HOLDINGS, INC., TOWN SPORTS
INTERNATIONAL, LLC, THE LENDERS PARTY HERETO FROM TIME TO TIME, AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

            NAME OF INSTITUTION:

THE CIT GROUP
EQUIPMENT FINANCE INC.
      By:   /s/ Vincent Devito         Name:   Vincent Devito        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG TOWN SPORTS INTERNATIONAL HOLDINGS, INC., TOWN SPORTS
INTERNATIONAL, LLC, THE LENDERS PARTY HERETO FROM TIME TO TIME, AND DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT

            NAME OF INSTITUTION:

BANK OF AMERICA, NATIONAL ASSOCIATION
      By:   /s/ Jana L. Baker         Name:   Jana L. Baker        Title:   Vice
President     

 